Exhibit 10.4

Execution Version

AMENDMENT NO. 4

TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 17,
2019 (this “Amendment”), by and among CATALENT PHARMA SOLUTIONS, INC., a
Delaware corporation (the “Borrower”), PTS INTERMEDIATE HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), the GUARANTORS, JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent (in such capacity, the “Collateral Agent”), Swing Line Lender,
L/C Issuer, and as Initial Dollar Term B-2 Lender (in such capacity, the
“Initial Dollar Term B-2 Lender”), each Additional Revolving Refinancing Lender
(as defined below) party hereto and each Revolving Commitment Increase Lender
(as defined below) party hereto.

PRELIMINARY STATEMENTS:

(1)    The Borrower, Holdings, Morgan Stanley Senior Funding, Inc., as former
administrative agent, former collateral agent, former swing line lender and
former L/C issuer, JPMorgan Chase Bank, N.A., as L/C Issuer, the other Lenders
party thereto and the other agents party thereto have entered into an Amended
and Restated Credit Agreement dated as of May 20, 2014 (as amended by Amendment
No. 1 dated as of December 1, 2014, as further amended by Amendment No. 2, dated
as of December 9, 2016, as further amended by Amendment No. 3, dated as of
October 18, 2017, and as the same may have been amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”,
and the Existing Credit Agreement as further amended by this Amendment, the
“Credit Agreement”). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement.

(2) Pursuant to the Agreement and Plan of Merger, dated as of April 14, 2019 (as
amended by First Amendment to Agreement and Plan of Merger, dated as of May 9,
2019, the “Acquisition Agreement”), by and among the Borrower, Catalent, Inc., a
Delaware corporation (“Parent”), Catalent Holdco I Inc., a Delaware corporation
and wholly owned subsidiary of the Borrower (“Merger Sub”) and Paragon
Bioservices, Inc., a Delaware corporation (“Target”), the Borrower intends to
acquire (the “Acquisition”) Target, with Target merging with and into Merger Sub
and surviving the merger as a wholly owned subsidiary of the Borrower.

(3)    Section 2.19 of the Credit Agreement provides that the Borrower may at
any time or from time to time request Other Revolving Credit Commitments to
refinance, in whole or in part, the Revolving Credit Commitments (as defined in
the Existing Credit Agreement) pursuant to a Refinancing Amendment.

(4)    The Borrower hereby notifies the Administrative Agent that it desires to
refinance the Revolving Credit Commitments (as defined in the Existing Credit
Agreement) with Other Revolving Credit Commitments.

(5)    Each Revolving Credit Lender listed on Schedule I hereto (an “Additional
Revolving Refinancing Lender”) has agreed to provide Other Revolving Credit
Commitments on the Revolving Effective Date (as defined below) in an amount not
to exceed the amount set forth opposite such Additional Revolving Refinancing
Lender’s name on Schedule II hereto.

(6)    Pursuant to Section 2.19 and 10.01 of the Credit Agreement, the Borrower
may establish Other Revolving Credit Loans by, among other things, entering into
an amendment to the Credit Agreement pursuant to the terms and conditions
thereof with the Administrative Agent and each Additional Revolving Refinancing
Lender agreeing to provide Other Revolving Credit Commitments.



--------------------------------------------------------------------------------

(7)    This Amendment constitutes a Refinancing Amendment as set forth in
Section 2.19 of the Credit Agreement.

(8)    Upon the establishment of such Other Revolving Credit Commitments, the
entire amount of the Revolving Credit Commitments existing immediately prior to
the Revolving Effective Date shall be terminated.

(9)    Section 2.14 of the Credit Agreement provides that the Borrower may at
any time or from time to time after the Restatement Effective Date, by notice to
the Administrative Agent, request Incremental Term Loans and/or Incremental
Revolving Credit Loans upon the terms thereof.

(10)    The Borrower hereby notifies the Administrative Agent that it is
requesting (i) Incremental Term Loans as a new Class of term loans in an
aggregate principal amount of $950,000,000 (the “Dollar Term B-2 Loans”; and the
commitments with respect thereto, the “Dollar Term B-2 Commitments”) and
(ii) immediately after the establishment of the Other Revolving Credit
Commitments, a Revolving Commitment Increase of $395,000,000 in aggregate
commitments over the Other Revolving Credit Commitments (the “Incremental
Revolving Credit Loans”; and the commitments with respect thereto, the
“Incremental Revolving Credit Commitments” and, together with the Other
Revolving Credit commitments, the “Revolving Credit Commitments”). The Other
Revolving Credit Commitments, as increased by the Incremental Revolving Credit
Commitments, shall be deemed to be the “Revolving Credit Commitments” on and
after the Revolving Effective Date. For the avoidance of doubt, it is understood
that the difference between the aggregate amount of the (1) Revolving Credit
Commitments on the Revolving Effective Date and (2) Revolving Credit Commitments
under (and as defined in) the Existing Credit Agreement immediately prior to the
Revolving Effective Date is $350,000,000.

(11)    JPMorgan Chase Bank, N.A., as the Initial Dollar Term B-2 Lender, has
agreed to provide the Dollar Term B-2 Loans on the Amendment No. 4 Effective
Date (as defined below).

(12)    Each Revolving Credit Lender that is listed on Schedule II hereto (the
“Revolving Commitment Increase Lender”) has agreed to provide an Incremental
Revolving Credit Commitment on the Revolving Effective Date in an amount not to
exceed the amount set forth opposite such Revolving Commitment Increase Lender’s
name on Schedule II hereto.

(13)    Pursuant to Sections 2.14 and 10.01 of the Credit Agreement, the
Borrower may establish Incremental Term Loans and/or Incremental Revolving
Credit Loans by, among other things, entering into an amendment to the Credit
Agreement pursuant to the terms and conditions thereof with the Administrative
Agent and each existing Lender and/or additional Lender agreeing to provide such
Incremental Term Loans and/or Incremental Revolving Credit Loans.

(14)    This Amendment constitutes an Incremental Amendment as set forth in
Section 2.14 of the Credit Agreement.

(15)    JPMorgan Chase Bank, N.A., RBC Capital Markets1, BofA Securities, Inc.
and UBS Securities LLC are acting as joint lead arrangers and joint bookrunners
for this Amendment (collectively,

 

1 

RBC Capital Markets is a marketing name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

-2-



--------------------------------------------------------------------------------

the “Amendment No. 4 Lead Arrangers”). Deutsche Bank Securities Inc., Wells
Fargo Securities, LLC, Barclays Bank PLC and Mizuho Bank, Ltd. Are acting as
co-managers and documentation agents for this Amendment (collectively, the
“Amendment No. 4 Co-Managers” and, together with the Amendment No. 4 Lead
Arrangers, the “Amendment No. 4 Arrangers”).

(16)    The proceeds of the Dollar Term B-2 Loans will be used by the Borrower
on the Amendment No. 4 Effective Date, together with any proceeds from the
Equity Contribution (as defined below) and cash on hand (and including an
investment (if any) consisting of rollover options of existing management of the
Target), (i) to pay the consideration for the Acquisition pursuant to the terms
and conditions of the Acquisition Agreement, (ii) to pay fees, costs and
expenses incurred in connection with the transactions contemplated hereby,
(iii) for capital expenditures of the Target and (iv) to prepay a portion of the
Dollar Term Loans.

(17)    Section 2.03(j) of the Credit Agreement provides that a Revolving Credit
Lender may become an additional L/C Issuer under the Credit Agreement pursuant
to a written agreement among the Borrower, the Administrative Agent and such
Revolving Credit Lender.

(18)    Each of Royal Bank of Canada and Bank of America, N.A. hereby agrees to
become an additional L/C Issuer on the Revolving Effective Date. The commitment
of each L/C Issuer to issue Letters of Credit pursuant to Section 2.03 of the
Credit Agreement is set forth on Schedule IV hereto.

(19)    The Borrower and the Administrative Agent agree that Royal Bank of
Canada and Bank of America, N.A. shall be L/C Issuers on the Revolving Effective
Date.

(20)    This Amendment shall constitute notice to all the Revolving Credit
Lenders on the Revolving Effective Date of such additional L/C Issuers.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1.    Amendments to Credit Agreement. Subject to and upon the
satisfaction of the conditions set forth in (x) Section 2 hereof on the
Amendment No. 4 Effective Date and (y) Section 3 hereof on the Revolving
Effective Date, the Credit Agreement is hereby amended to delete the stricken
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto. On the Revolving Effective Date,
Schedule 2.01(b) of the Credit Agreement shall also be amended and restated in
its entirety in the form of Schedule III hereto.

SECTION 2.    Conditions of Effectiveness of the Dollar Term B-2 Loans. The
Dollar Term B-2 Commitment of the Initial Dollar Term B-2 Lender shall become
effective on the date when, and only when, the following conditions shall have
been satisfied or waived (such date, the “Amendment No. 4 Effective Date”):

(a)    The Administrative Agent shall have received a counterpart signature page
of this Amendment duly executed by (i) Holdings, (ii) the Borrower, (iii) each
of the Guarantors, (iv) the Administrative Agent and (v) the Initial Dollar
Term B-2 Lender.

(b)    (i) After giving effect to this Amendment and the transactions
contemplated hereby, the representations and warranties set forth in
Sections 5.01, 5.02, 5.04, 5.13, 5.16 and

 

-3-



--------------------------------------------------------------------------------

5.18 of the Credit Agreement are true and correct in all material respects on
and as of the Amendment No. 4 Effective Date; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, (ii) no Event of Default under Section 8.01(a) or 8.01(f)
of the Credit Agreement exists, or would result from, the occurrence of the
Amendment No. 4 Effective Date or from the application of the proceeds therefrom
and (iii) the conditions set forth in Section 2.14 of the Credit Agreement shall
have been satisfied.

(c)    The Administrative Agent shall have received a certificate of the
Borrower dated as of the Amendment No. 4 Effective Date signed on behalf of the
Borrower by a Responsible Officer of the Borrower, certifying on behalf of the
Borrower as to the matters set forth in Section 2(b) above.

(d)    The Administrative Agent shall have received a certificate of a
Responsible Officer of each Loan Party certifying as to the incumbency and
genuineness of the signature of each officer of the Loan Parties executing this
Amendment and certifying that attached thereto is a true, correct and complete
copy of (A) the articles or certificate of incorporation or formation (or
equivalent), as applicable, of such Loan Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable (or certifying that such organizational documents have not been
amended, modified or supplemented since the Amendment No. 3 Effective Date),
(B) the bylaws or other governing document of such Loan Party as in effect on
the Amendment No. 4 Effective Date (or certifying that such organizational
documents have not been amended, modified or supplemented since the Amendment
No. 3 Effective Date) and (C) resolutions duly adopted by the board of directors
(or other governing body) of such Loan Party authorizing and approving the
transactions contemplated hereunder and the execution, delivery and performance
of this Amendment.

(e)    The Borrower shall have paid (or shall have caused to pay) all costs,
fees, expenses (including without limitation legal fees and expenses) and other
compensation contemplated by this Amendment, the Amended and Restated Commitment
Letter, dated as of April 29, 2019, by and among the Borrower, JPMorgan Chase
Bank, N.A. and the other Amendment No. 4 Arrangers and/or their respective
affiliates (the “Commitment Letter”), the Amended and Restated Fee Letter dated
as of April 29, 2019, by and among the Borrower, JPMorgan Chase Bank, N.A. and
the other Amendment No. 4 Arrangers and/or their respective affiliates (the “Fee
Letter”) and as otherwise previously agreed in writing by the Borrower to the
extent due and to the extent a reasonably detailed invoice has been delivered to
the Borrower at least three Business Days prior to the Amendment No. 4 Effective
Date.

(f)    The Administrative Agent shall have received a favorable opinion of
(i) Fried, Frank, Harris, Shriver & Jacobson LLP, New York counsel to Holdings,
the Borrower and the other Loan Parties, (ii) Barnes & Thornburg LLP, special
Indiana counsel to certain of the Guarantors and (iii) Arnold & Porter, special
Illinois counsel to certain of the Guarantors, in each case addressed to the
Administrative Agent and each Dollar Term B-2 Lender and Revolving Facility
Lender, in form and substance reasonably satisfactory to the Administrative
Agent.

(g)    Each Dollar Term B-2 Lender shall have received, if requested at least
two Business Days in advance of the Amendment No. 4 Effective Date, a Dollar
Term B-2 Note in connection with the Dollar Term B-2 Loans, payable to the order
of such Dollar Term B-2 Lender duly executed by the Borrower in substantially
the form of Exhibit C-1 to the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

(h)    The Borrower shall have paid (or substantially concurrently with the
satisfaction of the other conditions set forth herein, on the Amendment No. 4
Effective Date, shall be paying) to the Administrative Agent for the account of
each Dollar Term B-2 Lender, upfront fees equal to 99.75% of the principal
amount of such Dollar Term B-2 Lender’s Dollar Term B-2 Commitment.

(i)    The Administrative Agent shall have received a certificate attesting to
the Solvency of the Loan Parties, on a consolidated basis, on the Amendment
No. 4 Effective Date after giving effect to the transactions contemplated by
this Amendment, from an authorized senior financial officer of the Borrower,
substantially in the form attached as Annex I to this Amendment.

(j)    The Administrative Agent shall have received a certificate as to the good
standing (where relevant) of each Loan Party as of a recent date, from the
Secretary of State or similar Governmental Authority in the jurisdiction of
formation or organization of each such Loan Party.

(k)    The Administrative Agent shall have received a Committed Loan Notice
relating to the Dollar Term B-2 Loans pursuant to the terms of the Credit
Agreement.

(l)    The Administrative Agent shall have received copies of recent Uniform
Commercial Code tax and judgment lien searches in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.

(m)    The Administrative Agent shall have received (a) a completed “life of
loan” Federal Emergency Management Agency Standard Flood Hazard Determination
with respect to each Mortgaged Property (each a “Flood Notice”) and (b) with
respect to any Mortgaged Property which is designated as a “flood hazard area”
in any Flood Insurance Rate Map established by the Federal Emergency Management
Agency (or any successor agency), a duly executed and acknowledged Flood Notice
by the appropriate Loan Parties.

(n)    The Borrower shall have received, or substantially concurrently with the
borrowing of the Dollar Term B-2 Loans, shall receive, from (or the Target shall
be paid directly or indirectly by) Parent an amount equal to at least
$650 million from proceeds from a private issuance of convertible preferred
stock of Parent (the “Equity Contribution”) on the terms set forth in the Equity
Commitment and Investment Agreement, dated as of April 14, 2019, among the
financing sources party thereto and Parent (together with all exhibits,
schedules, annexes and term sheets relating thereto, the “Equity Commitment
Letter”), without giving effect to any modifications, amendments or express
waivers or consents to the Equity Commitment Letter that are materially adverse
to the Lenders without the consent of the Amendment No. 4 Arrangers (such
consent not to be unreasonably withheld, conditioned or delayed).

(o)    The Acquisition shall have been or, substantially concurrently with the
borrowing of the Dollar Term B-2 Loans, shall be consummated in accordance with
the terms of the Acquisition Agreement, without giving effect to any
modifications, amendments or express waivers or consents thereto that are
materially adverse to the Lenders without the consent of the Amendment No. 4
Arrangers (such consent not to be unreasonably withheld, conditioned or
delayed).

 

-5-



--------------------------------------------------------------------------------

(p)    The Company Representations (as defined below) shall be true and correct
in all material respects (or, in the case of any such representations already
qualified by materiality, true and correct in all respects). “Company
Representations” means the representations and warranties made by the Target in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that the Borrower has the right to terminate its obligations,
or decline to consummate the Acquisition, under the Acquisition Agreement as a
result of a breach of such representations and warranties.

(q)    From April 14, 2019 through the Amendment No. 4 Effective Date, there
shall not have occurred a Company Material Adverse Effect (as defined in the
Acquisition Agreement).

(r)    The Amendment No. 4 Arrangers shall have received (a) Parent’s audited
consolidated balance sheets as of June 30, 2018 and 2017 and consolidated
statements of operations, comprehensive income/(loss), changes in shareholders’
equity/(deficit) and cash flows for the fiscal years ended June 30, 2018, 2017
and 2016 and (b) Parent’s unaudited consolidated balance sheets and consolidated
statements of operations, comprehensive income/(loss), changes in shareholders’
equity/(deficit) and cash flows for (i) the six months ended December 31, 2018
and (ii) and the three months ended March 31, 2019.

(s)    The Amendment No. 4 Arrangers shall have received (a) the audited balance
sheet of the Target at December 31, 2018 and December 31, 2017, and the related
audited statements of operations and cash flows for each of the fiscal years
then ended and (b) Target’s unaudited monthly balance sheets as of January 31,
2019 and February 28, 2019, and related monthly statements of operations and
cash flows for each month then ended.

(t)    The Amendment No. 4 Arrangers shall have received (i) at least three
Business Days prior to the Amendment No. 4 Effective Date, all documentation and
information as is reasonably requested in writing by the Amendment No. 4
Arrangers at least ten Business Days prior to the Amendment No. 4 Effective Date
about the Borrower that the Amendment No. 4 Arrangers reasonably determine to be
required by applicable regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act and (ii) at least five Business Days prior to the
Amendment No. 4 Effective Date, if the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulations, a Beneficial Ownership
Certification in relation to the Borrower, as is reasonably requested in writing
by the Administrative Agent at least ten Business Days prior to the Amendment
No. 4 Effective Date. “Beneficial Ownership Certification” means a certification
regarding individual beneficial ownership solely to the extent required by 31
CFR §1010.230.

(u)    All outstanding indebtedness of the Target under the Repaid Debt (as
defined in the Acquisition Agreement) will be repaid in full and all
commitments, guarantees and security interests in respect of such Repaid Debt
outstanding prior to the transactions contemplated by this Amendment and the
Commitment Letter will be terminated, in each case to the extent set forth in
the Acquisition Agreement.

(v)    The Borrower shall have prepaid (or substantially concurrently with the
satisfaction of the other conditions set forth herein, on the Amendment No. 4
Effective Date, shall be prepaying) $300 million of Dollar Term Loans.

 

-6-



--------------------------------------------------------------------------------

SECTION 3.    Conditions of Effectiveness of the Revolving Credit Commitments.
The establishment of the Revolving Credit Commitments shall become effective on
the date when, and only when, the following conditions shall have been satisfied
or waived (such date, the “Revolving Effective Date”):

(a)    The occurrence of the Amendment No. 4 Effective Date.

(b)    The Administrative Agent shall have received a counterpart signature page
of this Amendment duly executed by (i) Holdings, (ii) the Borrower, (iii) each
of the Guarantors, (iv) the Administrative Agent, (v) each Additional Revolving
Refinancing Lender and (vi) each Revolving Commitment Increase Lender.

(c)    (i) After giving effect to this Amendment and the transactions
contemplated hereby, the representations and warranties of the Borrower and each
other Loan Party contained in Article V of the Credit Agreement or any other
Loan Document shall be true and correct in all material respects on and as of
the Revolving Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, and (ii) no Default exists, or would result from, the
occurrence of the Revolving Effective Date or from the application of the
proceeds therefrom.

(d)    The Administrative Agent shall have received a certificate of the
Borrower dated as of the Revolving Effective Date signed on behalf of the
Borrower by a Responsible Officer of the Borrower, certifying on behalf of the
Borrower as to the matters set forth in Section 3(c) above.

(e)    The Administrative Agent shall have received payment from the Borrower,
(i) for the account of each Additional Revolving Refinancing Lender, a fee in an
amount equal to 0.10% of the aggregate existing Revolving Credit Commitment held
by such Additional Revolving Refinancing Lender immediately prior to the
Revolving Effective Date, and (ii) for the account of each Revolving Commitment
Increasing Lender, a fee in an amount equal to 0.25% of the aggregate
Incremental Revolving Credit Commitments on the Revolving Effective Date. The
fees contemplated by this Section 2(e) shall be payable on the Revolving
Effective Date and, once paid, such fee or any part thereof shall not be
refundable.

(f)    Each Revolving Credit Lender shall have received, if requested at least
two Business Days in advance of the Revolving Effective Date, a Revolving Credit
Note in connection with the Revolving Credit Loans, payable to the order of such
Revolving Credit Lender duly executed by the Borrower in substantially the form
of Exhibit D to the Credit Agreement.

SECTION 4.    Representations and Warranties. The Borrower represents and
warrants to the Agents and the Lenders that:

(a)    Each Loan Party and each of its Subsidiaries (i) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and (ii) has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations under this Amendment and the Loan Documents to which it is a party.

 

-7-



--------------------------------------------------------------------------------

(b)    The execution and delivery of this Amendment by each Loan Party that is a
party hereto and the performance under this Amendment and the Loan Documents to
which each Loan Party is a party, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01 of the Credit Agreement), or require any payment to be
made under (x) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(x), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

(c)    No material approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Amendment, except
for (i) the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect and (ii) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect.

(d)    This Amendment has been duly executed and delivered by each Loan Party
that is party hereto. This Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 5.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

(a)    On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement,” “thereunder,”
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

(b)    The Credit Agreement, as specifically amended by this Amendment, and each
of the Loan Documents is and shall continue to be in full force and effect and
is hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment.

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan Documents
nor constitute a novation of the Credit Agreement or any of the Loan Documents
nor serve to effect a novation of the Obligations outstanding under the Credit
Agreement or instruments guaranteeing or securing the same, which instruments
shall remain in full effect. On and after the effectiveness of this Amendment,
this Amendment shall for all purposes constitute a Loan Document.

 

-8-



--------------------------------------------------------------------------------

(d)    Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents,
subject to the terms thereof and (iii) in the case of each Guarantor, ratifies
and reaffirms its guaranty of the Obligations pursuant to the Guaranty. This
Amendment shall not constitute a novation of the Credit Agreement or any other
Loan Document.

SECTION 6.    Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent and the
Amendment No. 4 Arrangers in connection with the preparation, execution,
delivery and administration of this Amendment and the other instruments and
documents to be delivered hereunder or in connection herewith (including,
without limitation, the reasonable fees and expenses of (x) counsel for the
Administrative Agent (Shearman & Sterling LLP) and (y) counsel for the Amendment
No. 4 Arrangers (Cahill Gordon & Reindel LLP) in accordance with the terms of
Section 10.04 of the Credit Agreement.

SECTION 7.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 8.    GOVERNING LAW.

(a)    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN).

(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AMENDMENT, THE BORROWER, HOLDINGS, EACH AGENT PARTY HERETO, EACH AMENDMENT NO. 4
ARRANGER AND EACH LENDER PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL
NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION.
THE BORROWER, HOLDINGS, EACH AGENT PARTY HERETO, EACH AMENDMENT NO. 4 ARRANGER
AND EACH LENDER PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR OTHER DOCUMENT
RELATED HERETO.

 

-9-



--------------------------------------------------------------------------------

SECTION 9.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AMENDMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO, OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

SECTION 10.    Post-Closing Covenants. Within the time periods specified on
Schedule V hereto (unless waived or extended by the Administrative Agent in its
reasonable discretion), the Administrative Agent or Collateral Agent, as
applicable, shall have received such items as listed on Schedule V hereto.

SECTION 11.    Reallocation of L/C Exposure. Upon the effectiveness of the
Revolving Credit Commitments on the Revolving Effective Date, each existing
Revolving Credit Lender immediately prior thereto will automatically and without
further act be deemed to have assigned to the Revolving Commitment Increase
Lenders, and the Revolving Commitment Increase Lenders will automatically and
without further act be deemed to have assumed, a portion of such existing
Revolving Credit Lender’s participations under the Credit Agreement in
outstanding Letters of Credit such that, after giving effect to the Revolving
Credit Commitments on the Revolving Effective Date and each such deemed
assignment and assumption of participations, each such existing Revolving Credit
Lender and the Revolving Commitment Increase Lenders hold a percentage of the
aggregate outstanding participations in Letters of Credit in accordance with its
Pro Rata Share.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to
Amended and Restated Credit Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.

 

CATALENT PHARMA SOLUTIONS, INC.

By:

 

/s/ Wetteny Joseph

 

Name: Wetteny Joseph

 

Title:   Senior Vice President and Chief Financial  Officer

CATALENT US HOLDING I, LLC

By:

 

/s/ Wetteny Joseph

 

Name: Wetteny Joseph

 

Title:   Senior Vice President and Chief Financial Officer

Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement
(Catalent)



--------------------------------------------------------------------------------

PTS INTERMEDIATE HOLDINGS LLC

CATALENT USA PACKAGING, LLC

CATALENT PHARMA SOLUTIONS, LLC

CATALENT CTS INFORMATICS, INC.

CATALENT CTS, LLC

CATALENT CTS (KANSAS CITY), LLC

CATALENT USA WOODSTOCK, INC.

R.P. SCHERER TECHNOLOGIES, LLC

CATALENT MTI PHARMA SOLUTIONS, INC.

CATALENT SAN DIEGO, INC.

CATALENT MICRON TECHNOLOGIES, INC.

REDWOOD BIOSCIENCE, INC.

CATALENT INDIANA, LLC

CATALENT INDIANA HOLDINGS, LLC

CATALENT HOLDCO II, LLC

CATALENT HOLDCO III, LLC

CATALENT HOLDCO IV, LLC

By:

 

/s/ Wetteny Joseph

 

Name: Wetteny Joseph

 

Title:   Senior Vice President and Chief Financial Officer

PARAGON BIOSERVICES, INC.

By:

 

/s/ Wetteny Joseph

 

Name: Wetteny Joseph

 

Title:   Senior Vice President and Chief Financial Officer

Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement
(Catalent)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Initial Dollar Term B-2 Lender and as Administrative Agent

By:

 

/s/ Vanessa Chiu

 

Name: Vanessa Chiu

 

Title:   Executive Director

JPMORGAN CHASE BANK, N.A., as an Additional Revolving Refinancing Lender, a
Revolving Commitment Increase Lender and as an L/C Issuer

By:

 

/s/ Vanessa Chiu

 

Name: Vanessa Chiu

 

Title:   Executive Director

Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement
(Catalent)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an Additional Revolving Refinancing Lender, a Revolving
Commitment Increase Lender and an L/C Issuer

By:

 

/s/ Steven Bachman

 

Name: Steven Bachman

 

Title:   Authorized Signatory

BANK OF AMERICA, N.A., as an Additional Revolving Refinancing Lender, a
Revolving Commitment Increase Lender and an L/C Issuer

By:

 

/s/ Matt Powers

 

Name: Matt Powers

 

Title:   Director

UBS AG, STAMFORD BRANCH, as an Additional Revolving Refinancing Lender and a
Revolving Commitment Increase Lender

By:

 

/s/ Darlene Arias

 

Name: Darlene Arias

 

Title:   Director

By:

 

/s/ Houssem Daly

 

Name: Houssem Daly

 

Title:   Associate Director

DEUTSCHE BANK AG NEW YORK BRANCH, as an Additional Revolving Refinancing Lender
and a Revolving Commitment Increase Lender

By:

 

/s/ Alicia Schug

 

Name: Alicia Schug

 

Title:   Vice President

By:

 

/s/ Michael Strobe

 

Name: Michael Strobe

 

Title:   Vice President

Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement
(Catalent)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Additional Revolving Refinancing
Lender and a Revolving Commitment Increase Lender

By:

 

/s/ Christine Gardiner

 

Name: Christine Gardiner

 

Title:   Director

Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement
(Catalent)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Revolving Commitment Increase Lender

By:

 

/s/ Ronnie Glenn

 

Name: Ronnie Glenn

 

Title:   Director

Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement
(Catalent)



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Revolving Commitment Increase Lender

By:

 

/s/ Tracy Rahn

 

Name: Tracy Rahn

 

Title:   Authorized Signatory

Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement
(Catalent)



--------------------------------------------------------------------------------

EXHIBIT A

UNOFFICIAL CONFORMED CREDIT AGREEMENT GIVING EFFECT TO AMENDMENT NO. 1,
AMENDMENT NO. 2 AND AMENDMENT NO. 3

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 20, 2014,

as amended by Amendment No. 1, dated as of December 1, 2014,

and as further amended by Amendment No. 2, dated as of December 9, 20162016,

and as further amended by Amendment No. 3, dated as of October 18, 2017

and as further amended by Amendment No. 4, dated as of May 17, 2019

among

CATALENT PHARMA SOLUTIONS, INC.,

as Borrower,

PTS INTERMEDIATE HOLDINGS LLC,

as Holdings,

MORGAN STANLEY SENIOR FUNDING, INCJPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent and Swing Line Lender,

MORGAN STANLEY SENIOR FUNDING, INC. and

JPMORGAN CHASE BANK, N.A.,

ROYAL BANK OF CANADA and

BANK OF AMERICA, N.A.,

as L/C Issuers,

and

THE OTHER LENDERS PARTY HERETO

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

GOLDMAN SACHS BANK USA,

JEFFERIES FINANCE LLC and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

JPMORGAN CHASE BANK, N.A.,

RBC CAPITAL MARKETS1,

BOFA SECURITIES, INC. and

UBS SECURITIES LLC,

as Amendment No. 4 Joint Lead Arrangers and Joint Bookrunners

DEUTSCHE BANK SECURITIES INC.,

WELLS FARGO SECURITIES, LLC,

BARCLAYS BANK PLC and

MIZUHO BANK, Ltd.,

as Amendment No. 4 Co-Managers and Documentation Agents

 

 

 

1 

RBC Capital Markets is a marketing name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.

  

Defined Terms

     1  

SECTION 1.02.

  

Other Interpretive Provisions

     5051  

SECTION 1.03.

  

Accounting Terms

     5052  

SECTION 1.04.

  

Rounding

     5052  

SECTION 1.05.

  

References to Agreements, Laws, Etc

     5152  

SECTION 1.06.

  

Times of Day

     5152  

SECTION 1.07.

  

Timing of Payment or Performance

     5152  

SECTION 1.08.

  

Currency Equivalents Generally

     5152   ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

SECTION 2.01.

  

The Loans

     5253  

SECTION 2.02.

  

Borrowings, Conversions and Continuations of Loans

     5254  

SECTION 2.03.

  

Letters of Credit

     5455  

SECTION 2.04.

  

Swing Line Loans

     5961  

SECTION 2.05.

  

Prepayments

     6163  

SECTION 2.06.

  

Termination or Reduction of Commitments

     7072  

SECTION 2.07.

  

Repayment of Loans

     7172  

SECTION 2.08.

  

Interest

     7173  

SECTION 2.09.

  

Fees

     7274  

SECTION 2.10.

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     7274  

SECTION 2.11.

  

Evidence of Indebtedness

     7375  

SECTION 2.12.

  

Payments Generally

     7375  

SECTION 2.13.

  

Sharing of Payments

     7577  

SECTION 2.14.

  

Incremental Credit Extensions

     7577  

SECTION 2.15.

  

[Reserved]

     7880  

SECTION 2.16.

  

Extensions of Revolving Credit Loans and Revolving Credit Commitments

     7880  

SECTION 2.17.

  

[Reserved]

     8082  

SECTION 2.18.

  

Extensions of Term Loans

     8082  

SECTION 2.19.

  

Refinancing Amendment

     8183  

SECTION 2.20.

  

Defaulting Lenders

     8284   ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

SECTION 3.01.

  

Taxes

     8486  

SECTION 3.02.

  

Illegality

     8688  

SECTION 3.03.

  

Inability to Determine Rates

     8688  

SECTION 3.04.

  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

     8688  

SECTION 3.05.

  

Funding Losses

     8789  

SECTION 3.06.

  

Matters Applicable to All Requests for Compensation

     8890  

SECTION 3.07.

  

Replacement of Lenders under Certain Circumstances

     8890  

SECTION 3.08.

  

Survival

     8991  

 

-i-



--------------------------------------------------------------------------------

          Page   ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

SECTION 4.01.

  

Conditions of Restatement

     8991  

SECTION 4.02.

  

Conditions to All Credit Extensions

     9193   ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01.

  

Existence, Qualification and Power; Compliance with Laws

     9193  

SECTION 5.02.

  

Authorization; No Contravention

     9193  

SECTION 5.03.

  

Governmental Authorization; Other Consents

     9294  

SECTION 5.04.

  

Binding Effect

     9294  

SECTION 5.05.

  

Financial Statements; No Material Adverse Effect

     9294  

SECTION 5.06.

  

Litigation

     9395  

SECTION 5.07.

  

No Default

     9395  

SECTION 5.08.

  

Ownership of Property; Liens

     9395  

SECTION 5.09.

  

Environmental Compliance

     9395  

SECTION 5.10.

  

Taxes

     9496  

SECTION 5.11.

  

ERISA Compliance

     9496  

SECTION 5.12.

  

Subsidiaries; Equity Interests

     9496  

SECTION 5.13.

  

Margin Regulations; Investment Company Act

     9597  

SECTION 5.14.

  

Disclosure

     9597  

SECTION 5.15.

  

Intellectual Property; Licenses, Etc

     9597  

SECTION 5.16.

  

Solvency

     9597  

SECTION 5.17.

  

Subordination of Junior Financing

     9597  

SECTION 5.18.

  

USA Patriot Act, Etc

     9597   ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

SECTION 6.01.

  

Financial Statements

     9698  

SECTION 6.02.

  

Certificates; Other Information

     9799  

SECTION 6.03.

  

Notices

     98100  

SECTION 6.04.

  

Payment of Obligations

     98100101  

SECTION 6.05.

  

Preservation of Existence, Etc

     98101  

SECTION 6.06.

  

Maintenance of Properties

     99101  

SECTION 6.07.

  

Maintenance of Insurance

     99101  

SECTION 6.08.

  

Compliance with Laws

     99101  

SECTION 6.09.

  

Books and Records

     99101  

SECTION 6.10.

  

Inspection Rights

     99101  

SECTION 6.11.

  

Covenant to Guarantee Obligations and Give Security

     99102  

SECTION 6.12.

  

Compliance with Environmental Laws

     101103  

SECTION 6.13.

  

Further Assurances

     101103  

SECTION 6.14.

  

Designation of Subsidiaries

     102104  

SECTION 6.15.

  

Post-Closing Matters

     102104  

SECTION 6.16.

  

Maintenance of Flood Insurance

     102105  

 

-ii-



--------------------------------------------------------------------------------

          Page   ARTICLE VII

 

NEGATIVE COVENANTS

 

SECTION 7.01.

  

Liens

     103105  

SECTION 7.02.

  

Investments

     106108  

SECTION 7.03.

  

Indebtedness

     109111  

SECTION 7.04.

  

Fundamental Changes

     113115  

SECTION 7.05.

  

Dispositions

     114117  

SECTION 7.06.

  

Restricted Payments

     116118  

SECTION 7.07.

  

Change in Nature of Business

     118121  

SECTION 7.08.

  

Transactions with Affiliates

     118121  

SECTION 7.09.

  

Burdensome Agreements

     119121  

SECTION 7.10.

  

Use of Proceeds

     119122  

SECTION 7.11.

  

Accounting Changes

     120122  

SECTION 7.12.

  

Prepayments, Etc. of Indebtedness

     120122  

SECTION 7.13.

  

Equity Interests of Certain Restricted Subsidiaries

     120123  

SECTION 7.14.

  

Financial Covenant

     120123  

SECTION 7.15.

  

Covenant Suspension

     121123   ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01.

  

Events of Default

     121124  

SECTION 8.02.

  

Remedies Upon Event of Default

     123126  

SECTION 8.03.

  

Exclusion of Immaterial Subsidiaries

     124126  

SECTION 8.04.

  

Application of Funds

     124127  

SECTION 8.05.

  

Borrower’s Right to Cure

     125127   ARTICLE IX

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

SECTION 9.01.

  

Appointment and Authorization of Agents

     125128  

SECTION 9.02.

  

Delegation of Duties

     126129  

SECTION 9.03.

  

Liability of Agents

     126129  

SECTION 9.04.

  

Reliance by Agents

     126129  

SECTION 9.05.

  

Notice of Default

     127129  

SECTION 9.06.

  

Credit Decision; Disclosure of Information by Agents

     127130  

SECTION 9.07.

  

Indemnification of Agents

     127130  

SECTION 9.08.

  

Agents in their Individual Capacities

     128130  

SECTION 9.09.

  

Successor Agents

     128131  

SECTION 9.10.

  

Administrative Agent May File Proofs of Claim

     129131  

SECTION 9.11.

  

Collateral and Guaranty Matters

     129132  

SECTION 9.12.

  

Other Agents; Arrangers and Managers

     130133  

SECTION 9.13.

  

Appointment of Supplemental Administrative Agents

     130133   ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01.

  

Amendments, Etc

     131134  

SECTION 10.02.

  

Notices and Other Communications; Facsimile Copies

     133136  

 

-iii-



--------------------------------------------------------------------------------

          Page  

SECTION 10.03.

  

No Waiver; Cumulative Remedies

     134136  

SECTION 10.04.

  

Attorney Costs and Expenses

     134137  

SECTION 10.05.

  

Indemnification by the Borrower

     134137  

SECTION 10.06.

  

Payments Set Aside

     135138  

SECTION 10.07.

  

Successors and Assigns

     135138  

SECTION 10.08.

  

Confidentiality

     141144  

SECTION 10.09.

  

Setoff

     142144  

SECTION 10.10.

  

Interest Rate Limitation

     142145  

SECTION 10.11.

  

Counterparts

     142145  

SECTION 10.12.

  

Integration

     143145  

SECTION 10.13.

  

Survival of Representations and Warranties

     143146  

SECTION 10.14.

  

Severability

     143146  

SECTION 10.15.

  

Tax Forms

     143146  

SECTION 10.16.

  

GOVERNING LAW

     145147  

SECTION 10.17.

  

WAIVER OF RIGHT TO TRIAL BY JURY

     145148  

SECTION 10.18.

  

Binding Effect

     145148  

SECTION 10.19.

  

[Reserved]

     145148  

SECTION 10.20.

  

Lender Action

     145148  

SECTION 10.21.

  

USA PATRIOT Act

     145148  

SECTION 10.22.

  

Agent for Service of Process

     146148  

SECTION 10.23.

  

Amendment and Restatement; No Novation; Reaffirmation

     146148  

SECTION 10.24.

  

Cross-Guaranty

     146149  

SECTION 10.25.

  

No Fiduciary Duty

     147149  

SECTION 10.26.

  

Judgment Currency

     147150  

SECTION 10.27.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     147150  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

I

Guarantors

1.01A

Certain Security Interests and Guarantees

1.01B

Unrestricted Subsidiaries

1.01C

Excluded Subsidiaries

1.01D

Existing Letters of Credit

2.01(a)(i)

Dollar Term Commitment

2.01(a)(ii)

Euro Term Commitment

2.01(b)

Revolving Credit Commitment

2.03(a)(ii)(B)

Certain Letters of Credit

5.05

Certain Liabilities

5.10

Taxes

5.11(a)

ERISA Compliance

5.12

Subsidiaries and Other Equity Investments

7.01(b)

Existing Liens

7.02(g)

Existing Investments

7.03(b)

Existing Indebtedness

7.04(f)

Subsidiaries to be Dissolved

7.05(k)

Dispositions

7.08

Transactions with Affiliates

7.09

Existing Restrictions

10.02

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Dollar Term Note

C-2

Euro Term Note

C-3

Revolving Credit Note

D

Compliance Certificate

E

Assignment and Assumption

F

Guaranty

G

Security Agreement

H

Opinion Matters — Counsel to Loan Parties

I

Intellectual Property Security Agreement

J-1

Affiliated Lender Assignment and Assumption

J-2

Affiliated Lender Notice

J-3

Acceptance and Prepayment Notice

J-4

Discount Range Prepayment Notice

J-5

Discount Range Prepayment Offer

J-6

Solicited Discounted Prepayment Notice

J-7

Solicited Discounted Prepayment Offer

J-8

Specified Discount Prepayment Notice

J-9

Specified Discount Prepayment Response

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 20, 2014 (as
amended by Amendment No. 1 on December 1, 2014, as further amended by Amendment
No. 2 on December 9, 2016 and2016, as further amended by Amendment No. 3 on
October 18, 2017 and as further amended by Amendment No. 4 on May 17, 2019),
among CATALENT PHARMA SOLUTIONS, INC., a Delaware corporation (the “Borrower”),
PTS INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), MORGAN STANLEY SENIOR FUNDING, INC. JPMORGAN CHASE BANK, N.A. (as
successor to the Former Agent (as defined below)), as Administrative Agent,
Collateral Agent and, Swing Line Lender, MORGAN STANLEY SENIOR FUNDING, INC. and
JPMORGAN CHASE BANK, N.A., and as an L/C IssuersIssuer, and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).

PRELIMINARY STATEMENTS

The Borrower has entered into the Credit Agreement, dated as of April 10, 2007
(as amended and/or restated and/or otherwise modified from time to time prior to
the date hereofRestatement Effective Date, the “Existing Credit Agreement”) with
Morgan Stanley Senior Funding, Inc. the Former Agent, as administrative agent,
the lenders named therein and the other parties thereto.

The Borrower has requested, and the Lenders party hereto on the Restatement
Effective Date (as defined below) have agreed, that the Existing Credit
Agreement be amended and restated as set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2014 Incremental Dollar Term Loans” means the Incremental Term Loans designated
as Dollar Term Loans made by certain Dollar Term Lenders pursuant to Amendment
No. 1.

“2014 Incremental Euro Term Loans” means the Incremental Term Loans designated
as Euro Term Loans made by certain Euro Term Lenders pursuant to Amendment
No. 1.

“2024 Senior Notes” has the meaning set forth in Section 2.12.

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(iv)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(iv)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit J-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(iv)(D)(2).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries or to such Converted Restricted
Subsidiary and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable.



--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Additional Lender” has the meaning specified in Section 2.14(a).

“Additional Refinancing Lender” has the meaning set forth in Section 2.19(a).

“Administrative Agent” means MSSF JPMorgan Chase Bank, N.A. (as successor to the
Former Agent), in its capacity as administrative agent under the Loan Documents,
or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means the Sponsor or any Affiliate of the Sponsor other than
(a) Holdings, the Borrower or any of its Subsidiaries and (b) any Debt Fund
Affiliate.

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(l)(i).

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(l)(iii).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Agreement Currency” has the meaning specified in Section 10.26.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or a Eurodollar Rate or Base
Rate floor; provided that OID and upfront fees shall be equated to interest rate
assuming a four-year life to maturity (or, if less, the stated life to maturity
at the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees or other fees payable to any lead
arranger (or its affiliates) (regardless of whether paid in whole or in part to
any or all Lenders) in connection with the commitment or syndication of such
Indebtedness.

 

2



--------------------------------------------------------------------------------

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
December 1, 2014, among Holdings, the Borrower, the Lenders party thereto and
the AdministrativeFormer Agent.

“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1.
For the avoidance of doubt, the Amendment No. 1 Effective Date constitutes an
Incremental Facility Closing Date hereunder.

“Amendment No. 2” means that certain Amendment No. 2 to the Amended and Restated
Credit Agreement, dated as of December 9, 2016, among Holdings, the Borrower,
the Lenders party thereto and the AdministrativeFormer Agent.

“Amendment No. 2 Effective Date” means the date on which all of the conditions
contained in Section 2 of Amendment No. 2 have been satisfied or waived by the
AdministrativeFormer Agent.

“Amendment No. 3” means that certain Amendment No. 3 to the Amended and Restated
Credit Agreement, dated as of October 18, 2017 among Holdings, the Borrower, the
Lenders party thereto and the AdministrativeFormer Agent.

“Amendment No. 3 Effective Date” means the date on which all of the conditions
contained in Section 2 of Amendment No. 3 have been satisfied or waived by the
Former Agent.

“Amendment No. 4” means that certain Amendment No. 3 to the Amended and Restated
Credit Agreement, dated as of May 17, 2019 among Holdings, the Borrower, the
Guarantors, the Lenders party thereto and the Administrative Agent.

“Amendment No. 4 Arrangers” means the Amendment No. 4 Lead Arrangers and the
Amendment No. 4 Co-Managers.

“Amendment No. 4 Co-Managers” means Deutsche Bank Securities Inc., Wells Fargo
Securities, LLC, Barclays Bank PLC and Mizuho Bank, Ltd., each in its capacity
as a co-manager and documentation agent under amendment No. 4.

“Amendment No. 4 Effective Date” means the date on which all of the conditions
contained in Section 2 of Amendment No. 4 have been satisfied or waived by the
Administrative Agent.

“Amendment No. 4 Lead Arrangers” means JPMorgan Chase Bank, N.A., RBC Capital
Markets, BofA Securities, Inc. and UBS Securities LLC, each in its capacity as a
joint lead arranger and joint bookrunner under Amendment No. 4.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(iv)(C)(2).

“Applicable Rate” means:

(a)    (x) prior to the Amendment No. 3 Effective Date, (i) in respect of the
Dollar Term Loans, a percentage per annum equal to, in the case of Eurodollar
Rate Loans, 2.75% and, in the case of Base Rate Loans, 1.75% and (ii) in respect
of the Euro Term Loans that are Eurodollar Rate Loans, a percentage per annum
equal to 2.50% and (y) on and after the Amendment No. 3 Effective Date, (i) in
respect of the Dollar Term Loans, a percentage per annum equal to, in the case
of Eurodollar Rate Loans, 2.25% and, in the case of Base Rate Loans, 1.25% and
(ii) in respect of the Euro Term Loans that are Eurodollar Rate Loans, a
percentage per annum equal to 1.75%; and

(b)    (x) prior to the Amendment No. 3 Effective Date, in respect of the
Revolving Credit Facility, the applicable rates set forth in clause (b) of the
definition of ‘Applicable Rate’ as in effect immediately prior to giving effect
to Amendment No. 3 and (y) on and after the Amendment No.  3 on and after the
Revolving Effective Date, in respect of the Revolving Credit Facility, a
percentage per annum equal to (i) initially, in the case of Eurodollar Rate
Loans, 2.25%, and in the case of Base Rate Loans,

 

3



--------------------------------------------------------------------------------

1.25% and (ii) on and after the first Business Day after the Amendment No. 3
Revolving Effective Date on which a Compliance Certificate was required to have
been delivered under Section 6.02(a), a percentage per annum equal to the
following percentages per annum, based upon the Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):

Applicable Rate

 

Pricing Level

  

Total Leverage Ratio

  

Eurodollar Rate for
Revolving Credit
Loans and Letter of
Credit Fees

  

Base Rate for
Revolving Credit
Loans

  

Commitment Fee Rate

1

   ³ 4.50:1.00    2.25%    1.25%    0.50%

2

   < 4.50:1.00    2.00%    1.00%    0.375%

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that, at the option of the Administrative Agent or the
Required Lenders, Pricing Level 1 shall apply (x) as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the Pricing Level otherwise determined in accordance with this definition shall
apply) and (y) as of the first Business Day after an Event of Default under
Section 8.01(a) shall have occurred and be continuing, and shall continue to so
apply to but excluding the date on which such Event of Default is cured or
waived (and thereafter the Pricing Level otherwise determined in accordance with
this definition shall apply); and.

(c) on and after the Amendment No. 4 Effective Date, in respect of the Dollar
Term B-2 Loans, a percentage per annum equal to, in the case of Eurodollar Rate
Loans, 2.25% and, in the case of Base Rate Loans, 1.25%.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means MSSF, J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Goldman Sachs Bank USA, Jefferies Finance LLC and
Deutsch Bank Securities Inc., each in its capacity as a Joint Lead Arranger
under this Agreement.

“Asset Percentage” has the meaning specified in Section 2.05(b)(ii)(A).

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(iv); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
June 30, 2011, 2012 and 2013, and the related audited consolidated and combined
statements of operations, business/stockholders’ equity and cash flows for such
fiscal years of the Borrower and its consolidated Subsidiaries, including the
notes thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), an amount equal to
the sum of (a) $47,100,000 plus the greater of (i) Cumulative Excess Cash Flow
that is Not Otherwise Applied and (ii) the Available Amount Percentage of
Consolidated Net Income for the Available Amount Reference Period (or in the
case such Consolidated Net Income for such period is a deficit, minus 100% of
such deficit); plus (b) to the extent not utilized in connection with other
transactions permitted pursuant to Section 7.12, the aggregate amount of
Retained Declined Proceeds retained by the Borrower during the period from and
including the Business Day immediately following the Restatement Effective Date
through and including the Reference Date; plus (c) the aggregate amount of net
cash proceeds of Scheduled Dispositions received by the Borrower or any
Restricted Subsidiary during the period from and including the Business Day
immediately following the Restatement Effective Date through and including the
Reference Date; plus (d) the amount of any capital contributions or Net Cash
Proceeds from Permitted Equity Issuances (or issuance of debt securities that
have been converted or exchanged into Qualified Equity Interests) (other than
any capital contributions or equity or debt issuances to the extent utilized in
connection with other transactions permitted pursuant to Sections 7.02, 7.06 or
7.12) received or made by the Borrower (or any direct or indirect parent thereof
and contributed by such parent to the Borrower) during the period from and
including the Business Day immediately following the Restatement Effective Date
through and including the Reference Date; plus (e) to the extent not (i) already
included in the calculation of Consolidated Net Income of the Borrower and the
Restricted Subsidiaries or (ii) already reflected as a return of capital or
deemed reduction in the amount of such Investment pursuant to clause (h) below,
the aggregate amount of all cash dividends and other cash distributions received
by the Borrower or any Restricted Subsidiary from any Minority Investments or
Unrestricted Subsidiaries during the period from and including the Business Day
immediately following the Restatement Effective Date through and including the
Reference Date; plus (f) to the extent not (A) already included in the
calculation of Consolidated Net Income of the Borrower and the Restricted
Subsidiaries or (B) already reflected as a return of capital or deemed reduction
in the amount of such Investment pursuant to clause (h) below, the aggregate
amount of all cash repayments of principal received by the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
during the period from and including the Business Day immediately following the
Restatement Effective Date through and including the Reference Date in respect
of loans or advances made by the Borrower or any Restricted Subsidiary to such
Minority Investments or Unrestricted Subsidiaries; plus (g) to the extent not
(i) already included in the calculation of Consolidated Net Income of the
Borrower and the Restricted Subsidiaries, (ii) already reflected as a return of
capital or deemed reduction in the amount of such Investment pursuant to clause
(h) below, or (iii) are used to prepay Term Loans in accordance with
Section 2.05(b)(i), the aggregate amount of all Net Cash Proceeds received by
the Borrower or any Restricted Subsidiary in connection with the sale, transfer
or other disposition of its ownership interest in any Minority Investment or
Unrestricted Subsidiary during the period from and including the Business Day
immediately following the Restatement Effective Date through and including the
Reference Date; minus (h) the aggregate amount of any Investments made pursuant
to Section 7.02(o)(ii) (net of any return of capital in respect of such
Investment or deemed reduction in the amount of such Investment including,
without limitation, upon the re-designation of any Unrestricted Subsidiary as a
Restricted Subsidiary or the Disposition of any such Investment), any Restricted
Payment made pursuant to Section 7.06(k)(iii) or any payment made pursuant to
Section 7.12(a)(iv)(2)(C) during the period commencing on the Restatement
Effective Date and ending on prior to the Reference Date (and, for purposes of
this clause (h), without taking account of the intended usage of the Available
Amount on such Reference Date).

 

5



--------------------------------------------------------------------------------

“Available Amount Percentage” means (i) at any time that the condition set forth
in clause (ii) is not satisfied, 50% and (ii) at any time that the Senior
Secured Leverage Ratio as of the most recent Test Period is less than 3.25:1.00,
75%.

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing at the beginning of the fiscal quarter in which the
Restatement Effective Date occurred and ending on the last day of the most
recent fiscal quarter or fiscal year, as applicable, for which financial
statements required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), and the related Compliance Certificate required to be delivered
pursuant to Section 6.02(a), have been received by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest per annum
published by the Wall Street Journal from time to time, as the “prime lending
rate” and (c) the Eurodollar Rate for an Interest Period of one month as of such
day, plus 1.0%; provided that in respect of any Base Rate Loan that is a Dollar
Term Loan or a Dollar Term B-2 Loan, if the Base Rate would otherwise be less
than 2.00%, the Base Rate shall be deemed to be 2.00%. Notwithstanding any
provision to the contrary in this Agreement, the applicable Base Rate shall at
no time be less than 0.00% per annum.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(iv)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(iv)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(iv)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing of a particular Class, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided that (a) if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in respect of any such Eurodollar Rate Loan, or any
other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market and (b) if such day relates to any interest rate
settings as to a Eurodollar Rate Loan denominated in Euros, any fundings,
disbursements, settlements and payments in Euros in respect of any such
Eurodollar Rate Loan, or any other dealings in Euros to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan, means a TARGET
Day.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with

 

6



--------------------------------------------------------------------------------

GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries, (b) all Capitalized Software
Expenditures for such period, (c) the value of all assets under Capitalized
Leases incurred by the Borrower and the Restricted Subsidiaries during such
period (other than as a result of purchase accounting) and (d) less any capital
grants received from a Governmental Authority that are reflected as a reduction
of fixed assets in conformity with GAAP; provided that the term “Capital
Expenditures” shall not include (i) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored or repaired or (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (ii) the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time, (iii) the purchase of
plant, property or equipment to the extent financed with the proceeds of
Dispositions that are not required to be applied to prepay Term Loans pursuant
to Section 2.05(b), (iv) expenditures that constitute any part of Consolidated
Lease Expense, (v) expenditures that are accounted for as capital expenditures
by the Borrower or any Restricted Subsidiary and that actually are paid for by a
Person other than the Borrower or any Restricted Subsidiary and for which none
of the Borrower or any Restricted Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period),
(vi) the book value of any asset owned by the Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, (vii) expenditures
that constitute Permitted Acquisitions, (viii) any capitalized interest expense
reflected as additions to property, plant or equipment in the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries or (ix) any
non-cash compensation or other non-cash costs reflected as additions to
property, plant or equipment in the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that any obligations of the Borrower or its Restricted
Subsidiaries either existing on the Restatement Effective Date or created prior
to any recharacterization described below (i) that were not included on the
consolidated balance sheet of the Borrower as capital lease obligations and
(ii) that are subsequently recharacterized as capital lease obligations or
indebtedness due to a change in accounting treatment or otherwise, shall for all
purposes under this Agreement (including, without limitation, the calculation of
Consolidated Net Income and Consolidated EBITDA) not be treated as capital lease
obligations, Capitalized Lease Obligations or Indebtedness.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Restatement Effective Date, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter.

“Captive Insurance Subsidiary” shall mean a direct or indirect Subsidiary of the
Borrower designated to the Administrative Agent in writing as a ‘Captive
Insurance Subsidiary’ and established for the purpose of, and to be engaged
solely in the business of, insurance with respect to the businesses or property,
whether real, personal or intangible, owned or operated by the Borrower or any
of its Subsidiaries.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

 

7



--------------------------------------------------------------------------------

“Cash Collateral” has the meaning specified in Section 2.03(f).

“Cash Collateral Account” means a blocked account at a commercial bank to be
agreed between the Administrative Agent and the Borrower (or another commercial
bank selected in compliance with Section 9.09) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1)    Dollars;

(2)    (a) Sterling, Euros or any national currency of any participating member
state of the EMU or (b) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(3)    securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(4)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks;

(5)    repurchase obligations for underlying securities of the types described
in clauses (3), (4), (7) and (8) entered into with any financial institution
meeting the qualifications specified in clause (4) above;

(6)    commercial paper and variable or fixed rate notes rated at least P-1 by
Moody’s or at least A-1 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof and Indebtedness or preferred stock issued by
Persons with a rating of “A” or higher from S&P or “A2” or higher from Moody’s
with maturities of 24 months or less from the date of acquisition;

(7)    marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower) and in each case maturing within 24 months after the date of
creation or acquisition thereof;

(8)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
with maturities of 24 months or less from the date of acquisition;

 

8



--------------------------------------------------------------------------------

(9)    readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

(10)    Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated within the top three ratings category
by S&P or Moody’s (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency);

(11)    securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above; and

(12)    investment funds investing 90% of their assets in securities of the
types described in clauses (1) through (11) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11) and
(12) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries that are Restricted Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (1) through (12) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts. At any time at which the
value, calculated in accordance with GAAP, of all investments of the Borrower
and its Restricted Subsidiaries that were deemed, when made, to be Cash
Equivalents in accordance with clauses (1) through (12) above exceeds the
Indebtedness of the Borrower and its Restricted Subsidiaries, “Cash Equivalents”
shall also mean any investment (a “Qualifying Investment”) that satisfies the
following two conditions: (a) the Qualifying Investment is of a type described
in clauses (1) through (11) and the immediately preceding paragraph of this
definition, but has an effective maturity (whether by reason of final maturity,
a put option or, in the case of an asset-backed security, an average life) of
five years and one month or less from the date of such Qualifying Investment
(notwithstanding any provision contained in such clauses (1) through (11) or the
immediately preceding paragraph requiring a shorter maturity); and (b) the
weighted average effective maturity of such Qualifying Investment and all other
investments that were made as Qualifying Investments in accordance with this
paragraph, does not exceed two years from the date of such Qualifying
Investment.

“Cash Management Bank” means any Person that is a Lender or any Affiliate of a
Lender at the time such cash management services are entered into providing
treasury, depository and/or cash management services to the Borrower or any
Restricted Subsidiary or conducting any automated clearing house transfers of
funds.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft, credit card processing, credit or debit card, purchase card, and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

9



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after Restatement Effective Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of, or the compliance by
any Lender with, any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued; provided that to the
extent any increased costs or reductions are incurred by any Lender as a result
of any requests, rules, guidelines or directives promulgated under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or pursuant to Basel
III after the Restatement Effective Date, then such Lender shall be compensated
only if such Lender imposes such charges under other syndicated credit
facilities involving similarly situated borrowers that such Lender is a lender
under.

“Change of Control” means the earliest to occur of

(a)    the Permitted Holders ceasing to have the power, directly or indirectly,
to vote or direct the voting of securities having a majority of the ordinary
voting power for the election of directors of Holdings; provided that the
occurrence of the foregoing event shall not be deemed a Change of Control if,

(i)    any time prior to the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) the Permitted Holders otherwise have the right, directly
or indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings at such time or (B) the Permitted Holders own a majority
of the outstanding voting Equity Interests of Holdings at such time, or

(ii)    at any time upon or after the consummation of a Qualifying IPO, and for
any reason whatsoever, no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Permitted Holders, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) thirty-five percent (35%) of the then outstanding
voting stock of Holdings, and (y) the percentage of the then outstanding voting
stock of Holdings owned, directly or indirectly, beneficially by the Permitted
Holders; or

(b)    any “Change of Control” (or any comparable term) in any document
pertaining to the High Yield Notes or any Permitted Refinancing thereof, the
Unsecured Term Loan or any Permitted Refinancing thereof or any Junior Financing
with an aggregate outstanding principal amount in excess of the Threshold
Amount, or

(c)    at any time prior to a Qualifying IPO of the Borrower, the Borrower
ceasing to be a direct wholly owned subsidiary of (i) Holdings or (ii) if any
Intermediate Holding Company is formed, the Intermediate Holding Company that is
a direct parent of the Borrower.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Incremental Revolving Credit
Commitments, Extended Revolving Credit Commitments of a given Extension Series,
Other Revolving Credit Commitments of a given Refinancing Series, Dollar Term
Commitments, Euro Term Commitments., Incremental Term Commitments, Dollar Term
B-2 Commitments or Refinancing Term Commitments of a given Refinancing Series
and (c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Incremental Revolving Credit Loans, Revolving Credit

 

10



--------------------------------------------------------------------------------

Loans under Extended Revolving Credit Commitments of a given Extension Series,
Revolving Credit Loans under Other Revolving Credit Commitments, Dollar Term
Loans made pursuant to Section 2.01(a)(i), Euro Term Loans made pursuant to
Section 2.01(a)(ii), Dollar Term B-2 Loans made pursuant to
Section 2.01(a)(iii), Incremental Term Loans, Refinancing Term Loans of a given
Refinancing Series or Extended Term Loans of a given Extension Series, Revolving
Credit Commitments, Incremental Revolving Credit Commitments, Extended Revolving
Credit Commitments, Other Revolving Credit Commitments, Term Commitments,
Incremental Term Commitments or Refinancing Term Commitments (and, in each case,
the Loans made pursuant to such Commitments) that have the same terms and
conditions shall be construed to be in the same Class.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

“Collateral Agent” means MSSF JPMorgan Chase Bank, N.A. (as successor to the
Former Agent), in its capacity as collateral agent under any of the Loan
Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)    the Administrative Agent (as successor to the Former Agent) shall have
received each Collateral Document required to be delivered on the Original
Effective Date pursuant to Section 4.01(a)(iii) of the Existing Credit Agreement
or pursuant to Section 6.11 or Section 6.13 of the Existing Credit Agreement or
this Agreement at such time, duly executed by each Loan Party thereto;

(b)    all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by Holdings and each Restricted Subsidiary (other than any
Excluded Subsidiary) that is a wholly-owned Material Domestic Subsidiary
including those that are listed on Schedule I hereto (each, a “Guarantor”);

(c)    all guarantees issued or to be issued in respect of the Senior
Subordinated Notes (i) shall be subordinated to the Guarantees to the same
extent that the Senior Subordinated Notes are subordinated to the Obligations
and (ii) shall provide for their automatic release upon a release of the
corresponding Guarantee;

(d)    the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the
Borrower, (ii) all Equity Interests (other than Equity Interests of Unrestricted
Subsidiaries and any Equity Interest of any Restricted Subsidiary pledged to
secure Indebtedness permitted under Section 7.03(g)) of each wholly-owned
Material Domestic Subsidiary of Holdings, the Borrower or any Guarantor that is
a direct Subsidiary of Holdings, the Borrower or any Guarantor and (iii) 65% of
the issued and outstanding voting Equity Interests (and 100% of the issued and
outstanding non-voting Equity Interests, if any) of each wholly-owned Material
Foreign Subsidiary that is directly owned by the Borrower, or any Domestic
Subsidiary of the Borrower that is a Guarantor.

(e)    except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest (other than in the case of mortgages, to the extent
such security interest may be perfected by delivering certificated securities,
filing UCC financing statements or making any necessary filings with the United
States Patent and Trademark Office or United States Copyright Office) in, and
mortgages on, substantially all tangible and intangible assets of Holdings, the
Borrower and each other Guarantor (including accounts receivable (other than any
Securitization Assets), inventory, equipment, investment property, intercompany
notes, intellectual property, other general intangibles, owned (but not leased)
real property and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents; provided that security interests in real
property shall be limited to the Mortgaged Properties;

 

11



--------------------------------------------------------------------------------

(f)    none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(g)    the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property required to be delivered pursuant to
Section 6.11 (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein, free of
any other Liens except as expressly permitted by Section 7.01, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (iii) such existing surveys, existing abstracts,
existing appraisals, legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent and the Borrower, the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets where it reasonably determines, in consultation
with the Borrower, that perfection cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases, (b) Liens required to be granted from
time to time pursuant to the Collateral and Guarantee Requirement shall be
subject to exceptions and limitations set forth in the Collateral Documents and,
to the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Borrower, (c) the Collateral and Guarantee
Requirement shall not apply to any of the following assets: (i) any fee-owned
real property that is not a Material Real Property and any leasehold interests
in real property, (ii) motor vehicles and other assets subject to certificates
of title, letter of credit rights and commercial tort claims, (iii) assets a
pledge thereof or a security interest therein is prohibited by law or by
agreements containing anti-assignment clauses not overridden by Uniform
Commercial Code or other applicable law, (iv) assets (including deposit and
securities accounts) specifically requiring perfection through control
agreements, and (v) any assets as to which the Administrative Agent and the
Borrower agree that the cost of obtaining such a security interest or perfection
thereof are excessive in relation to the value to the Lenders of the security to
be afforded thereby.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, Intellectual Property
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent and the Lenders
pursuant to Section 6.11 or Section 6.13, the Guaranty and each of the other
agreements, instruments or documents that creates or purports to create a Lien
or Guarantee in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Dollar Term
Commitment, Euro Term Commitment, Dollar Term B-2 Commitment, Incremental Term
Commitment or Refinancing Term Commitment of a given Refinancing Series as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

12



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company” has the meaning specified in Section 5.18(b).

“Company Party” means the collective reference to Holdings and its Restricted
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs and
Capitalized Software Expenditures of such Person and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a)    increased (without duplication) by the following, in each case to the
extent deducted in determining Consolidated Net Income for such period:

(i)    provision for taxes based on income or profits or capital, including,
without limitation, federal, state, franchise and similar taxes (such as the
Pennsylvania capital tax and Texas margin tax) and foreign withholding taxes of
such Person paid or accrued during such period deducted (and not added back) in
calculating such Consolidated Net Income; plus

(ii)    Consolidated Interest Expense of such Person for such period (including
(x) net losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate risk, (y) bank
fees and (z) costs of surety bonds in connection with financing activities, plus
amounts excluded from Consolidated Interest Expense as set forth in sub-clauses
(t) to (z) of clause (a) of the definition thereof) to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income; plus

(iii)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus

(iv)    any expenses or charges (other than depreciation or amortization
expense) related to any equity offering, Investment, acquisition, disposition,
or recapitalization permitted hereunder or the incurrence of Indebtedness
permitted to be incurred hereunder (including a refinancing thereof) (whether or
not successful), including (A) such fees, expenses or charges related to the
Senior Notes, the Senior Subordinated Notes, the Unsecured Term Loan, the Loans
and any credit facilities and (B) any amendment or other modification of the
Senior Notes, the Senior Subordinated Notes, the Unsecured Term Loan, the Loans
and the credit facilities and, in each case, deducted (and not added back) in
computing Consolidated Net Income; plus

(v)    the amount of any restructuring charges, integration costs or other
business optimization expenses, costs associated with establishing new
facilities or reserves deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions after the Original Effective Date, and costs related to the
closure and/or consolidation of facilities; plus

(vi)    any other non-cash charges, (collectively, the “Non-Cash Charges”)
including any write offs or write downs reducing Consolidated Net Income for
such period (provided that if

 

13



--------------------------------------------------------------------------------

any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

(vii)    the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary deducted (and not added back)
in such period in calculating Consolidated Net Income; plus

(viii)    the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsor to the extent permitted under Section 7.08
and deducted (and not added back) in such period in computing Consolidated Net
Income; plus

(ix)    the amount of net cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to be realized as a result of
specified actions taken, committed to be taken or expected in good faith to be
taken no later than twenty four (24) months after the end of such period
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period for
which Consolidated EBITDA is being determined and as if such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that such cost savings and synergies are reasonably
identifiable and factually supportable; plus

(x)    any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interest of the Borrower (other than Disqualified Equity
Interest) solely to the extent that such net cash proceeds are excluded from the
calculation of Available Amount; plus

(xi)    any net loss from disposed, abandoned or discontinued operations,
including, for the avoidance of doubt, operating losses related to the closure
of the Borrower’s Nexus facility; plus

(xii)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xiii)    interest income or investment earnings on retiree medical and
intellectual property, royalty or license receivables; plus

(xiv)    [reserved]; plus

(xv)    the amount of loss on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing;

 

14



--------------------------------------------------------------------------------

(b)    decreased (without duplication) by the following, in each case to the
extent included in determining Consolidated Net Income for such period:

(i)    non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(ii)    any net income from disposed, abandoned or discontinued operations; and

(c)    increased or decreased without duplication, as applicable, by any
adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees).

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by the Borrower or such Restricted Subsidiary
during such period (each such Person, property, business or asset acquired and
not subsequently so disposed of, an “Acquired Entity or Business”) and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition” and compliance with the
covenant set forth in Section 7.14, an adjustment in respect of each Acquired
Entity or Business equal to the amount of the Pro Forma Adjustment with respect
to such Acquired Entity or Business for such period (including the portion
thereof occurring prior to such acquisition) as specified in a certificate
executed by a Responsible Officer and delivered to the Lenders and the
Administrative Agent. For purposes of determining the Interest Coverage Ratio,
Total Leverage Ratio, First Lien Leverage Ratio and the Senior Secured Leverage
Ratio, there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset (other than an
Unrestricted Subsidiary) sold, transferred or otherwise disposed of, closed or
classified as discontinued operations by the Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each a “Converted Unrestricted Subsidiary”), based on the actual
Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer or disposition.

“Consolidated First Lien Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries that is secured by a first priority Lien that is pari passu with
the Lien securing the Obligations on any asset or property of the Borrower and
its Restricted Subsidiaries outstanding on such date, determined on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with any Permitted Acquisition), consisting of
(i) Loans and Unreimbursed Amounts hereunder, (ii) any Indebtedness incurred
pursuant to Section 7.03(e) and (iii) any other Indebtedness for borrowed money
or debt obligations evidenced by promissory notes or similar instruments that
are secured by a Lien, minus (b) the aggregate amount of cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Section 7.01(s) and
clauses (i) and (ii) of Section 7.01(t)) included in the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as of such date; provided
that Consolidated First Lien Debt shall not include (i) all Letters of Credit,
except to the extent of Unreimbursed Amounts thereunder, (ii) obligations under
Swap Contracts entered into in the ordinary course of business and not for
speculative purposes or (iii) Indebtedness in respect of any Qualified
Securitization Financing.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (i) amortization of
original issue discount resulting from the issuance of Indebtedness at

 

15



--------------------------------------------------------------------------------

less than par, (ii) all commissions, discounts and other fees and charges owed
with respect to letters of credit or bankers acceptances, (iii) non-cash
interest payments (but excluding any non-cash interest expense attributable to
the movement in the mark to market valuation of obligations under any Swap
Contracts or other derivative instruments pursuant to GAAP), (iv) the interest
component of Capitalized Lease Obligations, and (v) net payments, if any, made
(less net payments, if any, received) pursuant to interest rate obligations
under any Swap Contracts with respect to Indebtedness, and excluding (t) any
expense resulting from the discounting of any Indebtedness in connection with
the application of purchase accounting in connection with the Transaction or any
acquisition, (u) penalties and interest relating to taxes, (v) any additional
interest owing pursuant to the registration rights agreement with respect to the
Senior Notes, the Senior Subordinated Notes or other securities,
(w) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, (x) any expensing of bridge, commitment and other financing
fees, (y) commissions, discounts, yield and other fees and charges (including
any interest expense) related to any Qualified Securitization Financing, and
(z) any accretion of accrued interest on discounted liabilities; plus

(b)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c)    interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Lease Expense” means, for any period, all rental expenses of the
Borrower and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with
sale-leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, insurance costs and common area maintenance charges and net of sublease
income, other than (a) obligations under vehicle leases entered into in the
ordinary course of business, (b) all such rental expenses associated with assets
acquired pursuant to a Permitted Acquisition to the extent such rental expenses
relate to operating leases in effect at the time of (and immediately prior to)
such acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(a)    any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transaction Expenses or any multi-year strategic initiatives),
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,

(b)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,

(c)    any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

(d)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Equity Interests of any Person other than in the
ordinary course of business shall be excluded,

(e)    the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the Borrower or a Restricted Subsidiary thereof in respect of such period,

 

16



--------------------------------------------------------------------------------

(f)    solely for the purpose of calculating the Available Amount, the Net
Income for such period of any Restricted Subsidiary (other than any Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of its Net Income is not at
the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived, provided
that Consolidated Net Income of the Borrower will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) to the Borrower or a Restricted Subsidiary
thereof in respect of such period, to the extent not already included therein,

(g)    effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transaction or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

(h)    any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swaps Contracts or (iii) other
derivative instruments shall be excluded,

(i)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(j)    any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,

(k)    any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
Disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Original Effective Date and any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction shall be excluded,

(l)    [reserved], and

(m)    the following items shall be excluded:

(i)    any net unrealized gain or loss (after any offset) resulting in such
period from obligations under any Swap Contracts and the application of
Statement of Financial Accounting Standards No. 133; and

(ii)    any net unrealized gain or loss (after any offset) resulting in such
period from currency translation gains or losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall

 

17



--------------------------------------------------------------------------------

include the amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder.

“Consolidated Senior Secured Debt” means, as of any date of determination,
(a) the aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of (i) Loans and Unreimbursed
Amounts hereunder, (ii) any Indebtedness incurred pursuant to Section 7.03(e)
and (iii) any other Indebtedness for borrowed money or debt obligations
evidenced by promissory notes or similar instruments that are secured by a Lien,
minus (b) the aggregate amount of cash and Cash Equivalents (in each case, free
and clear of all Liens, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Section 7.01(s) and clauses (i) and (ii) of
Section 7.01(t)) included in the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries as of such date; provided that Consolidated Senior
Secured Debt shall not include (i) all Letters of Credit, except to the extent
of Unreimbursed Amounts thereunder, (ii) obligations under Swap Contracts
entered into in the ordinary course of business and not for speculative purposes
or (iii) Indebtedness in respect of any Qualified Securitization Financing.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(s) and clauses (i) and (ii) of Section 7.01(t)) included in the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date; provided that Consolidated Total Debt shall not include (i) all
Letters of Credit, except to the extent of Unreimbursed Amounts thereunder,
(ii) obligations under Swap Contracts entered into in the ordinary course of
business and not for speculative purposes or (iii) Indebtedness in respect of
any Qualified Securitization Financing.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date and (ii) long-term accounts receivable over (b) the
sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date and (ii) long-term deferred revenue, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations to
the extent otherwise included therein, (c) the current portion of interest,
(d) the current portion of current and deferred income taxes, (e) the current
portion of any Capitalized Lease Obligations and (f) deferred revenue arising
from cash receipts that are earmarked for specific projects.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA”.

 

18



--------------------------------------------------------------------------------

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA”.

“Covenant Suspension Event” has the meaning specified in Section 7.15(a).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow (but not less
than zero for any period) for the fiscal year ending on June 30, 2014 and Excess
Cash Flow for each succeeding and completed fiscal year (it being understood
that no Excess Cash Flow generated during any period shall be deemed to be
Cumulative Excess Cash Flow until the financial statements for such period are
delivered pursuant to Section 6.01(a) and the related Compliance Certificate is
delivered pursuant to Section 6.02(a)).

“Debt Fund Affiliate” means (i) any fund managed by, or under common management
with GSO Capital Partners LP, Blackstone Tactical Opportunities Fund L.P. or
Blackstone Real Estate Debt Strategies L.P., (ii) any fund managed by GSO Debt
Funds Management LLC, Blackstone Debt Advisors L.P., Blackstone Distressed
Securities Advisors L.P., Blackstone Mezzanine Advisors L.P. or Blackstone
Mezzanine Advisors II L.P., and (iii) any other Affiliate of Holdings that is a
bona fide debt fund or an investment vehicle that is engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of business.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Revolving Credit Loans that are Base Rate Loans
plus (c) 2.0% per annum; provided that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in
each case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee,

 

19



--------------------------------------------------------------------------------

administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(b)) upon delivery of written notice of such determination to the
Borrower, each L/C Issuer, each Swing Line Lender and each Lender.

“Designated Equity Contribution” has the meaning specified in Section 8.05(a).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(iv)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(iv)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(iv)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(iv)(C) substantially in the form of Exhibit J-4.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit J-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(iv)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(iv)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(iv)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(iv)(B)(1),
Section 2.05(a)(iv)(C)(1) or Section 2.05(a)(iv)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(iv)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to the Borrower and the Restricted Subsidiaries in the definition of
Consolidated EBITDA (and in the component definitions used therein) were
references to such Sold Entity or Business and its Subsidiaries or such
Converted Unrestricted Subsidiary and its Subsidiaries) or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

 

20



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and all outstanding Letters of Credit), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Term Loan
Maturity Date of the Term Loans.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time, (a) with respect to any Loan or Commitment
denominated in Dollars (including, with respect to any Swing Line Loan, any
funded participation therein), the principal amount thereof then outstanding (or
in which such participation is held), and (b) with respect to any Loan or
Commitment denominated in Euros, the principal amount thereof then outstanding
in Euros, converted to Dollars in accordance with Section 1.08.

“Dollar Term Borrowing” means a borrowing pursuant to Section 2.01(a)(i)
consisting of Dollar Term Loans of the same Type made by the Dollar Term Lenders
and, in the case of Eurodollar Rate Loans, having the same Interest Period.

“Dollar Term B-2 Borrowing” means a borrowing pursuant to Section 2.01(a)(iii)
consisting of Dollar Term B-2 Loans of the same Type made by the Initial Dollar
Term B-2 Lender and, in the case of Eurodollar Rate Loans, having the same
Interest Period.

“Dollar Term Commitment” means, as to each Dollar Term Lender, its obligation to
make a Dollar Term Loan to the Borrower pursuant to Section 2.01(a)(i) in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01(a)(i) under the caption “Dollar Term Commitment”
or in the Assignment and Assumption pursuant to which such Dollar Term Lender
becomes a party hereto, as applicable, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to (i) assignments by or to such Term Lender pursuant to
an Assignment and Assumption, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension Agreement. The aggregate amount of the Dollar
Term Commitments on the Amendment No. 1 Effective Date is $1,496,500,000.

“Dollar Term B-2 Commitment” means, as to the Initial Dollar Term B-2 Lender,
its obligation to make a Dollar Term B-2 Loan to the Borrower pursuant to
Section 2.01(a)(iii) in an aggregate principal amount not to exceed
$950,000,000, as such commitment may be (a) reduced from time to time pursuant
to Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Initial Dollar Term B-2 Lender pursuant to an
Assignment and Assumption, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension Agreement. The aggregate amount of the Dollar
Term B-2 Commitments on the Amendment No. 4 Effective Date is $950,000,000.

“Dollar Term Lender” means, at any time, any Lender that has a Dollar Term Loan
at such time.

 

21



--------------------------------------------------------------------------------

“Dollar Term B-2 Lender” means, at any time, any Lender that has a Dollar Term
B-2 Loan at such time.

“Dollar Term Loan” means a Loan made pursuant to Section 2.01(a)(i).

“Dollar Term B-2 Loan” means a Loan made pursuant to Section 2.01(a)(iii).

“Dollar Term Note” means a promissory note of the Borrower payable to any Dollar
Term Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, evidencing the aggregate Indebtedness of the Borrower to such Dollar
Term Lender resulting from the Dollar Term Loans made by such Dollar Term
Lender.

“Dollar Term B-2 Note” means a promissory note of the Borrower payable to any
Dollar Term B-2 Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Dollar Term B-2 Lender resulting from the Dollar Term B-2 Loans made by
such Dollar Term B-2 Lender.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

 

22



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as a termination under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA (or, after the effectiveness of the Pension Act, that is in
endangered or critical status, within the meaning of Section 305 of ERISA); (d)
the filing of a notice of intent to terminate, the treatment of a Plan amendment
as a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; or (g) on and
after the effectiveness of the Pension Act, a determination that any Pension
Plan is, or is expected to be, in “at-risk” status (within the meaning of
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” means the lawful single currency of the European Union.

“Euro Amount” means, at any time, (a) with respect to any Loan or Commitment
denominated in Euros, the principal amount thereof then outstanding, and
(b) with respect to any Loan or Commitment denominated in Dollars, the principal
amount thereof then outstanding in Dollars, converted to Euros in accordance
with Section 1.08.

“Euro Term Borrowing” means a borrowing pursuant to Section 2.01(a)(ii)
consisting of Euro Term Loans of the same Type made by the Euro Term Lenders
and, in the case of Eurodollar Rate Loans, having the same Interest Period.

“Euro Term Commitment” means, as to each Euro Term Lender, its obligation to
make a Euro Term Loan to the Borrower pursuant to Section 2.01(a)(ii) in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01(a)(ii) under the caption “Euro Term Commitment”
or in the Assignment and Assumption pursuant to which such Euro Term Lender
becomes a party hereto, as applicable, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to (i) assignments by or to such Term Lender pursuant to
an Assignment and Assumption, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension Agreement. The aggregate amount of the Euro Term
Commitments on the Amendment No. 1 Effective Date is €322,125,000.

“Euro Term Lender” means, at any time, any Lender that has a Euro Term Loan at
such time.

“Euro Term Loan” means a Loan made pursuant to Section 2.01(a)(ii).

 

23



--------------------------------------------------------------------------------

“Euro Term Note” means a promissory note of by the Borrower payable to any Euro
Term Lender or its registered assigns, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate Indebtedness of the Borrower to such Euro Term
Lender resulting from the Euro Term Loans made by such Euro Term Lender.

“Eurodollar Rate” means, in respect of any Interest Period, (a) in the case of
any Eurodollar Rate Loans denominated in Dollars, the London Interbank Offered
Rate (“LIBOR”) set by ICE Benchmark Administration (or the successor thereto if
ICE Benchmark Administration is no longer making a London Interbank Offered Rate
available), as published by Bloomberg (or other commercially available source
providing quotations of LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If the “LIBOR Base Rate” is not available at such time for
any reason, then the “LIBOR Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in approximately the same amount of the LIBOR Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by the Administrative Agent’s London branch to major banks in the
applicable London interbank eurocurrency market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period and (b) in the case of any Eurodollar Rate
Loans denominated in Euro, the rate per annum appearing on the appropriate page
of the Reuters screen (it being understood that this rate is the Euro interbank
offered rate sponsored by the Banking Federation of the European Union and the
Financial Markets Association) (or on any successor or substitute page of
Reuters, providing rate quotations comparable to those currently provided on
such page of Reuters, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to
deposits in Euro in the London interbank market) at approximately 11:00 a.m.,
Brussels time, two Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Euro with a maturity comparable to such
Interest Period. If the rate described in clause (b) above is not available at
such time for any reason, then such rate for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Euro for delivery on the first day of such Interest Period in same
day funds in approximately the same amount of the Eurodollar Rate Loan
denominated in Euro being made, continued or converted and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London branch to major banks in the applicable London interbank
eurocurrency market at their request at approximately 11:00 a.m. (Brussels time)
two Business Days prior to the commencement of such Interest Period.

Notwithstanding the foregoing, (x) in respect of any Eurodollar Rate Loan that
is a Term Loan, if the Eurodollar Rate would otherwise be less than 1.00%, the
Eurodollar Rate shall be deemed to be 1.00% and (y) the applicable Eurodollar
Rate shall at no time be less than 0.00% per annum.

“Eurodollar Rate Loan” means a Loan, whether denominated in Dollars or Euros,
that bears interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, with respect to the Borrower and its Domestic
Subsidiaries for any period, an amount equal to the excess of:

(a)    the sum, without duplication, of:

(i)    Consolidated Net Income of the Borrower and its Domestic Subsidiaries for
such period,

(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii)    decreases in Consolidated Working Capital of the Borrower and its
Domestic Subsidiaries for such period (other than any such decreases arising
from acquisitions by the Borrower and the Restricted Subsidiaries that are
Domestic Subsidiaries completed during such period or the application of
purchase accounting), and

 

24



--------------------------------------------------------------------------------

(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries
during such period (other than Dispositions in the ordinary course of business)
to the extent deducted in arriving at such Consolidated Net Income; over

(b)    the sum, without duplication, of:

(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (f) of the definition of Consolidated Net Income,

(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made by the Borrower or any of its Domestic Subsidiaries
in cash during such period, except to the extent that such Capital Expenditures
or acquisitions were financed with the proceeds of incurrence or issuance of
Indebtedness of the Borrower or any Restricted Subsidiary that is a Domestic
Subsidiary,

(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries
(including (A) the principal component of payments in respect of Capitalized
Leases and (B) the amount of any mandatory prepayment of Term Loans pursuant to
Section 2.05(b)(ii) to the extent required due to a Disposition that resulted in
an increase to such Consolidated Net Income and not in excess of the amount of
such increase but excluding (X) all other prepayments of Term Loans, (Y) all
prepayments of Revolving Credit Loans and Swing Line Loans and (Z) all
prepayments in respect of any other revolving credit facility, except, in the
case of clauses (Y) and (Z), to the extent there is an equivalent permanent
reduction in commitments thereunder) made during such period, except to the
extent financed with the proceeds of incurrence or issuance of other
Indebtedness of the Borrower or any Restricted Subsidiary that is a Domestic
Subsidiary,

(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries
during such period (other than Dispositions in the ordinary course of business)
to the extent included in arriving at such Consolidated Net Income,

(v)    increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and the Restricted
Subsidiaries that are Domestic Subsidiaries completed during such period or the
application of purchase accounting),

(vi)    cash payments by the Borrower and the Restricted Subsidiaries that are
Domestic Subsidiaries during such period in respect of long-term liabilities of
the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries
other than Indebtedness (including such Indebtedness specified in clause
(b)(iii) above),

(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments and acquisitions made during
such period to the extent that such Investments and acquisitions were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries that are Domestic Subsidiaries,

(viii)    the amount of Restricted Payments paid during such period pursuant to
Section 7.06(k) to the extent such Restricted Payments were financed with
internally generated cash flow of the Borrower and the Restricted Subsidiaries
that are Domestic Subsidiaries,

 

25



--------------------------------------------------------------------------------

(ix)    the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries that are Domestic Subsidiaries in cash during such
period (including expenditures for the payment of financing fees) to the extent
that such expenditures are not expensed during such period,

(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries that are
Domestic Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness,

(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries that are Domestic Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Permitted Acquisitions, Capital Expenditures or
acquisitions of intellectual property to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period; provided that to the extent the aggregate amount of internally
generated cash flow actually utilized to finance such Permitted Acquisitions,
Capital Expenditures or acquisitions of intellectual property during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters, and

(xii)    the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining such Consolidated Net Income for such period.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 10.24 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Hedge Bank applicable to
such Swap Obligations. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to the Swap for which such guarantee
or security interest is or becomes excluded in accordance with the first
sentence of this definition.

 

26



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Securitization Subsidiary and any Captive Insurance
Subsidiary, (c) each Subsidiary listed on Schedule 1.01C hereto, (d) any
Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (e) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, (f) any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition financed with secured Indebtedness incurred pursuant to
Section 7.03(g) and each Restricted Subsidiary thereof that guarantees such
Indebtedness; provided that each such Restricted Subsidiary shall cease to be an
Excluded Subsidiary under this clause (f) if such secured Indebtedness is repaid
or becomes unsecured or if such Restricted Subsidiary ceases to guarantee such
secured Indebtedness, as applicable, (g) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences (including
any adverse tax consequences) of providing a Guarantee shall be excessive in
view of the benefits to be obtained by the Lenders therefrom and (h) each
Unrestricted Subsidiary.

“Excluded Taxes” has the meaning specified in Section 3.01(a).

“Existing Class” shall mean each Class of Existing Revolving Credit Loans and
Existing Revolving Credit Commitments and each Existing Term Loan Class.

“Existing Credit Agreement” has the meaning specified in the preliminary
statements to this Agreement.

“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01D hereof and outstanding as of the Restatement Effective Date.

“Existing Mortgage” means each Mortgage made in favor of the Administrative
Agent (as successor to the Former Agent) on behalf of the Lenders in connection
with the Existing Credit Agreement.

“Existing Revolving Credit Commitment” has the meaning specified in
Section 2.16(a).

“Existing Revolving Credit Loans” has the meaning specified in Section 2.16(a).

“Existing Term Loan Class” has the meaning specified in Section 2.18(a).

“Exiting Lender” has the meaning specified in Section 10.23.

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.16(a).

“Extended Revolving Credit Loans” has the meaning specified in Section 2.16(a).

“Extended Term Loans” has the meaning specified in Section 2.18(a).

“Extending Lender” has the meaning specified in Section 2.16(b).

“Extending Term Lender” has the meaning specified in Section 2.18(b).

“Extension Agreement” has the meaning specified in Section 2.16(c).

“Extension Election” has the meaning specified in Section 2.16(b).

“Extension Series” shall mean all Extended Revolving Credit Commitments that are
established pursuant to the same Extension Agreement (or any subsequent
Extension Agreement to the extent such Extension Agreement expressly provides
that the Extended Revolving Credit Commitments, provided or therein are intended
to be a part of any previously established Extension Series) and that provide
for the same interest margins, extension fees, if any, and amortization
schedule.

“Facility” means the Dollar Term Loans made pursuant to Section 2.01(a)(i), the
Euro Term Loans made pursuant to Section 2.01(a)(ii), the Dollar Term B-2 Loans
made pursuant to Section 2.01(a)(iii), a given Class of

 

27



--------------------------------------------------------------------------------

Incremental Term Loans, a given Refinancing Series of Refinancing Term Loans, a
given Extension Series of Extended Term Loans, the Revolving Credit Facility, a
given Class of Incremental Revolving Credit Commitments, a given Refinancing
Series of Other Revolving Credit Commitments, a given Extension Series of
Extended Revolving Credit Commitments, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into in connection with the implementation of such Sections 1471 through
1474 of the Code (or any such amended or successor version thereof).

“FCPA” has the meaning specified in Section 5.18.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) of the quotations for the day
of such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by it.

“First Lien Intercreditor Agreement” means an intercreditor agreement between
(a) the Collateral Agent and (b) one or more collateral agents or
representatives for the holders of certain Indebtedness issued or incurred
pursuant to Section 7.03 that is intended to be secured on a pari passu basis
with the Obligations.

“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated First Lien Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Flood Hazard Property” has the meaning specified in Section 4.01(a)(xii).

“Foreign Casualty Event” has the meaning specified in Section 2.05(b).

“Foreign Disposition” has the meaning specified in Section 2.05(b).

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined in accordance with GAAP in good faith by a
Responsible Officer, without intercompany eliminations.

“Former Agent” means Morgan Stanley Senior Funding, Inc., as former
administrative agent, former collateral agent, former swing line lender and
former L/C issuer.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has

 

28



--------------------------------------------------------------------------------

been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to any Swing Line Lender, such Defaulting
Lender’s Pro Rata Share of outstanding Swing Line Loans made by such Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Restatement Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Restatement
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

 

29



--------------------------------------------------------------------------------

“Guaranty” means (a) the guaranty made by Holdings and the other Subsidiary
Guarantors on the Original Effective Date in favor of the Administrative Agent
(as successor to the Former Agent) on behalf of the Secured Parties,
substantially in the form of Exhibit F and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.

“Hedge Bank” means any Person that is a Lender, an Arranger or an Affiliate of
the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto.

“HMT” has the meaning specified in Section 5.18(b)(i).

“High Yield Notes” means the Senior Notes and the Senior Subordinated Notes.

“High Yield Notes Documentation” means the High Yield Notes, and all documents
executed and delivered with respect to the High Yield Notes, including the High
Yield Notes Indentures.

“High Yield Notes Indentures” means the Senior Notes Indenture and the Senior
Subordinated Notes Indenture.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(iv)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(iv)(D)(3).

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Incremental Commitments” has the meaning specified in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Credit Loans” has the meaning specified in
Section 2.14(a).

“Incremental Term Commitments” has the meaning specified in Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

 

30



--------------------------------------------------------------------------------

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f)    all Attributable Indebtedness;

(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and

(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of any of the foregoing.

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of the Borrower appearing upon the balance sheet of the Borrower
solely by reason of push-down accounting under GAAP shall be excluded.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of the Borrower and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business consistent with
past practice. The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of Indebtedness of any Person for purposes of clause (e) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” has the meaning specified in Section 3.01(a).

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Initial Dollar Term B-2 Lender” means JPMorgan Chase Bank, N.A.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form attached as Exhibit I, together
with each other Intellectual Property Security Agreement Supplement executed and
delivered pursuant to Section 6.11.

“Intellectual Property Security Agreement Supplement” has the meaning specified
in the Intellectual Property Security Agreement.

 

31



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA of the Borrower for such Test Period to (b) Consolidated
Interest Expense for such Test Period.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent available to each Lender of such Eurodollar Rate
Loan, twelve months or less than one month thereafter, as selected by the
Borrower in its Committed Loan Notice; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)    any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Intermediate Holding Company” means any Subsidiary of Holdings that, directly
or indirectly, owns 100% of the issued and outstanding Equity Interests of the
Borrower.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IP Rights” has the meaning specified in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 10.26.

“Junior Financing” has the meaning specified in Section 7.12(a).

 

32



--------------------------------------------------------------------------------

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Latest Term Loan Maturity Date” means, at any date of determination, the latest
Maturity Date applicable to any Term Loan, including the latest maturity date of
any Refinancing Term Loan, any Refinancing Term Commitment, any Extended Term
Loan, any Incremental Term Loans, in each case as extended in accordance with
this Agreement from time to time

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit pursuant to Section 2.03, as such
commitment is set forth on Schedule IV to Amendment No. 4 or if an L/C Issuer
has entered into an Assignment and Assumption, the amount set forth for such L/C
Issuer as its L/C Commitment in the Register maintained by the Administrative
Agent.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means MSSF and JPMorgan Chase Bank, N.A. Royal Bank of Canada, Bank
of America, N.A. and any other Lender that becomes an L/C Issuer in accordance
with Section 2.03(j) or 10.07(k), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

“L/C Obligation” means, as at any date of determination, the aggregate maximum
amount then available to be drawn under all outstanding Letters of Credit
(whether or not such maximum amount is then in effect under any such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit) plus the aggregate of all Unreimbursed Amounts in respect
of Letters of Credit, including all L/C Borrowings.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

33



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loans and any extensions of credit under any
Revolving Commitment Increases).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents and (v) each Letter of Credit
Application.

“Loan Parties” means, collectively, (i) the Borrower, (ii) Holdings and
(iii) each other Guarantor that satisfies the Collateral and Guarantee
Requirement.

“Management Stockholders” means the members of management of Holdings or any
direct or indirect parent thereof or any of its Subsidiaries, including the
Borrower, who are investors in Holdings or any direct or indirect parent
thereof.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of Holdings on the date of the
declaration of a Restricted Payment multiplied by (ii) the arithmetic mean of
the closing prices per share of such common Equity Interests on the principal
securities exchange on which such common Equity Interests are traded for the 30
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 5% of the Total Assets of
the Borrower and the Restricted Subsidiaries at such date or (b) whose gross
revenues for such Test Period were equal to or greater than 5% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that
“Material Domestic Subsidiary” shall also include any of the Borrower’s
Subsidiaries selected by the Borrower which is required to ensure that all
Material Domestic Subsidiaries have in the aggregate (i) total assets at the
last day of the most recent Test Period that were equal to or greater than 95%
of the total assets of the Borrower and the Restricted Subsidiaries that are
Domestic Subsidiaries at such date and (ii) gross revenues for such Test Period
that were equal to or greater than 95% of the consolidated gross revenues of the
Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries for such
period, in each case determined in accordance with GAAP; provided further that
in no case shall Material Domestic Subsidiary mean any Domestic Subsidiary that
has no material assets other than Equity Interests of one or more (i) Foreign
Subsidiaries that are controlled foreign corporations that are related to the
Borrower with the meaning of Section 864(d) of the Code or (ii) Domestic
Subsidiaries that are described in this proviso.

 

34



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 5% of the Total Assets of
the Borrower and the Restricted Subsidiaries at such date or (b) whose gross
revenues for such Test Period were equal to or greater than 5% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that
“Material Foreign Subsidiary” shall also include any of the Borrower’s
Subsidiaries selected by the Borrower which is required to ensure that all
Material Foreign Subsidiaries have in the aggregate (i) total assets at the last
day of the most recent Test Period that were equal to or greater than 95% of the
total assets of the Borrower and the Restricted Subsidiaries that are Foreign
Subsidiaries at such date and (ii) gross revenues for such Test Period that were
equal to or greater than 95% of the consolidated gross revenues of the Borrower
and the Restricted Subsidiaries that are Foreign Subsidiaries for such period,
in each case determined in accordance with GAAP.

“Material Real Property” means any real property owned by any Loan Party with a
book value in excess of $15,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (a) with respect to the Dollar Term Loans and the Euro
Term Loans, the date that is ten years after the Restatement Effective Date
May 20, 2024; (b) with respect to the Revolving Credit Facility, the date that
is eight years after the Restatement Effective Date; (cearlier of (i) May 17,
2024 and (ii) the 91st day prior to the maturity of the Dollar Term Loans and/or
the Euro Term Loans, as applicable, or any Permitted Refinancing thereof if on
such 91st day, any of the Dollar Term Loans and/or the Euro Term Loans, as
applicable, remain outstanding; (c) with respect to the Dollar Term B-2 Loans,
the earlier of (i) May 17, 2026 and (ii) the 91st day prior to the maturity of
the 2024 Senior Notes or any Permitted Refinancing thereof if on such 91st day,
any of the 2024 Senior Notes remain outstanding; (d) with respect to any tranche
of Extended Term Loans or Extended Revolving Credit Commitments, the final
maturity date applicable thereto as specified in the applicable Revolving Credit
Extension Request or Term Loan Extension Request, as applicable, accepted by the
respective Lender or Lenders; (de) with respect to any Refinancing Term Loans or
Other Revolving Credit Commitments, the final maturity date applicable thereto
as specified in the applicable Refinancing Amendment; and (ef) with respect to
any Incremental Term Loans or Incremental Revolving Credit Commitments, the
final maturity date applicable thereto as specified in the applicable
Incremental Amendment; provided, in each case, that if such date is not a
Business Day, then the applicable Maturity Date shall be the next succeeding
Business Day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Minority Investment” means any person (other than a Subsidiary) in which the
Borrower or any Restricted Subsidiary owns capital stock.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means each deed of trust, trust deed, hypothec and mortgage, in each
case, as amended, amended and restated or otherwise modified from time to time,
made by the Loan Parties in favor or for the benefit of the Administrative Agent
(as successor to the Former Agent) on behalf of the Lenders in connection with
the Existing Credit Agreement, and any other mortgage executed and delivered
pursuant to Section 6.11.

“Mortgage Amendment” has the meaning specified in Section 6.15(i).

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of Collateral and Guarantee Requirement.

 

35



--------------------------------------------------------------------------------

“MSSF” means Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the period since
January 1, 2003, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a)    with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event (other than any asset
constituting Collateral) and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket fees and expenses
(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event,
(C) taxes paid or reasonably estimated to be actually payable in connection
therewith, and (D) any reserve for adjustment in respect of (x) the sale price
of such asset or assets established in accordance with GAAP and (y) any
liabilities associated with such asset or assets and retained by the Borrower or
any Restricted Subsidiary after such sale or other disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction and it being understood that “Net Cash
Proceeds” shall include (i) any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration by the Borrower or any Restricted
Subsidiary in any such Disposition and (ii) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in clause (D) above or if such liabilities have not been
satisfied in cash and such reserve is not reversed within three hundred and
sixty-five (365) days after such Disposition or Casualty Event, the amount of
such reserve; provided that (x) no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed $30,000,000 and (y) no such net cash proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed
$60,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)) and (z) net cash
proceeds from Scheduled Dispositions shall not constitute Net Cash Proceeds; and

(b)     (i) with respect to the incurrence or issuance of any Indebtedness by
the Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum of
the cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

 

36



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of Excess Cash Flow or of the Available Amount
that is proposed to be applied to a particular use or transaction, that such
amount (a) was not required to be applied to prepay the Loans pursuant to
Section 2.05(b), and (b) has not previously been (and is not simultaneously
being) applied to anything other than that such particular use or transaction.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any of its Restricted Subsidiaries of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, (y) obligations of any Loan Party and its Restricted Subsidiaries
arising under any Secured Hedge Agreement, and (z) Cash Management Obligations.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and any of their Restricted Subsidiaries to
the extent they have obligations under the Loan Documents) include (a) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit commissions, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party or any
of its Restricted Subsidiaries under any Loan Document and (b) the obligation of
any Loan Party or any of its Restricted Subsidiaries to reimburse any amount in
respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party or such Restricted
Subsidiary.

“Offered Amount” has the meaning set forth in Section 2.05(a)(iv)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(iv)(D)(1).

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Effective Date” means April 10, 2007.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Connection Taxes” has the meaning specified in Section 3.01(a).

 

37



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Dollar Term Loans, Euro Term
Loans, Dollar Term B-2 Loans, Revolving Credit Loans and Swing Line Loans on any
date, the outstanding principal Dollar Amount thereof after giving effect to any
borrowings and prepayments or repayments of Dollar Term Loans, Euro Term Loans,
Dollar Term B-2 Loans, Revolving Credit Loans (including any refinancing of
outstanding Unreimbursed Amounts under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) and Swing Line Loans, as the case
may be, occurring on such date; and (b) with respect to any L/C Obligations on
any date, the outstanding Dollar Amount thereof on such date after giving effect
to any related L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding Unreimbursed Amounts under related Letters of Credit (including any
refinancing of outstanding Unreimbursed Amounts under related Letters of Credit
or related L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in Euros, the rate of interest per annum at which overnight deposits
in Euros, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of the Administrative Agent in the applicable offshore interbank
market for Euros to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(g).

“Participating Lender” has the meaning set forth in Section 2.05(a)(iv)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since January 1, 2003.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings or any direct or indirect parent of Holdings (and, after a
Qualifying IPO, of any Intermediate Holding Company), in each case to the extent
permitted hereunder.

“Permitted Holders” means each of (i) the Sponsor and (ii) the Management
Stockholders.

“Permitted Other Debt” means (i) senior unsecured, senior secured, senior
subordinated or subordinated debt issued by any Loan Party, (ii) debt securities
issued by any Loan Party that are secured by a Lien on the Collateral ranking
junior to the Liens securing the Obligations pursuant to a Second Lien
Intercreditor Agreement or (iii) debt securities issued by any Loan Party that
are secured by a Lien ranking pari passu with the Liens securing the Obligations
pursuant to a First Lien Intercreditor Agreement, in each case, (a) the terms of
which do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligations, prior to, at the time of incurrence of such Permitted
Other Debt, the Maturity Date of the Existing Term Loan Class which is being
refinanced by such Permitted Other Debt (other than customary offers to
repurchase upon a change of control, asset sale or casualty or condemnation
event and customary acceleration rights after an event of default), (b) the
covenants, events of default, guarantees, collateral and other terms of such
Indebtedness (other than interest rates, fees, funding discounts and redemption
or prepayment premiums), taken as a whole, are not more restrictive on the
Borrower and its Restricted

 

38



--------------------------------------------------------------------------------

Subsidiaries than the terms of this Agreement; provided that a certificate of a
Responsible Officer of the relevant Loan Party shall be delivered to the
Administrative Agent at least three Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements and which shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement, (c) if such Indebtedness is senior subordinated or subordinated
Indebtedness, the terms of such Indebtedness provide for customary subordination
of such Indebtedness to the Obligations, (d) if such Indebtedness is secured,
such Indebtedness shall not be secured by any property or assets other than the
Collateral, (e) no Subsidiary of the Borrower (other than a Guarantor) is an
obligor under such Indebtedness and (f) if such Indebtedness is secured on a
pari passu basis with the Facilities, such Indebtedness shall be subject to the
“most favored nation” provision contained in Section 2.14.

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary so long as immediately after giving Pro Forma Effect thereto and to
the use of the proceeds thereof (but without netting the proceeds thereof) (i)
no Event of Default shall be continuing or result therefrom and (ii) (x) if such
Indebtedness is secured on a pari passu basis with the Facilities, the First
Lien Leverage Ratio is no greater than 4.50:1.00, (y) if such Indebtedness is
secured on a junior basis to the Facilities, the Senior Secured Leverage Ratio
is no greater than 6.00:1.00 and (z) if such Indebtedness is unsecured, the
Interest Coverage Ratio shall be at least 2.00:1.00; provided that such
Indebtedness shall (A) in the case of clause (x) above, have a maturity date
that is after the Latest Maturity Date at the time such Indebtedness is
incurred, and in the case of clause (y) above, have a maturity date that is at
least 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (B) in the case of clause (x) above, have a Weighted Average Life to
Maturity not shorter than the longest remaining Weighted Average Life to
Maturity of the Term Loans and, in the case of clause (y) above, shall not be
subject to scheduled amortization prior to maturity, (C) if such Indebtedness is
secured on a junior basis by a Loan Party, be subject to the Second Lien
Intercreditor Agreement and, if the Indebtedness is secured on a pari passu
basis with the Facilities, be (x) in the form of debt securities and (y) subject
to the First Lien Intercreditor Agreement. (D) in the case of clause (ii)(x)
above, be subject to the “most favored nation” provision contained in
Section 2.14 and (E) have terms and conditions (other than pricing, rate floors,
discounts, fees, premiums and optional prepayment or redemption provisions) that
in the good faith determination of the Borrower are not materially less
favorable (when taken as a whole) to the Borrower than the terms and conditions
of the Loan Documents (when taken as a whole).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, and (d) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is
Indebtedness permitted pursuant to Section 7.03(b), 7.03(u), 7.03(aa) or
7.03(bb) or is Junior Financing, (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended and (ii) such modification, refinancing, refunding, renewal or
extension is incurred by the Person who is the obligor of the Indebtedness being
modified, refinanced, refunded, renewed or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

39



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the last day of the eighth full consecutive fiscal
quarter immediately following the date on which such Permitted Acquisition or
conversion is consummated.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of (a) actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of the Borrower
and the Restricted Subsidiaries; provided that, (i) at the election of the
Borrower, such Pro Forma Adjustment shall not be required to be determined for
any Acquired Entity or Business or Converted Restricted Subsidiary to the extent
the aggregate consideration paid in connection with such acquisition was less
than $5,000,000, and (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period; provided further that any such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder, that (A) to the extent applicable, the Pro Forma Adjustment
shall have been made and (B) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
or any division, product line, or facility used for operations of the Borrower
or any of its Subsidiaries, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above, the foregoing pro forma adjustments may be
applied to any such test solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to events
(including operating expense reductions) that are (as determined by the Borrower
in good faith) (i) (x) directly attributable to such transaction, (y) expected
to have a continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

 

40



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of the Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower). The grant of a security interest in any Securitization
Assets of the Borrower or any of its Restricted Subsidiaries (other than a
Securitization Subsidiary) to secure Indebtedness under this Agreement prior to
engaging in any Securitization Financing shall not be deemed a Qualified
Securitization Financing.

“Qualifying IPO” means the issuance by Holdings, any Intermediate Holding
Company, any direct or indirect parent of Holdings or the Borrower of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(iv)(D)(3).

“Ratings Agencies” means Moody’s and S&P.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.19.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In-Yield and, in the case
of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

 

41



--------------------------------------------------------------------------------

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

“Repricing Event” has the meaning specified in Section 2.05(a)(i).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Dollar Term Loans, Euro Term Loans, Dollar Term B-2 Loans or
Revolving Credit Loans, a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Facility Lenders” means, as of any date of determination, with respect
to one or more Facilities, Lenders having more than 50% of the sum of (a) the
Total Outstandings under such Facility or Facilities (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans, as applicable, under such Facility or
Facilities being deemed “held” by such Lender for purposes of this definition)
and (b) the aggregate unused Commitments under such Facility or Facilities;
provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility or Facilities held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
the Required Facility Lenders; provided, further, that, to the same extent
specified in Section 10.07(n) with respect to determination of Required Lenders,
the Loans of any Affiliated Lender shall in each case be excluded for purposes
of making a determination of Required Facility Lenders unless the action in
question affects such Affiliated Lender in a disproportionately adverse manner
than its effect on the other Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate
outstanding Dollar Amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition), (b) aggregate unused Term
Commitments and (c) aggregate unused Revolving Credit Commitments; provided that
the unused Term Commitment and unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
or the Borrower or any Affiliate thereof shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that, to the same
extent set forth in Section 10.07(n) with respect to determination of Required
Lenders, the Loans of any Affiliated Lender shall in each case be excluded for
purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Total
Outstandings of all Revolving Credit Loans, Swing Line Loans and all L/C
Obligations (with the aggregate Dollar Amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that unused
Revolving Credit Commitment of, and the portion of the Total Outstandings of all
Revolving Credit Loans, Swing Line Loans and all L/C Obligations held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the
Original Effective Date or the Restatement Effective Date, any secretary or
assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

42



--------------------------------------------------------------------------------

“Restatement Effective Date” has the meaning specified in Section 4.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(b)(vii).

“Reversion Date” has the meaning specified in Section 7.15(b).

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of Revolving Credit
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Credit Lenders pursuant to
Section 2.01(b).

“Revolving Credit Commitment” means as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 2.01(b) III to Amendment
No. 4 under the caption “Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14). The aggregate Revolving Credit Commitments
of all Revolving Credit Lenders shall be $200,000,000550,000,000 on the
RestatementRevolving Effective Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and the Swing Line
Obligations at such time.

“Revolving Credit Extension Request” has the meaning specified in
Section 2.16(a).

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans, Other Revolving Credit
Loans or Extended Revolving Credit Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-3 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

 

43



--------------------------------------------------------------------------------

“Revolving Effective Date” means the date on which all of the conditions
contained in Section 3 of Amendment No. 4 have been satisfied or waived by the
Administrative Agent.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sanctioned Country” has the meaning specified in Section 5.18(b)(ii).

“Sanctions” has the meaning specified in Section 5.18(b)(i).

“Scheduled Disposition” has the meaning specified in Section 7.05(k).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement by and
among the Collateral Agent and the collateral agents or other representatives
for the holders of Indebtedness secured by Liens that are intended to rank
junior to the Liens securing the Obligations and that are otherwise permitted
pursuant to Section 7.01 providing that all proceeds of Collateral enforcement
shall first be applied to repay the Obligations in full prior to being applied
to any obligations under the Indebtedness secured by such junior Liens and that
until the termination of the Aggregate Commitments and the repayment in full (or
cash collateralization of Letters of Credit) of all Obligations outstanding
under this Agreement or the expiration of a customary standstill period, the
Collateral Agent shall have the sole right to exercise remedies against the
Collateral (subject to customary exceptions for limited protective actions that
may be taken by the holders of such junior Lien Indebtedness) and otherwise in
form and substance reasonably satisfactory to the Collateral Agent.

“Section 2.16 Additional Agreement” has the meaning specified in
Section 2.16(c).

“Section 2.18 Additional Agreement” has the meaning specified in
Section 2.18(c).

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment related to the Specified Contract Rights
subject to a Qualified Securitization Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto,

 

44



--------------------------------------------------------------------------------

including all collateral securing such Securitization Assets, all contracts and
all guarantees or other obligations in respect of such Securitization Assets,
proceeds of such Securitization Assets and other assets that are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving Securitization
Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any other Subsidiary of the Borrower, other than another Securitization
Subsidiary (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower, other than another Securitization Subsidiary, in any
way other than pursuant to Standard Securitization Undertakings or
(iii) subjects any property or asset of the Borrower or any other Subsidiary of
the Borrower, other than another Securitization Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings, (b) with which none of the
Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary, has any material contract, agreement, arrangement or
understanding other than on terms which the Borrower reasonably believes to be
no less favorable to the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower and
(c) to which none of the Borrower or any other Subsidiary of the Borrower, other
than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the board of
directors of the Borrower or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the board of directors of the Borrower or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties on the Original Effective Date substantially in the form of Exhibit
G, together with each other Security Agreement Supplement executed and delivered
pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means $350,000,000 in aggregate principal amount of the
Borrower’s senior notes due 2018.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
September 18, 2012.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Senior Subordinated Notes” means €225,000,000 in aggregate principal amount of
the Borrower’s senior subordinated notes due 2017.

 

45



--------------------------------------------------------------------------------

“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of April 10, 2007.

“Similar Business” means (a) any business conducted or proposed to be conducted
by the Borrower or any of its Restricted Subsidiaries on the Restatement
Effective Date, and any reasonable extension thereof, or (b) any business or
other activities that are reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses in which the Borrower and its Restricted Subsidiaries are
engaged or propose to be engaged on the Restatement Effective Date.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(iv)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(iv)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(iv)(D) substantially in the form of Exhibit J-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(iv)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(i).

“Specified Contract Rights” means certain intellectual property licenses,
agreements or other contracts giving rise to not more than $100,000,000 of
annual accounts receivable, royalty or other intellectual property revenue
streams or other rights to payment.

“Specified Discount” has the meaning set forth in Section 2.05(a)(iv)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(iv)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(iv)(B)
substantially in the form of Exhibit J-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit J-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(iv)(B)(1).

 

46



--------------------------------------------------------------------------------

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(iv)(B)(3).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

“Specified Existing Revolving Credit Commitment Class” has the meaning specified
in Section 2.16(a).

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.24).

“Specified Person” has the meaning specified in Section 5.18(b).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan, Revolving Commitment Increase that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect”; provided that a Revolving Commitment Increase, for
purposes of this “Specified Transaction” definition, shall be deemed to be fully
drawn.

“Sponsor” means The Blackstone Group and its Affiliates and funds or
partnerships managed by them or any of their Affiliates, but not including,
however, any of their portfolio companies.

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Sponsor or its advisors and the
Borrower.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsor and its
Affiliates in the event of either a Change of Control or the completion of a
Qualifying IPO.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary,
necessary or advisable in a Securitization Financing.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(iv)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(iv)(C)(1).

“Subordinated Lien Facility” means a secured credit facility or note issuance
providing for the making of an issuance of debt to the Borrower, which credit
facility or note may be secured on a second or more junior priority basis by all
or any portion of the Collateral (but not by any other assets) and may be
guaranteed by each Guarantor; provided that (a) the Indebtedness under such
credit facility or note will not mature prior to the date that is 91 days after
the Latest Term Loan Maturity Date of the Term Loans, (b) such credit facility
or note shall provide for no scheduled amortization, payments of principal,
sinking fund or similar scheduled payments (other than regularly scheduled
payments of interest), (c) such credit facility or note has covenant, default
and remedy provisions and provisions relating to mandatory prepayment,
repurchase, redemption and offers to purchase that, taken as a whole, are
consistent with those customarily found in junior lien financings and
(d) concurrently with the effectiveness of such credit facility or note
issuance, the Subordinated Lien Intercreditor Agreement shall have been entered
into and shall at all times thereafter be in full force and effect.

“Subordinated Lien Facility Documentation” means the credit agreement or loan
agreement or indenture evidencing the Subordinated Lien Facility, the
Subordinated Lien Intercreditor Agreement and all security agreements,
guarantees, pledge agreements and other agreements or instruments executed in
connection therewith.

“Subordinated Lien Intercreditor Agreement” means an intercreditor agreement
among Holdings, the Borrower, the Subsidiary Guarantors, the Collateral Agent
and the collateral agent under the Subordinated Lien Facility, pursuant to which
it is agreed that the Liens on the Collateral securing the obligations under the
Subordinated Lien Facility are subordinated to the Liens on the Collateral
securing the Obligations on customary terms and conditions reasonably
satisfactory to the Administrative Agent and the Borrower.

 

47



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Suspended Covenants” has the meaning specified in Section 7.15(a).

“Suspension Period” has the meaning specified in Section 7.15(a).

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Hedge Bank
in accordance with the terms thereof and in accordance with customary methods
for calculating mark-to-market values under similar arrangements by the Hedge
Bank.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means MSSF JPMorgan Chase Bank, N.A. (as successor to the
Former Agent), in its capacity as provider of Swing Line Loans, or any successor
swing line lender hereunder.

 

48



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate principal amount of the Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a Dollar Term Borrowing, a Dollar Term B-2 Borrowing
and/or a Euro Term Borrowing, as the context may require.

“Term Commitment” means a Dollar Term Commitment, a Dollar Term B-2 Commitment
and/or a Euro Term Commitment, as the context may require.

“Term Extension Agreement” has the meaning specified in Section 2.18(c).

“Term Extension Election” has the meaning specified in Section 2.18(b).

“Term Extension Series” shall mean all Extended Term Loans that are established
pursuant to the same Term Extension Agreement (or any subsequent Term Extension
Agreement to the extent such Term Extension Agreement expressly provides that
the Extended Term Loans, provided for therein are intended to be a part of any
previously established Term Extension Series) and that provide for the same
interest margins, extension fees, if any, and amortization schedule.

“Term Lender” means a Dollar Term Lender, a Dollar Term B-2 Lender and/or a Euro
Term Lender, as the context may require.

“Term Loan” means a Dollar Term Loan made pursuant to Section 2.01(a)(i), a Euro
Term Loan made pursuant to Section 2.01(a)(ii), a Dollar Term B-2 Loan made
pursuant to Section 2.01(a)(iii), any Incremental Term Loan, any Refinancing
Term Loan or any Extended Term Loan designated as a “Term Loan”, as the context
may require.

“Term Loan Extension Request” has the meaning specified in Section 2.18(a).

“Term Loan Increase” has the meaning specified in Section 2.14(a).

“Term Loan Standstill Period” has the meaning provided in Section 8.01(b).

“Term Note” means a Dollar Term Note, a Dollar Term B-2 Note and/or a Euro Term
Note, as the context may require.

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b).

 

49



--------------------------------------------------------------------------------

A Test Period may be designated by reference to the last day thereof (i.e., the
“June 30, 2014 Test Period” refers to the period of four consecutive fiscal
quarters of the Borrower ended June 30, 2014), and a Test Period shall be deemed
to end on the last day thereof.

“Threshold Amount” means $100,000,000.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the financial statements of the Borrower delivered
pursuant to the Existing Credit Agreement.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the funding of the Term Loans on the
Restatement Effective Date, (b) the replacement and refinancing of the Existing
Credit Agreement with this Agreement, (c) the consummation of any other
transactions in connection with the foregoing, and (d) the payment of the fees
and expenses incurred in connection with any of the foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower, or any Restricted Subsidiary in connection with the Transaction,
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unaudited Financial Statements” has the meaning specified in Section 4.01(c).

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01B, (ii) each Securitization Subsidiary, and (iii) any Subsidiary of
the Borrower designated by the board of directors of the Borrower as an
Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the date
hereofRestatement Effective Date and any Subsidiary of an Unrestricted
Subsidiary.

“Unsecured Term Loan” means the $275,000,000 unsecured term loan of the Borrower
incurred pursuant to the Senior Unsecured Term Loan Agreement.

“Unsecured Term Loan Agreement” means that certain Senior Unsecured Term Loan
Agreement, dated as of April 29, 2013, among the Borrower, the guarantors party
thereto, MSSF, as administrative agent, and the other lenders party thereto.

“Unsecured Term Loan Documentation” means all documents executed and delivered
with respect to the Unsecured Term Loan, including the Unsecured Term Loan
Agreement.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

50



--------------------------------------------------------------------------------

“U.S. Lender” has the meaning specified in Section 10.15(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” mans the liability of a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield Differential” has the meaning specified in Section 2.14(a).

SECTION 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(iii)    The term “including” is by way of example and not limitation.

(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e)    If the covenant set forth in Section 7.14 is applicable as of the last
day of any Test Period in accordance with the terms of such Section 7.14, such
covenant shall be deemed to be applicable and in effect until such time as the
aggregate principal amount of Revolving Credit Loans, Swing Line Loans and/or
Letters of Credit (excluding up to $30,000,000 of Letters of Credit and other
Letters of Credit which have been Cash Collateralized or backstopped by a letter
of credit reasonably satisfactory to the applicable L/C Issuer) that are issued
and/or outstanding is equal to or less than 30% of the Revolving Credit
Facility.

 

51



--------------------------------------------------------------------------------

SECTION 1.03.    Accounting Terms.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio, the First Lien Leverage Ratio and the Senior Secured Leverage Ratio shall
be calculated with respect to such period and such Specified Transaction on a
Pro Forma Basis.

SECTION 1.04.    Rounding. Any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

SECTION 1.05.    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07.    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08.    Currency Equivalents Generally.

(a)    Any amount specified in this Agreement (other than in Articles II, IX and
X or as set forth in paragraph (b) of this Section) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later); provided that the determination of any
Dollar Amount shall be made in accordance with Section 1.08(c). Notwithstanding
the foregoing, for purposes of determining compliance with Sections 7.01, 7.02
and 7.03 with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that, for the avoidance of
doubt, the foregoing provisions of this Section 1.08 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 

52



--------------------------------------------------------------------------------

(b)    For purposes of determining compliance under Sections 7.02, 7.05 and
7.06, any amount in a currency other than Dollars will be converted to Dollars
in a manner consistent with that used in calculating net income in the
Borrower’s annual financial statements delivered pursuant to Section 6.01(a);
provided, however, that the foregoing shall not be deemed to apply to the
determination of any amount of Indebtedness.

(c)    The Administrative Agent shall determine the Dollar Amount or the Euro
Amount, as the case may be, of any Credit Extension, Commitment or Outstanding
Amount of any Loan as of (A) the Original Effective Date, (B) the Restatement
Effective Date, (C) the first day of each Interest Period applicable thereto,
(D) as of the end of each fiscal quarter of the Borrower, and (E) such dates as
the Administrative Agent shall reasonably determine or the Required Lenders
shall reasonably require, and shall promptly notify the Borrower and the Lenders
of each Dollar Amount or Euro Amount, as the case may be, so determined by it.
Each such determination shall be based on the Exchange Rate (x) on the date of
the related Committed Loan Notice for purposes of the initial such determination
for any Loan and (y) on the second Business Day prior to the date as of which
such Dollar Amount or Euro Amount, as the case may be, is to be determined, for
purposes of any subsequent determination.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01.    The Loans.

(a)    (i) The Dollar Term Borrowings. Subject to the terms and conditions set
forth herein, each Dollar Term Lender severally agrees to make to the Borrower a
single loan denominated in Dollars in a principal amount equal to such Dollar
Term Lender’s Dollar Term Commitment on the Restatement Effective Date. Amounts
borrowed under this Section 2.01(a)(i) and repaid or prepaid may not be
reborrowed. Dollar Term Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

(ii)    The Euro Term Borrowings. Subject to the terms and conditions set forth
herein, each Euro Term Lender severally agrees to make to the Borrower a single
loan denominated in Euros in a principal amount equal to such Euro Term Lender’s
Euro Term Commitment on the Restatement Effective Date. Amounts borrowed under
this Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed. Euro Term
Loans shall be Eurodollar Rate Loans, as further provided herein.

(iii)     (iii) The Dollar Term B-2 Borrowings. Subject to the terms and
conditions set forth herein, the Initial Dollar Term B-2 Lender severally agrees
to make to the Borrower a single loan denominated in Dollars in a principal
amount equal to $950,000,000 on the Amendment No. 4 Effective Date. Amounts
borrowed under this Section 2.01(a)(iii) and repaid or prepaid may not be
reborrowed. Dollar Term B-2 Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans to the
Borrower as elected by the Borrower pursuant to Section 2.02 (each such loan, a
“Revolving Credit Loan”) from time to time, on any Business Day after the
RestatementRevolving Effective Date until the Maturity Date of the Revolving
Credit Facility, in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that, after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05 and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein. Any “Revolving Credit Commitments” (as defined in this Agreement
immediately prior to the Revolving Effective Date) outstanding under this
Agreement immediately prior to the Revolving Effective Date shall be terminated
in accordance with Section 2.06(b).

 

53



--------------------------------------------------------------------------------

SECTION 2.02.    Borrowings, Conversions and Continuations of Loans.

(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (New York, New York time, or London, England time in the case of any
Borrowing denominated in Euros) (i) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurodollar Rate Loans or any
conversion of Base Rate Loans to Eurodollar Rate Loans, and (ii) one (1)
Business Day before the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $2,500,000 or a whole
multiple of $500,000 in excess thereof in the case of Dollar Term Loans or
Dollar Term B-2 Loans (or comparable amounts determined by the Administrative
Agent in the case of Euro Term Loans). Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Dollar Term Borrowing, a Dollar
Term B-2 Borrowing, a Euro Term Borrowing, a Revolving Credit Borrowing, a
conversion of Dollar Term Loans, Euro Term Loans, Dollar Term B-2 Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) in the case of a Term Borrowing, the currency in
which the Loans to be borrowed are to be denominated, (iii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iv) the principal amount of Loans to be borrowed, converted or
continued, (v) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, and (vi) if applicable, the
duration of the Interest Period with respect thereto. If, with respect to Loans
denominated in Dollars, the Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period (or fails to give timely notice requesting a continuation of Eurodollar
Rate Loans denominated in Euros), it will be deemed to have specified an
Interest Period of one (1) month. If no currency is specified, the requested
Borrowing shall be in Dollars (and, for the avoidance of doubt, Revolving Credit
Loans shall be denominated only in Dollars).

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Loan denominated in Dollars, and not later than 1:00 p.m. (London time),
in the case of any Loan denominated in Euros, in each case, on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurodollar Rate Loans.

 

54



--------------------------------------------------------------------------------

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than fifteen (15) Interest Periods in
effect.

(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may, with the Borrower’s consent, assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If such
Lender’s portion of such Borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such the date of such
Borrowing, the Administrative Agent shall also be entitled to recover such
amount with interest thereon accruing from the date on which the Administrative
Agent made the funds available to the Borrower at the rate per annum applicable
to Base Rate Loans under the relevant Facility, on demand, from the Borrower. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and the Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(g)
shall cease.

SECTION 2.03.    Letters of Credit.

(a)    The Letter of Credit Commitments.

(i)    Subject to the terms and conditions set forth herein, (1) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (x) from time to time on any Business Day during
the period from the Restatement Effective Date until the Letter of Credit
Expiration Date applicable to Letters of Credit issued under the Revolving
Credit Facility, to issue Letters of Credit in Dollars for the account of the
Borrower (provided that any Letter of Credit may be for the benefit of any
Subsidiary of the Borrower) and to amend or renew Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (y) to honor drafts under
the Letters of Credit and (2) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued pursuant to this Section 2.03; provided
that no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if after giving effect to such L/C Credit Extension,
(x) the Revolving Credit Exposure of any Lender would exceed such Lender’s
Revolving Credit Commitment or (y, (y) the Outstanding Amount of the L/C
Obligations in respect of Letters of Credit issued by such L/C Issuer would
exceed such L/C Issuer’s L/C Commitment or (z) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit; provided, further,
notwithstanding the foregoing, MSSF each of JPMorgan Chase Bank, N.A. Royal Bank
of Canada and Bank of America, N.A. shall issue standby letters of credit only.
Within the foregoing limits, and subject to the terms and

 

55



--------------------------------------------------------------------------------

conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Restatement
Effective Date shall be subject to and governed by the terms and conditions
hereof, and with respect to such Existing Letters of Credit, Bank of America,
N.A. shall be deemed to be the L/C Issuer.

(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the
Restatement Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date (for which such L/C Issuer is not otherwise compensated
hereunder);

(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit (other than the Letters of Credit listed on Schedule 2.03(a)(ii)(B))
would occur more than twelve months after the date of issuance or last renewal,
unless the Required Lenders have approved such expiry date;

(C)    the expiry date of such requested Letter of Credit would occur after
applicable Letter of Credit Expiration Date, unless all the applicable Revolving
Credit Lenders have approved such expiry date; or

(D)    the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer.

(iii)    An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv)    The Borrower may, at any time and from time to time, reduce the L/C
Commitment of any L/C Issuer with the consent of such L/C Issuer (and after
notice to the Administrative Agent); provided that the Borrower shall not reduce
the L/C Commitment of any L/C Issuer if, after giving effect to such reduction,
the conditions set forth in clause (i) above would not be satisfied.

(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 noon at least five
(5) Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (g) such other matters as the relevant L/C Issuer
may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.

 

56



--------------------------------------------------------------------------------

(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Revolving Credit Lender’s Pro Rata Share times the amount of such Letter
of Credit.

(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the
applicable Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five (5) Business
Days before the Nonrenewal Notice Date from the Administrative Agent or any
Revolving Credit Lender, as applicable, or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon funding of a L/C Advance to the beneficiary of any Letter of Credit
under such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. On the Business Day on which the
Borrower shall have received notice of any payment by an L/C Issuer under a
Letter of Credit (or, if the Borrower shall have received such notice later than
10:00 a.m. on any Business Day, on the immediately following Business Day) (each
such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Appropriate Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Appropriate Lender’s Pro Rata Share thereof. In such event,
the Borrower shall be deemed to have requested a Revolving Credit Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Eurodollar Rate Loans or Base Rate
Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and Revolving Credit Lenders, and
subject to the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

57



--------------------------------------------------------------------------------

(ii)    Each Revolving Credit Lender (including any such Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of any Unreimbursed Amount in respect of a Letter of Credit not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

(iii)    With respect to any Unreimbursed Amount in respect of a Letter of
Credit that is not fully refinanced by a Revolving Credit Borrowing of Base Rate
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the
relevant L/C Issuer a L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the relevant L/C Issuer.

(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds
Rate. A certificate of the relevant L/C Issuer submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(vii)    If, at any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(viii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay

 

58



--------------------------------------------------------------------------------

to the Administrative Agent for the account of such L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate.

(d)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v)    any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.

(e)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Revolving Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the

 

59



--------------------------------------------------------------------------------

Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (iii) of this
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(f)    Cash Collateral. (i) If any Event of Default occurs and is continuing and
the Administrative Agent or the Required Revolving Lenders, as applicable,
require the Borrower to Cash Collateralize the L/C Obligations pursuant to
Section 8.02(c) or (ii) an Event of Default set forth under Section 8.01(f) or
(g) occurs and is continuing, then the Borrower shall Cash Collateralize the
then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such Event of Default), and
shall do so not later than 2:00 p.m., New York City time, on (x) in the case of
the immediately preceding clause (i), (1) the Business Day that the Borrower
receives notice thereof, if such notice is received on such day prior to 12:00
noon, New York City time, or (2) if clause (1) above does not apply, the
Business Day immediately following the day that the Borrower receives such
notice and (y) in the case of the immediately preceding clause (ii), the
Business Day on which an Event of Default set forth under Section 8.01(f) or
(g) occurs or, if such day is not a Business Day, the Business Day immediately
succeeding such day. For purposes hereof, “Cash Collateralize” means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
relevant L/C Issuer and the Revolving Credit Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Revolving Credit Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Revolving Credit Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked
accounts at MSSF or JPMorgan Chase Bank, N.A. and may be invested in readily
available Cash Equivalents. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at MSSF or JPMorgan Chase Bank, N.A.
as aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower. If such Event of
Default is cured or waived and no other Event of Default is then occurring and
continuing, the amount of any Cash Collateral shall be refunded to the Borrower.

(g)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit). Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be due and payable on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date relating to Letters of Credit

 

60



--------------------------------------------------------------------------------

and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(h)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.

(i)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in any Letter of Credit Application, in the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(j)    Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

SECTION 2.04.    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) to
the Borrower from time to time on any Business Day (other than the
RestatementRevolving Effective Date) until the Maturity Date of the Revolving
Credit Facility in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided that, after giving effect to any Swing Line Loan, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided further that, the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 (and any amount in excess of $100,000 shall be an
integral multiple of $25,000), and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line

 

61



--------------------------------------------------------------------------------

Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(c)    Refinancing of Swing Line Loans.

(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office for
payments not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

62



--------------------------------------------------------------------------------

(d)    Repayment of Participations.

(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

SECTION 2.05.    Prepayments.

(a)    Optional.

(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (1) such notice must
be received by the Administrative Agent not later than 12:00 noon (New York, New
York time, or London, England time in the case of Loans denominated in
Euros) (A) two (2) Business Days prior to any date of prepayment of Eurodollar
Rate Loans denominated in Dollars and (B) three (3) Business Days prior to any
date of prepayment of Eurodollar Rate Loans denominated in Euros and (C) on the
date of prepayment of Base Rate Loans; (2) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $2,500,000 or a whole multiple of
$500,000 in excess thereof in the case of Dollar Term Loans or Dollar Term B-2
Loans (or comparable amounts determined by the Administrative Agent in the case
of Euro Term Loans); (3) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding;
and (4) in the case of any Repricing Event (as defined below) with respect to
all or any portion of the Dollar Term B-2 Loans, a prepayment premium of 1.00%
shall apply to any principal amount of the Dollar Term B-2 Loans subject to such
Repricing Event during the first six-month period after the Amendment No. 34
Effective Date. A “Repricing Event” means (A) any prepayment or repayment of the
Dollar Term B-2 Loans, with the proceeds of, or any conversion of the Dollar
Term B-2 Loans into any new or replacement Indebtedness under any credit
facility with an All-in Yield less than the All-in Yield applicable to the
Dollar Term B-2 Loans and (B) any amendment to this Agreement that reduces the
All-in Yield applicable to the Dollar Term B-2 Loans. Each such notice shall
specify the date and amount of such prepayment and the Class(es) and Type(s) of
Loans to be prepaid. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by a
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of principal of, and interest on, Euro Term Loans
shall be made in Euros (even if the Borrower is required to convert currency to
do so). Subject to the pro rata application within any Class of Loans, the
Borrower may allocate each prepayment of the Loans pursuant to this
Section 2.05(a) in its sole discretion among the Class or Classes of Loans as
the Borrower may specify; provided that the Borrower may

 

63



--------------------------------------------------------------------------------

not prepay Extended Term Loans of any Term Extension Series pursuant to this
Section 2.05(a)(i) unless such prepayment is accompanied by at least a pro rata
prepayment of Term Loans of the Existing Term Loan Class from which such
Extended Term Loans were exchanged (or such Term Loans of the Existing Term Loan
Class have otherwise been repaid in full).

(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(iv)    Notwithstanding anything in any Loan Document to the contrary, subject
to Section 10.01(k) or (l), as applicable, so long as no Default or Event of
Default has occurred and is continuing and no proceeds of Revolving Credit
Borrowings are applied to fund any such repayment, any Company Party may prepay
the outstanding Term Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon such prepayment) (or
Holdings or any of its Subsidiaries may purchase such outstanding Term Loans and
immediately cancel them) on the following basis:

(A)    Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(iv); provided that no Company Party shall initiate any
action under this Section 2.05(a)(iv) in order to make a Discounted Term Loan
Prepayment unless (I) at least 10 Business Days shall have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three Business Days shall have passed since the
date the Company Party was notified that no Term Lender was willing to accept
any prepayment of any Term Loan at the Specified Discount, within the Discount
Range or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

(B)    (1) Subject to the proviso to Section 2.05(a)(iv)(A) above, any Company
Party may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with five Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(iv)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. (New York City time)
on the third Business Day after the date of delivery of such notice to such
Lenders (the “Specified Discount Prepayment Response Date”).

 

64



--------------------------------------------------------------------------------

(2)    Each Term Lender receiving such offer and wishing to participate shall
notify the Auction Agent (or its delegate) by the Specified Discount Prepayment
Response Date that it agrees to accept a prepayment of any of its applicable
then outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

(3)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this Section 2.05(a)(iv)(B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and tranches of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to Section 2.05(a)(iv)(B)(2) above; provided that, if the aggregate principal
amount of Term Loans accepted for prepayment by all Discount Prepayment
Accepting Lenders exceeds the Specified Discount Prepayment Amount, such
prepayment shall be made pro rata among the Discount Prepayment Accepting
Lenders in accordance with the respective principal amounts accepted to be
prepaid by each such Discount Prepayment Accepting Lender and the Auction Agent
(in consultation with such Company Party and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”). The Auction Agent shall
promptly, and in any case within three Business Days following the Specified
Discount Prepayment Response Date, notify (I) the relevant Company Party of the
respective Term Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
tranches of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with
Section 2.05(a)(iv)(F) below (subject to Section 2.05(a)(iv)(J) below).

(C)    (1) Subject to the proviso to Section 2.05(a)(iv)(A) above, any Company
Party may from time to time solicit Discount Range Prepayment Offers by
providing the Auction Agent with five Business Days’ notice in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of such Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(iv)(C)), (III) the Discount Range Prepayment Amount shall
be in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. (New York City time) on the third
Business Day after the date of delivery of such notice to

 

65



--------------------------------------------------------------------------------

such Lenders (the “Discount Range Prepayment Response Date”). Each Term Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable tranche or tranches and the maximum aggregate
principal amount and tranches of such Lender’s Term Loans (the “Submitted
Amount”) such Term Lender is willing to have prepaid at the Submitted Discount.
Any Term Lender whose Discount Range Prepayment Offer is not received by the
Auction Agent by the Discount Range Prepayment Response Date shall be deemed to
have declined to accept a Discounted Term Loan Prepayment of any of its Term
Loans at any discount to their par value within the Discount Range.

(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Section 2.05(a)(iv)(C). The relevant Company Party agrees
to accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following Section 2.05(a)(iv)(C)(3)) at
the Applicable Discount (each such Term Lender, a “Participating Lender”).

(3)    If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than or equal to the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Term Loans
for those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Auction Agent (in consultation with such Company Party and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five
Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Company Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of

Term Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with Section 2.05(a)(iv)(F) below (subject to Section 2.05(a)(iv)(J) below).

 

66



--------------------------------------------------------------------------------

(D)    (1) Subject to the proviso to Section 2.05(a)(iv)(A) above, any Company
Party may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of such Company Party, to (x) each
Term Lender and/or (y) each Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a)(iv)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by a Company Party shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m. (New York City time) on the third Business Day after the
date of delivery of such notice to such Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

(2)    The Auction Agent shall promptly provide the relevant Company Party with
a copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this Section 2.05(a)(iv)(D)(2) (the “Acceptance Date”),
the Company Party shall submit an Acceptance and Prepayment Notice to the
Auction Agent setting forth the Acceptable Discount. If the Auction Agent shall
fail to receive an Acceptance and Prepayment Notice from the Company Party by
the Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
Party at the Acceptable Discount in accordance with this Section 2.05(a)(iv)(D).
If the Company Party elects to accept any Acceptable Discount, then the Company
Party agrees to accept all Solicited Discounted Prepayment Offers received by
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount. Each Term Lender that has submitted a Solicited
Discounted Prepayment Offer with an Offered Discount that is greater than or
equal to the Acceptable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Offered Amount (subject to any required
pro rata reduction pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Company Party will
prepay outstanding Term Loans pursuant to this Section 2.05(a)(iv)(D) to each
Qualifying Lender in the aggregate principal amount and of the tranches

 

67



--------------------------------------------------------------------------------

specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that, if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Company Party of
the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Term Lender to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with Section 2.05(a)(iv)(F) below (subject to Section 2.05(a)(iv)(J) below).

(E)    In connection with any Discounted Term Loan Prepayment, the Company
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Company Party in connection therewith.

(F)    If any Term Loan is prepaid in accordance with Sections 2.05(a)(iv)(B)
through 2.05(a)(iv)(D) above, a Company Party shall prepay such Term Loans on
the Discounted Prepayment Effective Date. The relevant Company Party shall make
such prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 a.m. (New York City time) on the Discounted Prepayment
Effective Date and all such prepayments shall be applied to the remaining
principal installments of the relevant tranche of Loans on a pro rata basis
across such installments. The Term Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a)(iv) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the tranches and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment. In connection
with each prepayment pursuant to this Section 2.05(a)(iv), the relevant Company
Party shall waive any right to bring any action against the Administrative
Agent, in its capacity as such, in connection with any such Discounted Term Loan
Prepayment.

(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(iv), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(iv), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

68



--------------------------------------------------------------------------------

(I)    Each of the Company Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(iv) as well
as activities of the Auction Agent.

(J)    Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(iv) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(b)    Mandatory.

(i)    Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(a), the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans equal to (A) 50% (such
percentage as it may be reduced as described below, the “ECF Percentage”) of
Excess Cash Flow, if any, for the fiscal year covered by such financial
statements minus (B) the sum of (i) all voluntary prepayments of Term Loans
during such fiscal year or after year-end and prior to when such Excess Cash
Flow prepayment is due (including the aggregate principal amount of Term Loans
prepaid pursuant to Section 2.05(a)(iv) during such time) and (ii) all voluntary
prepayments of Revolving Credit Loans during such fiscal year or after year-end
and prior to when such Excess Cash Flow prepayment is due to the extent the
Revolving Credit Commitments are permanently reduced by the amount of such
payments, in the case of each of the immediately preceding clauses (i) and (ii),
to the extent such prepayments are not funded with the proceeds of Indebtedness;
provided that (x) the ECF Percentage shall be 25% if the First Lien Leverage
Ratio for the fiscal year covered by such financial statements was less than or
equal to 4.00:1.00 and greater than 3.25:1.00 and (y) the ECF Percentage shall
be 0% if the First Lien Leverage Ratio for the fiscal year covered by such
financial statements was less than or equal to 3.25:1.00; provided, further, any
deductions pursuant to clause (i) or (ii) above with respect to prepayments made
after the end of a fiscal year shall not be deducted again when calculating the
prepayment required to be made pursuant to this Section 2.05(b)(i) for the
immediately succeeding fiscal year pursuant to clause (i) or (ii) above.

(ii)    (A) If (1) (x) the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
(i) permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition to a Loan Party), (e), (g), (h), (i), (l), (m), (n), (o) or (p) or
(ii) acquired after the Restatement Effective Date in connection with a
sale-leaseback transaction permitted hereunder) or (y) any Casualty Event
occurs, which in the aggregate results in the realization or receipt by the
Borrower or such Restricted Subsidiary of Net Cash Proceeds, and (2) the First
Lien Leverage Ratio is greater than or equal to 3.75:1.00, the Borrower shall
cause to be prepaid on or prior to the date which is ten (10) Business Days
after the date of the realization or receipt of such Net Cash Proceeds an
aggregate principal amount of Term Loans equal to 100% (such percentage as it
may be reduced as described below, the “Asset Percentage”) of all such Net Cash
Proceeds realized or received; provided that no such prepayment shall be
required pursuant to this Section 2.05(b)(ii)(A) with respect to such portion of
such Net Cash Proceeds that the Borrower shall have, on or prior to such date,
given written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing); provided that the Asset
Percentage shall be 75% if the Total Leverage Ratio for the Test Period was less
than or equal to 4.50:1.00; provided, further that if any Indebtedness has been
issued in compliance with Section 7.01 and 7.03 with Liens ranking pari passu
with the Liens securing the Obligations pursuant to the First Lien Intercreditor
Agreement, then the Borrower may, to the extent required pursuant to the terms
of the documentation governing such Indebtedness, prepay Term Loans and purchase
such Indebtedness on a pro rata basis in accordance with the respective
principal amounts thereof.

 

69



--------------------------------------------------------------------------------

(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within (x) fifteen (15) months
following receipt of such Net Cash Proceeds or (y) if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within fifteen
(15) months following receipt thereof, within the later of (1) fifteen (15)
months following receipt thereof or (2) one hundred and eighty (180) days of the
date of such legally binding commitment; provided that (i) so long as an Event
of Default shall have occurred and be continuing, the Borrower shall not be
permitted to make any such reinvestments (other than pursuant to a legally
binding commitment that the Borrower entered into at a time when no Event of
Default is continuing) and (ii) if any Net Cash Proceeds are not so reinvested
by the deadline specified in clause (x) or (y) above, as applicable, or if any
such Net Cash Proceeds are no longer intended to be or cannot be so reinvested
at any time after delivery of a notice of reinvestment election, an amount equal
to any such Net Cash Proceeds shall be applied within five (5) Business Days
after such deadline or the date the Borrower reasonably determines that such Net
Cash Proceeds are no longer intended to be or cannot be so reinvested, as the
case may be, to the prepayment of the Term Loans as set forth in this
Section 2.05;

(iii)    If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03 (other than Refinancing Term Loans), the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans equal to 100% of all Net
Cash Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds; provided, further
that if any Indebtedness has been issued in compliance with Section 7.01 and
7.03 with Liens ranking pari passu with the Liens securing the Obligations
pursuant to the First Lien Intercreditor Agreement, then the Borrower may, to
the extent required pursuant to the terms of the documentation governing such
Indebtedness, prepay Term Loans and purchase such Indebtedness on a pro rata
basis in accordance with the respective principal amounts thereof.

(iv)    If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect. Each such prepayment shall be paid to the Revolving
Credit Lenders in accordance with their respective Pro Rata Shares.

(v)    (X) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall
be applied in direct order of maturity to repayments thereof required pursuant
to Section 2.07(a); and (Y) each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares subject to clause (vi) of this
Section 2.05(b).

(vi)    (A) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to clauses (i) through (iii) of this Section 2.05(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 p.m. (New York time) one Business Day after the date
of such Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory prepayment of Term Loans to be rejected by
such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal

 

70



--------------------------------------------------------------------------------

amount of the Term Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory repayment of Term Loans. Any
Declined Proceeds shall be retained by the Borrower (“Retained Declined
Proceeds”).

(B)    Subject to the pro rata application within any Class of Term Loans, the
Borrower may allocate such prepayment in its sole discretion among the Class or
Classes of Term Loans as the Borrower may specify; provided that the Borrower
shall not allocate to Extended Term Loans of any Term Extension Series any
mandatory prepayment made pursuant to this Section 2.05(b) unless such
prepayment is accompanied by at least a pro rata prepayment of Term Loans of the
Existing Term Loan Class, if any, from which such Extended Term Loans were
exchanged (or such Term Loans of the Existing Term Loan Class have otherwise
been repaid in full); provided, further that the Borrower shall not allocate to
Dollar Term B-2 Loans any mandatory prepayment made pursuant to this
Section 2.05(b) unless such prepayment is accompanied by at least a pro rata
prepayment of Dollar Term Loans and Euro Term Loans (or such Dollar Term Loans
and Euro Term Loans have otherwise been repaid in full).

Notwithstanding any other provisions of this Section 2.05(b), (i) to the extent
that any of or all the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.05(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), are prohibited or delayed by
applicable local law from being repatriated to the United States, the portion of
such Net Cash Proceeds so affected will not be required to be applied to repay
Term Loans at the times provided in this Section 2.05(b) but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.05(b) to the extent
provided herein and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Cash Proceeds of any Foreign
Disposition or any Foreign Casualty Event would have a material adverse tax cost
consequence (taking into account any foreign tax credit or benefit received in
connection with such repatriation) with respect to such Net Cash Proceeds, the
Net Cash Proceeds so affected may be retained by the applicable Foreign
Subsidiary, provided that, in the case of this clause (ii), on or before the
date on which any Net Cash Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to this
Section 2.05(b), (x) the Borrower applies an amount equal to such Net Cash
Proceeds to such reinvestments or prepayments as if such Net Cash Proceeds had
been received by the Borrower rather than such Foreign Subsidiary, less the
amount of additional taxes that would have been payable or reserved against if
such Net Cash Proceeds had been repatriated (or, if less, the Net Cash Proceeds
that would be calculated if received by such Foreign Subsidiary) or (y) such Net
Cash Proceeds are applied to the repayment of Indebtedness of a Foreign
Subsidiary.

(c)    Interest, Funding Losses, Etc. All prepayments under this Section 2.05
shall be accompanied by all accrued interest thereon, together with, in the case
of any such prepayment of a Eurodollar Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurodollar Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of Section 2.05, so long as no Event
of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor and less than three months are
remaining in such Interest Period, in lieu of making any payment pursuant to
this Section 2.05 in respect of any such Eurodollar Rate Loan prior to the last
day of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit the amount of any such prepayment otherwise required to be made
thereunder into a Cash Collateral Account until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of such Loans in accordance with this
Section 2.05. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrower or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with the
relevant provisions of this Section 2.05.

 

71



--------------------------------------------------------------------------------

SECTION 2.06.    Termination or Reduction of Commitments.

(a)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $100,000 in excess thereof and (iii) if,
after giving effect to any reduction of the Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving Credit
Facility, such sublimit shall be automatically reduced by the amount of such
excess. The amount of any such Commitment reduction shall not be applied to the
Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise specified
by the Borrower. Notwithstanding the foregoing, the Borrower may rescind or
postpone any notice of termination of the Commitments if such termination would
have resulted from a refinancing of all of the Facilities, which refinancing
shall not be consummated or otherwise shall be delayed.

(b)    Mandatory. The Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the making of such Term Lender’s Term Loans
pursuant to Section 2.01(a)(i) or, 2.01(a)(ii). or 2.01(a)(iii). The “Revolving
Credit Commitments” (as defined in this Agreement immediately prior to the
Revolving Effective Date” of each Revolving Credit Lender (as defined in this
Agreement immediately prior to the Revolving Effective Date) shall automatically
and permanently terminate on the Revolving Effective Date. The Revolving Credit
Commitments shall terminate on the applicable Maturity Date for each suchthe
Revolving Credit Facility.

(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such
Class shall be reduced by such Lender’s Pro Rata Share of the amount by which
such Commitments are reduced (other than the termination of the Commitment of
any Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.

(d)    Extended Revolving Credit Commitments. In connection with the
establishment on any date of any Extended Revolving Credit Commitments pursuant
to Section 2.16, the Revolving Credit Commitments in respect of the applicable
Specified Existing Revolving Credit Commitment Class of any one or more Lenders
providing any such Extended Revolving Credit Commitments on such date shall be
reduced in an amount at least equal to the amount of Revolving Credit
Commitments so extended on such date (provided that (x) after giving effect to
any such reduction and to the repayment of any Revolving Credit Loans made on
such date, the Revolving Credit Exposure of any such Lender does not exceed the
Revolving Credit Commitment thereof (such Revolving Credit Exposure and
Revolving Credit Commitment being determined in each case, for the avoidance of
doubt, exclusive of such Lender’s Extended Revolving Credit Commitment and any
exposure in respect thereof), (y) such reduction of the Revolving Credit
Commitments in respect of the applicable Specified Existing Revolving Credit
Commitment Class may be made on a non-pro rata basis among the Lenders providing
such Extended Revolving Credit Commitments and (z) for the avoidance of doubt,
any such repayment of Revolving Credit Loans contemplated by the preceding
clause (x) shall be made in compliance with the requirements of Section 2.13
with respect to the ratable allocation of payments hereunder, with such
allocation being determined after giving effect to (1) any exchange pursuant to
Section 2.16 of Revolving Credit Commitments and Revolving Credit Loans into
Extended Revolving Credit Commitments and Extended Revolving Credit Loans,
respectively, and (2) any such reduction of the Revolving Credit Commitments in
respect of the applicable Specified Existing Revolving Credit Commitment Class).

SECTION 2.07.    Repayment of Loans.

(a)    (i) Dollar Term Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Dollar Term Lenders (i) on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of September 2014, an aggregate principal amount equal to
0.25% of the

 

72



--------------------------------------------------------------------------------

aggregate principal amount of all Dollar Term Loans outstanding on the
Restatement Effective Date (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for the Dollar Term Loans, the
aggregate principal amount of all Dollar Term Loans outstanding on such date.
The Borrower shall repay to the Administrative Agent for the ratable account of
the Dollar Term Lenders (i) on the last Business Day of each March, June,
September and December, commencing with the last Business Day of December 2014,
an aggregate principal amount equal to 0.25% of the aggregate principal amount
of all 2014 Incremental Dollar Term Loans outstanding on the Amendment No. 1
Effective Date (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for the 2014 Incremental Dollar Term
Loans, the aggregate principal amount of all 2014 Incremental Dollar Term Loans
outstanding on such date.

(ii)    Euro Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Euro Term Lenders (i) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of September 2014, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Euro Term Loans outstanding on the Restatement Effective
Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (ii) on the Maturity Date for the Euro Term Loans, the aggregate principal
amount of all Euro Term Loans outstanding on such date. The Borrower shall repay
to the Administrative Agent for the ratable account of the Euro Term Lenders
(i) on the last Business Day of each March, June, September and December,
commencing with the last Business Day of December 2014, an aggregate principal
amount equal to 0.25% of the aggregate principal amount of all 2014 Incremental
Euro Term Loans outstanding on the Amendment No. 1 Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (ii) on the
Maturity Date for the 2014 Incremental Euro Term Loans, the aggregate principal
amount of all 2014 Incremental Euro Term Loans outstanding on such date.

(iii)    Dollar Term B-2 Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Dollar Term B-2 Lenders (i) on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of June 30, 2019, an aggregate principal amount equal to 0.25%
of the aggregate principal amount of all Dollar Term B-2 Loans outstanding on
the Amendment No. 4 Effective Date (which payments shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.05) and (ii) on the Maturity Date for the Dollar Term B-2
Loans, the aggregate principal amount of all Dollar Term B-2 Loans outstanding
on such date.

(iii)    Other Term Loans. In the event any Incremental Term Loans, Refinancing
Term Loans or Extended Term Loans are made, such Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans, as applicable, shall be repaid by
the Borrower in the amounts and on the dates set forth in the Incremental
Amendment, Refinancing Amendment or Extension Agreement with respect thereto and
on the applicable Maturity Date thereof.

(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the Revolving Credit Facility of a given Class the aggregate principal
amount of all of its Revolving Credit Loans of such Class outstanding on such
date.

(c)    Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

SECTION 2.08.    Interest.

(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans. For
the avoidance of doubt, each Euro Term Loan shall be a Eurodollar Rate Loan.

 

73



--------------------------------------------------------------------------------

(b)    During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(d)    Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.09.    Fees. In addition to certain fees described in Sections 2.03(g)
and (h):

(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each (i) Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee equal to the Applicable Rate with respect to commitment
fees times the actual daily amount by which the aggregate Revolving Credit
Commitment exceeds the sum of (A) the Outstanding Amount of Revolving Credit
Loans and (B) the Outstanding Amount of L/C Obligations; provided that any
commitment fee accrued with respect to any of the Revolving Credit Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided, further, that no commitment fee shall accrue
on any of the Revolving Credit Commitments of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. The commitment fees shall accrue at
all times from the Restatement Effective Date or the effective date of the
relevant Extension Agreement, as applicable, until the Maturity Date for each
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Restatement Effective
Date or the effective date of the relevant Extension Agreement, as applicable,
and on the Maturity Date for each Revolving Credit Facility. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10.    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

(a)    All computations of interest for Base Rate Loans when the Base Rate is
determined by the “prime lending rate” shall be made on the basis of a year of
three hundred and sixty-five (365) days or three hundred and sixty-six
(366) days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a three hundred and sixty
(360) day year and actual days elapsed. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in higher pricing for such
period, (A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for the applicable period, (B) the Applicable
Rate shall be recalculated

 

74



--------------------------------------------------------------------------------

with the Total Leverage Ratio at the corrected level and (C) the Borrower shall
immediately and retroactively pay to the Administrative Agent for the account of
the Term Lenders, Revolving Credit Lenders or the applicable L/C Issuer, as the
case may be, an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Term Lenders, any Revolving Credit Lender or the
applicable L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(g)
or 2.03(h) or 2.08(b) or under Article VIII. The Borrower’s obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.

SECTION 2.11.    Evidence of Indebtedness.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12.    Payments Generally.

(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in Euros, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder with respect to principal and interest on
Loans denominated in Euros shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Euros and in immediately available
funds not later than 2:00 p.m. (London time) on the dates specified herein. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.

 

75



--------------------------------------------------------------------------------

All payments received by the Administrative Agent (i) after 2:00 p.m., in the
case of payments in Dollars, or (ii) after 2:00 p.m. (London time) in the case
of payments in Euros, shall, in each case, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the applicable Overnight Rate; and

(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate. When such
Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

76



--------------------------------------------------------------------------------

(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

Notwithstanding anything to the contrary contained herein, the Borrower may
apply the proceeds of the €380,000,000 4.75% senior unsecured notes due 2024
(the “2024 Senior Notes”) issued by the Borrower on (or within five Business
Days prior to) the Amendment No. 2 Effective Date to prepay on a non-ratable
basis the Term Loans held by any Term Lender which declines or fails to consent
to Amendment No. 2 as the Borrower and the Administrative Agent may agree.

Notwithstanding anything to the contrary contained herein, the Borrower may
apply cash on hand of the Borrower and its Subsidiaries to prepay on a
non-ratable basis the Term Loans held by any Term Lender which declines or fails
to consent to Amendment No. 3 as the Borrower and the Administrative Agent may
agree.

SECTION 2.13.    Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14.    Incremental Credit Extensions.

(a)    The Borrower may at any time or from time to time after the Restatement
Effective Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (a) one or more new commitments which may be in the same Facility as any
outstanding Term Loans of an existing Class of Term Loans (a “Term Loan
Increase”) or a new Class of term loans (collectively with any Term Loan
Increase, the “Incremental Term Commitments” and the loans thereunder, the
“Incremental Term Loans”) and/or (b) one or more increases in the amount of the
Revolving Credit Commitments (each such increase, a

 

77



--------------------------------------------------------------------------------

“Revolving Commitment Increase”) or the establishment of one or more new
revolving credit commitments (any such new commitments, collectively with any
Revolving Commitment Increases, the “Incremental Revolving Credit Commitments”
and the loans thereunder, the “Incremental Revolving Credit Loans”; the
Incremental Revolving Credit Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), provided that both at the time of
any such request and upon the effectiveness of any Incremental Amendment
referred to below, no Event of Default shall exist and at the time that any such
Incremental Commitments are made (and after giving effect thereto) (provided,
however, that if the proceeds of such Incremental Commitments are used to
finance a Permitted Acquisition or other similar Investment permitted by this
Agreement (and costs reasonably related thereto), this condition, other than
with respect to an Event of Default under Section 8.01(a) or 8.01(f), may be
waived or modified in scope by the Lenders providing such Incremental
Commitments). Each Incremental Term Commitment shall be in an aggregate
principal amount that is not less than $20,000,000 and shall be in an increment
of $1,000,000 (provided that such amount may be less than $20,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in the next sentence). Notwithstanding anything to the contrary herein, the
aggregate amount of the Incremental Term Commitments and the Incremental
Revolving Credit Commitments shall not exceed the sum of (1) $415,000,000 minus
the aggregate amount of Indebtedness incurred pursuant to Section 7.03(w) or
7.03(aa)(i), (2) all voluntary prepayments of Term Loans and (to the extent
coupled with a permanent reduction of the Revolving Credit Commitments) of
Revolving Credit Loans prior to such time and (3) additional amounts so long as
the First Lien Leverage Ratio, determined on a Pro Forma Basis as of the last
day of the most recently ended period of four consecutive fiscal quarters for
which financial statements are internally available, as if any Incremental Term
Loans and Incremental Revolving Credit Commitments, as applicable, available
under such Incremental Commitments had been outstanding on the last day of such
period, and, in each case (x) with respect to any Incremental Revolving Credit
Commitments, assuming a borrowing of the maximum amount of Loans available
thereunder, and (y) without netting the cash proceeds of any such Incremental
Loans, does not exceed 4.50:1.00; provided that for purposes of this clause (3),
in the case of any Incremental Commitment effected in connection with any
Permitted Acquisition or other similar Investment permitted by this Agreement,
the Borrower may elect in writing to the Administrative Agent to calculate the
First Lien Leverage Ratio on a Pro Forma Basis described herein at the time the
definitive documentation of such Permitted Acquisition or other similar
Investment is entered into by the Borrower or any of its Restricted
Subsidiaries. The Incremental Term Loans (a) shall rank pari passu in right of
payment and of security with the Revolving Credit Loans and the Term Loans,
(b) shall not mature earlier than the Latest Term Loan Maturity Date with
respect to the Term Loans and (c) shall be treated substantially the same as the
Term Loans (in each case, including with respect to mandatory and voluntary
prepayments), provided that (i) the terms and conditions applicable to
Incremental Term Loans may be materially different from those of the Term Loans
to the extent such differences are reasonably acceptable to the Administrative
Agent and (ii) the interest rates and amortization schedule applicable to the
Incremental Term Loans shall be determined by the Borrower and the lenders
thereof; provided, further, that, as of the date of the incurrence of the
Incremental Term Loans, the Weighted Average Life to Maturity of the Incremental
Term Loans shall not be shorter than thatthe longest remaining Weighted Average
Life to Maturity of the Term Loans. The Incremental Revolving Credit Loans shall
be on terms and pursuant to documentation applicable to the Revolving Credit
Facility. The All-In Yield applicable to the Incremental Term Loans or
Incremental Revolving Credit Loans of each Class shall be determined by the
Borrower and the applicable new Lenders and shall be set forth in each
applicable Incremental Amendment; provided, however, that with respect to any
Loans under Incremental Term Commitments or Incremental Revolving Credit
Commitments made on or prior to the date that is 24 months after the Restatement
Effective Date, if the All-In Yield applicable to such Incremental Term Loans or
Incremental Revolving Credit Loans shall be greater than the applicable All-In
Yield payable pursuant to the terms of this Agreement as amended through the
date of such calculation with respect to Term Loans or Revolving Credit Loans,
as applicable, by more than 50 basis points per annum (the amount of such
excess, the “Yield Differential”) then the interest rate (together with, as
provided in the proviso below, the Eurodollar Rate or Base Rate floor) with
respect to each Class of Term Loans or the Revolving Credit Loans, as
applicable, shall be increased by the applicable Yield Differential; provided,
further, that, if any Incremental Term Loans include a Eurodollar Rate or Base
Rate floor that is greater than the Eurodollar Rate or Base Rate floor
applicable to the Term Loans incurred on the Restatement Effective Date, such
differential between interest rate floors shall be included in the calculation
of All-In Yield for purposes of this sentence but only to the extent an increase
in the Eurodollar Rate or Base Rate Floor applicable to the existing Term Loans
would cause an increase in the interest rate then in effect thereunder, and in
such case the Eurodollar

 

78



--------------------------------------------------------------------------------

Rate and Base Rate floors (but not the Applicable Rate) applicable to the
existing Term Loans shall be increased to the extent of such differential
between interest rate floors. Each notice from the Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans or Incremental Revolving Credit Commitments. Incremental
Term Loans may be made, and Incremental Revolving Credit Commitments may be
provided, by any existing Lender (and each existing Term Lender will have the
right, but not an obligation, to make a portion of any Incremental Term Loan,
and each existing Revolving Credit Lender will have the right, but not an
obligation, to provide a portion of any Revolving Commitment Increase, in each
case on terms permitted in this Section 2.14 and otherwise on terms reasonably
acceptable to the Administrative Agent) or by any other bank or other financial
institution (any such other bank or other financial institution being called an
“Additional Lender”), provided (i) that the Administrative Agent shall have
consented (such consent not to be unreasonably withheld) to such Lender’s or
Additional Lender’s providing such Incremental Revolving Credit Commitments if
such consent would be required under Section 10.07(b) for an assignment of
Revolving Credit Commitments to such Lender or Additional Lender, (ii) with
respect to Incremental Term Commitments, any Affiliated Lender providing an
Incremental Term Commitment shall be subject to the same restrictions set forth
in Section 10.07(l) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Term Loans and
(iii) Affiliated Lenders may not provide Incremental Revolving Credit
Commitments. Incremental Term Commitments and Incremental Revolving Credit
Commitments shall become Commitments (or in the case of Incremental Revolving
Credit Commitments to be provided by an existing Revolving Credit Lender, an
increase in such Lender’s applicable Revolving Credit Commitment) under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section. The effectiveness of (and,
in the case of any Incremental Amendment for an Incremental Term Loan, the
borrowing under) any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment) and such other conditions as the parties thereto shall agree
(provided, that if the proceeds of such Incremental Commitments are used to
finance a Permitted Acquisition or other similar Investment permitted by this
Agreement (and costs reasonably related thereto), the condition set forth in
Section 4.02(a) may be waived or modified in scope by the Lenders providing such
Incremental Commitments, other than with respect to representations and
warranties contained in Sections 5.01, 5.02, 5.04, 5.13, 5.16 and 5.18). The
Borrower will use the proceeds of the Incremental Commitments for any purpose
not prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans or Incremental Revolving Credit Commitments, unless it so
agrees. Upon each increase in the Revolving Credit Commitments pursuant to this
Section, each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Commitment Increase (each a “Revolving
Commitment Increase Lender”) in respect of such increase, and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment and (b) if, on the date of such
increase, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such Revolving Commitment
Increase be prepaid from the proceeds of additional Revolving Credit Loans made
hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(b)    This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

 

79



--------------------------------------------------------------------------------

SECTION 2.15.    [Reserved].

SECTION 2.16.    Extensions of Revolving Credit Loans and Revolving Credit
Commitments

(a)    The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments and any previous extension of
Extended Revolving Credit Commitments existing at the time of such request
(each, an “Existing Revolving Credit Commitment” and any related Revolving
Credit Loans under any such facility, “Existing Revolving Credit Loans”) be
exchanged to extend the termination date thereof with respect to all or a
portion of any principal amount thereof (any such Existing Revolving Credit
Commitments which have been so extended, “Extended Revolving Credit Commitments”
and any related Revolving Credit Loans, “Extended Revolving Credit Loans”) and
to provide for other terms consistent with this Section 2.16. Prior to entering
into any Extension Agreement with respect to any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Credit Commitments) (a “Revolving Credit
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established thereunder, which terms shall be identical
to those applicable to the Existing Revolving Credit Commitments from which they
are to be extended (the “Specified Existing Revolving Credit Commitment Class”)
except (x) all or any of the final maturity dates of such Extended Revolving
Credit Commitments may be delayed to later dates than the final maturity dates
of the Existing Revolving Credit Commitments of the Specified Existing Revolving
Credit Commitment Class, (y) the all-in pricing (including, without limitation,
margins, fees and premiums) with respect to the Extended Revolving Credit
Commitments may be higher or lower than the all-in pricing (including, without
limitation, margins, fees and premiums) for the Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class and
(z) the revolving credit commitment fee rate with respect to the Extended
Revolving Credit Commitments may be higher or lower than the revolving credit
commitment fee rate for Existing Revolving Credit Commitments of the Specified
Existing Revolving Credit Commitment Class, in each case, to the extent provided
in the applicable Extension Agreement; provided that, notwithstanding anything
to the contrary in this Section 2.16 or otherwise, (1) the borrowing and
repayment (other than in connection with a permanent repayment and termination
of commitments) of the Extended Revolving Credit Loans under any Extended
Revolving Credit Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Revolving Credit Loans (the mechanics
for which may be implemented through the applicable Extension Agreement and may
include technical changes related to the borrowing and repayment procedures of
the Revolving Credit Facility), (2) assignments and participations of Extended
Revolving Credit Commitments and Extended Revolving Credit Loans shall be
governed by the assignment and participation provisions set forth in
Section 10.07 and (3) no termination of Extended Revolving Credit Commitments
and no repayment of Extended Revolving Credit Loans accompanied by a
corresponding permanent reduction in Extended Revolving Credit Commitments shall
be permitted unless such termination or repayment (and corresponding reduction)
is accompanied by at least a pro rata termination or permanent repayment (and
corresponding pro rata permanent reduction), as applicable, of the Existing
Revolving Credit Loans and Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class (or all Existing Revolving
Credit Commitments of such Class and related Existing Revolving Credit Loans
shall have otherwise been terminated and repaid in full). Any Extended Revolving
Credit Commitments of any Extension Series shall constitute a separate Class of
revolving credit commitments from Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date); provided that any Extended Revolving
Credit Commitments or Extended Revolving Credit Loans extended may, to the
extent provided in the applicable Extension Agreement, be designated as an
increase to any previously established Extension Series of Extended Revolving
Credit Commitments; provided, further that in no event shall there be more than
six Classes of revolving credit commitments outstanding at any one time.

(b)    Except as contemplated by the penultimate sentence of this
Section 2.16(b), the Borrower shall provide a Revolving Credit Extension Request
at least five (5) Business Days prior to the date on which Lenders under the
Existing Class are requested to respond. Except as contemplated by the
penultimate sentence of this Section 2.16(b), any Lender (an “Extending Lender”)
wishing to have all or a portion of its Revolving Credit Commitments (or any
earlier extended Extended Revolving Credit Commitments) of an Existing
Class subject to such Revolving Credit Extension Request exchanged into Extended
Revolving Credit Commitments shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Revolving Credit
Extension

 

80



--------------------------------------------------------------------------------

Request of the amount of its Revolving Credit Commitments (and/or any earlier
extended Extended Revolving Credit Commitments) which it has elected to convert
into Extended Revolving Credit Commitments. In the event that the aggregate
amount of Revolving Credit Commitments (and any earlier extended Extended
Revolving Credit Commitments) subject to Extension Elections exceeds the amount
of Extended Revolving Credit Commitments requested pursuant to the Revolving
Credit Extension Request, Revolving Credit Commitments (and any earlier extended
Extended Revolving Credit Commitments) subject to Extension Elections shall be
exchanged to Extended Revolving Credit Commitments on a pro rata basis based on
the amount of Revolving Credit Commitments (and any earlier extended Extended
Revolving Credit Commitments) included in each such Extension Election.
Notwithstanding the foregoing, the Borrower shall be permitted to specify in the
Revolving Credit Extension Request, any Lender or Lenders as Extending Lenders
(subject to the consent of such Lender or Lenders) and any Lenders not so
specified in such Revolving Credit Extension Request shall not have the right to
make an Extension Election with respect to such Revolving Credit Extension
Request. Notwithstanding the conversion of any Existing Revolving Credit
Commitment into an Extended Revolving Credit Commitment, such Extended Revolving
Credit Commitment shall be treated identically to all Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class for
purposes of the obligations of a Revolving Credit Lender in respect of Swing
Line Loans under Section 2.04 and Letters of Credit under Section 2.03, except
that the applicable Extension Agreement may provide that the Swing Line maturity
date and/or the last day for issuing Letters of Credit may be extended and the
related obligations to make Swing Line Loans and issue Letters of Credit may be
continued and/or modified (pursuant to mechanics set forth in the applicable
Extension Agreement) so long as the Swing Line Lender and/or the applicable L/C
Issuer, as applicable, have consented to such extensions (it being understood
that no consent of any other Lender shall be required in connection with any
such extension).

(c)    Extended Revolving Credit Commitments shall be established pursuant to an
amendment (an “Extension Agreement”) to this Agreement (which, except to the
extent expressly contemplated by the penultimate sentence of this
Section 2.16(c) and notwithstanding anything to the contrary set forth in
Section 10.01, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Revolving Credit Commitments
established thereby) executed by the Loan Parties, the Administrative Agent and
the Extending Lenders. Notwithstanding anything to the contrary in this
Section 2.16 and without limiting the generality or applicability of
Section 10.01 to any Section 2.16 Additional Agreements, any Extension Agreement
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a
“Section 2.16 Additional Agreement”) to this Agreement and the other Loan
Documents; provided that such Section 2.16 Additional Agreements do not become
effective prior to the time that such Section 2.16 Additional Agreements have
been consented to (including, without limitation, pursuant to (1) consents
applicable to holders of Revolving Commitment Increases provided for in any
Incremental Amendment and (2) consents applicable to holders of any Extended
Revolving Credit Commitments provided for in any Extension Agreement) by such of
the Lenders, Loan Parties and other parties (if any) as may be required in order
for such Section 2.16 Additional Agreements to become effective in accordance
with Section 10.01. It is understood and agreed that each Lender that has
consented to this Agreement has consented and shall at the effective time
thereof be deemed to consent to each amendment in this Agreement and the other
Loan Documents authorized by this Section 2.16 and the arrangements described
above in connection therewith except that the foregoing shall not constitute a
consent on behalf of any Lender to the terms of any Section 2.16 Additional
Agreement. In connection with any Extension Agreement, the Borrower shall
deliver an opinion of counsel reasonably acceptable to the Administrative Agent
(i) as to the enforceability of such Extension Agreement, the Credit Agreement
as amended thereby, and such of the other Loan Documents (if any) as may be
amended thereby (in the case of such other Loan Documents as contemplated by the
immediately preceding sentence) and (ii) to the effect that such Extension
Agreement, including without limitation, the Extended Revolving Credit
Commitments provided for therein, does not conflict with or violate the terms
and provisions of Section 10.01 of this Agreement.

(d)    This Section 2.16 supersedes any provision in Section 2.13 or
Section 10.01 to the contrary.

 

81



--------------------------------------------------------------------------------

SECTION 2.17.    [Reserved].

SECTION 2.18.    Extensions of Term Loans.

(a)    The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
exchanged to extend the scheduled maturity date(s) of any payment of principal
thereof with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so extended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.18. Prior to
entering into any Term Extension Agreement, the Borrower shall provide written
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Existing Term Loan Class) (a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established thereunder, which terms shall be identical to the Term Loans
of the Existing Term Loan Class from which they are to be extended except
(x) the scheduled final maturity date shall be extended and all or any of the
scheduled amortization payments of all or a portion of any principal amount of
such Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan Class
(with any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in Section 2.07 or in the Incremental Amendment,
as the case may be, with respect to the Existing Term Loan Class from which such
Extended Term Loans were extended, in each case as more particularly set forth
in Section 2.18(c) below), (y) all-in pricing (including, without limitation,
margins, fees and premiums) with respect to the Extended Term Loans may be
higher or lower than the all-in pricing (including, without limitation, margins,
fees and premiums) for the Term Loans of such Existing Term Loan Class, in each
case, to the extent provided in the applicable Term Extension Agreement and
(z) the voluntary and mandatory prepayment rights of the Extended Term Loans
shall be subject to the provisions set forth in Section 2.05. No Lender shall
have any obligation to agree to have any of its Term Loans of any Existing Term
Loan Class exchanged into Extended Term Loans pursuant to any Term Loan
Extension Request. Any Extended Term Loans of any Term Extension Series shall
constitute a separate Class of Term Loans from the Existing Term Loan Class of
Term Loans from which they were extended; provided that any Extended Term Loans
extended may, to the extent provided in the applicable Term Extension Agreement,
be designated as an increase to any previously established Class of Extended
Term Loans; provided that in no event shall there be more than ten Classes of
Term Loans outstanding at any time.

(b)    The Borrower shall provide the applicable Term Loan Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
Existing Term Loan Class are requested to respond. Except as provided in the
second succeeding sentence, any Lender (an “Extending Term Lender”) wishing to
have all or a portion of its Term Loans of an Existing Term Loan Class subject
to such Term Loan Extension Request exchanged into Extended Term Loans shall
notify the Administrative Agent (an “Term Extension Election”) on or prior to
the date specified in such Term Loan Extension Request of the amount of its Term
Loans which it has elected to convert into Extended Term Loans. In the event
that the aggregate amount of Term Loans subject to Term Extension Elections
exceeds the amount of Extended Term Loans requested pursuant to the Term Loan
Extension Request, Term Loans subject to Term Extension Elections shall be
exchanged to Extended Term Loans on a pro rata basis based on the amount of Term
Loans included in each such Term Extension Election. Notwithstanding the
foregoing, the Borrower shall be permitted to specify in the Term Loan Extension
Request, any Lender or Lenders as Extending Term Lenders (subject to the consent
of such Lender or Lenders) and any Lenders not so specified in such Term Loan
Extension Request shall not have the right to make a Term Extension Election
with respect to such Term Loan Extension Request.

(c)    Extended Term Loans shall be established pursuant to an amendment (an
“Term Extension Agreement”) to this Agreement (which, except to the extent
expressly contemplated by the penultimate sentence of this Section 2.18(c) and
notwithstanding anything to the contrary set forth in Section 10.01, shall not
require the consent of any Lender other than the Extending Term Lenders with
respect to the Extended Term Loans established thereby) executed by the Loan
Parties, the Administrative Agent and the Extending Term Lenders.
Notwithstanding anything to the contrary in this Section 2.18 and without
limiting the generality or applicability of Section 10.01 to any Section 2.18
Additional Agreements, any Term Extension Agreement may provide for additional
terms and/or additional amendments other than those referred to or contemplated
above (any such additional amendment, a “Section 2.18 Additional Agreement”) to
this Agreement and the other Loan Documents; provided that such Section 2.18
Additional Agreements do not become effective prior to the time that such
Section 2.18 Additional

 

82



--------------------------------------------------------------------------------

Agreements have been consented to (including, without limitation, pursuant to
(1) consents applicable to holders of Incremental Term Loans provided for in any
Incremental Amendment and (2) consents applicable to holders of any Extended
Term Loans provided for in any Term Extension Agreement) by such of the Lenders,
Loan Parties and other parties (if any) as may be required in order for such
Section 2.18 Additional Agreements to become effective in accordance with
Section 10.01. It is understood and agreed that each Lender that has consented
to this Agreement has consented and shall at the effective time thereof be
deemed to consent to each amendment in this Agreement and the other Loan
Documents authorized by this Section 2.18 and the arrangements described above
in connection therewith except that the foregoing shall not constitute a consent
on behalf of any Lender to the terms of any Section 2.18 Additional Agreement.
In connection with any Term Extension Agreement, the Borrower shall deliver an
opinion of counsel reasonably acceptable to the Administrative Agent (i) as to
the enforceability of such Term Extension Agreement, the Credit Agreement as
amended thereby, and such of the other Loan Documents (if any) as may be amended
thereby (in the case of such other Loan Documents as contemplated by the
immediately preceding sentence) and (ii) to the effect that such Term Extension
Agreement, including without limitation, the Extended Term Loans provided for
therein, does not conflict with or violate the terms and provisions of
Section 10.01 of this Agreement.

SECTION 2.19.    Refinancing Amendment.

(a)    On one or more occasions after the Restatement Effective Date, the
Borrower may obtain, from any Lender or any other bank, financial institution or
other institutional lender or investor that agrees to provide any portion of
Refinancing Term Loans or Other Revolving Credit Commitments pursuant to a
Refinancing Amendment in accordance with this Section 2.19 (each, an “Additional
Refinancing Lender”) (provided that (i) the Administrative Agent, each Swing
Line Lender and each L/C Issuer shall have consented (not to be unreasonably
withheld or delayed) to such Lender’s or Additional Refinancing Lender’s making
such Refinancing Term Loans or providing such Other Revolving Credit Commitments
to the extent such consent, if any, would be required under Section 10.07(b) for
an assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Refinancing Lender, (ii) with respect to Refinancing Term
Loans, any Affiliated Lender providing any Refinancing Term Loans shall be
subject to the same restrictions set forth in Section 10.07(l) as they would
otherwise by subject to with respect to any purchase by or assignment to such
Affiliated Lender of Term Loans and (iii) Affiliated Lenders may not provide
Other Revolving Commitments) in respect of all or any portion of any Class of
Term Loans or Revolving Credit Loans (or unused Revolving Credit Commitments)
then outstanding under this Agreement, in the form of Refinancing Term Loans,
Refinancing Term Commitments, Other Revolving Credit Commitments or Other
Revolving Credit Loans pursuant to a Refinancing Amendment.

(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Original Effective Date or the Restatement Effective Date, as applicable,
other than changes to such legal opinion resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
is provided with the benefit of the applicable Loan Documents.

(c)    Such Refinancing Term Loans, Refinancing Term Commitments, Other
Revolving Credit Commitments or Other Revolving Credit Loans shall mature no
earlier than, and the Weighted Average Life to Maturity of such Refinancing Term
Loans, Refinancing Term Commitments, Other Revolving Credit Commitments or Other
Revolving Credit Loans, as applicable and shall not be shorter than, the
thenlongest remaining Weighted Average Life to Maturity of the Term Loans, Term
Commitments, Revolving Credit Loans or Revolving Credit Commitments, as
applicable, being refinanced at the such time. Refinancing Term Loans and Other
Revolving Credit Loans that are secured on a pari passu basis with the
Facilities shall be subject to the First Lien Intercreditor Agreement and
Refinancing Term Loans and Other Revolving Credit Loans that are secured on a
junior basis with the Facilities shall be subject to the Second Lien
Intercreditor Agreement.

 

83



--------------------------------------------------------------------------------

(d)    All other terms applicable to such Refinancing Term Loans, Refinancing
Term Commitments, Other Revolving Credit Commitments or Other Revolving Credit
Loans (other than provisions relating to pricing, original issue discount,
upfront fees and interest rates which shall be as agreed between the Borrower
and the Lenders providing such Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments, or Other Revolving Credit
Loans, as applicable) shall be substantially identical to, or no more favorable
to the Lenders providing such Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments, or Other Revolving Credit Loans
than, those applicable to the then outstanding Term Loans, Term Commitments,
Revolving Credit Loans or Revolving Credit Commitments, as applicable, of the
applicable Class except to the extent such covenants and other terms apply
solely to any period after the latest final maturity of all Classes of Term
Loans in effect on the effective date of any such Refinancing Amendment
immediately prior to the borrowing of such Refinancing Term Loans, Refinancing
Term Commitments, Other Revolving Credit Commitments or Other Revolving Credit
Loans, as applicable.

(e)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the refinancing Indebtedness
incurred pursuant thereto and (ii) make such other changes to this Agreement and
the other Loan Documents consistent with the provisions and intent of
Section 10.01 (without the consent of the Required Lenders called for therein)
and (iii) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.19, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.

(f)    This Section 2.19 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

SECTION 2.20.    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Required
Facility Lenders.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.03(f); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.03(f); sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise

 

84



--------------------------------------------------------------------------------

directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans or L/C Borrowing in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowing owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowing owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in L/C Obligations
and Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to
Section 2.20(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.03(f).

(C)    With respect to any Commitment Fee or L/C Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default has occurred
and is continuing, and such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment. Subject to Section 10.27, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.03(f).

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Swing Line Lender and L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.20(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments

 

85



--------------------------------------------------------------------------------

made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c)    New Swing Line Loans/Letters of Credit. So long as any Lender is
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01.    Taxes.

(a)    Except as provided in this Section 3.01, any and all payments by the
Borrower (the term Borrower under Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto (all such items being hereinafter referred to as
“Taxes”), except as required by applicable Law. If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Agent or any Lender, (i) if such Taxes are Taxes
other than, (a) in the case of each Agent and each Lender, Taxes imposed on or
measured by its net income (including branch profits), and franchise (and
similar) Taxes imposed on it in lieu of net income Taxes, by the jurisdiction
(or any political subdivision thereof) under the Laws of which such Agent or
such Lender, as the case may be, is organized or maintains a Lending Office,
(b) any Taxes imposed as a result of a present or former connection between such
Agent or Lender and the jurisdiction imposing such Taxes (other than a
connection arising from such Agent or Lender having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to this Agreement, or sold or assigned an interest in this
Agreement) (all such Taxes being hereinafter referred to as “Other Connection
Taxes”) that are imposed on or measured by net income, franchise Taxes, or
branch profits Taxes, and (c) any withholding Taxes imposed under FATCA (all
such excluded Taxes being hereinafter referred to as “Excluded Taxes,” and all
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of the Borrower under this Agreement or any
other Loan Document being hereinafter referred to as “Indemnified Taxes”), then
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01), each of such Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws and (iv) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), the Borrower shall furnish to the
Administrative Agent the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt is issued therefor, or other
written proof of payment thereof is reasonably satisfactory to the
Administrative Agent.

(b)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document excluding, in each case, such amounts that (a) result from an
Assignment and Assumption, grant of a Participation, transfer or assignment to
or designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document, except to the extent that any such change is
requested or required in writing by the Borrower and (b) are Other Connection
Taxes (all such non-excluded Taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

 

86



--------------------------------------------------------------------------------

(c)    The Borrower agrees to indemnify each Agent and each Lender for (i) the
full amount of Indemnified Taxes and Other Taxes (including any Indemnified
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
and paid under this Section 3.01) payable by such Agent and such Lender and
(ii) any reasonable expenses arising therefrom or with respect thereto, in each
case whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
such Agent or Lender, as the case may be, provides the Borrower with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts. Payment under this Section 3.01(c) shall be made within ten
(10) Business Days after the date such Lender or such Agent provides the
Borrower with such a written statement.

(d)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, the Borrower shall not be required pursuant to this Section 3.01
to pay any additional amount to, or to indemnify, any Lender, as the case may
be, to the extent that such Lender becomes subject to Taxes subsequent to the
Original Effective Date (or, if later, the date such Lender becomes a party to
this Agreement) as a result of a change in the place of organization or place of
doing business of such Lender or a change in the lending office of such Lender,
except to the extent that any such change is requested or required in writing by
the Borrower (and provided that nothing in this paragraph (d) shall be construed
as relieving the Borrower from any obligation to make such payments or
indemnification in the event of a change in lending office or place of
organization that precedes a change in Law to the extent such Taxes result from
a change in Law).

(e)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document (except with respect to Taxes imposed under FATCA), if a Lender or
an Agent is subject to U.S. federal withholding Tax at a rate in excess of zero
percent at the time such Lender or such Agent, as the case may be, first becomes
a party to this Agreement, U.S. federal withholding Tax (including additions to
tax, penalties and interest imposed with respect to such U.S. federal
withholding Tax which is excluded from Indemnified Taxes under this paragraph
(e)) imposed by such jurisdiction at such rate shall be considered an Excluded
Tax, unless such Lender or Agent, as the case may be, is entitled to a lesser
rate of withholding and provides the appropriate forms certifying that a lesser
rate applies, whereupon U.S. federal withholding Tax at such lesser rate only
shall be considered an Excluded Tax for periods for which such Lender or Agent
provides the appropriate forms in a manner that complies with Section 10.15 of
this Agreement certifying that such lesser rate applies; provided that, if at
the date of the Assignment and Acceptance pursuant to which a Foreign Lender
becomes a party to this Agreement (or a change in Lending Office), the Lender
assignor (or such Foreign Lender) was entitled to payments under paragraph
(a) of this Section 3.01 in respect of U.S. federal withholding Tax with respect
to interest paid at such date, then to such extent, the term Indemnified Taxes
shall include the U.S. federal withholding Tax, if any, applicable with respect
to the Lender assignee on such date, unless such Lender assignee is entitled to
a lesser rate of withholding, whereupon the term Indemnified Taxes shall include
U.S. federal withholding Tax only at such lesser rate.

(f)    If any Lender or Agent determines, in its reasonable discretion, that it
is entitled to receive a refund in respect of any Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower or
any Guarantor pursuant to this Section 3.01, it shall use its reasonable best
efforts to receive such refund and upon receipt of any such refund shall
promptly remit such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower or any Guarantor under this
Section 3.01 with respect to the Taxes giving rise to such refund plus any
interest included in such refund by the relevant taxing authority attributable
thereto) to the Borrower or such Guarantor, net of all reasonable out-of-pocket
expenses of the Lender or Agent, as the case may be and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Borrower or such Guarantor, upon the request of the
Lender or Agent, as the case may be, agrees promptly to return such refund to
such party in the event such party is required to repay such refund to the
relevant taxing authority. Such Lender or Agent, as the case may be, shall, at
the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential).
Nothing herein contained shall interfere with the right of a Lender or Agent to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or Agent to claim any tax refund or to make available its tax returns or
disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

 

87



--------------------------------------------------------------------------------

(g)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.01(g) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.01(a) or (c).

SECTION 3.02.    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted and all amounts due, if any, in
connection with such prepayment or conversion under Section 3.05. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03.    Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and the Interest Period of such Eurodollar Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

SECTION 3.04.    Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Rate Loans.

(a)    If any Lender reasonably determines that as a result of any Change in Law
or such Lender’s compliance therewith, there shall be any increase in the cost
to such Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Loans or issuing or participating in Letters of Credit, or a reduction in
the amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
covered by Section 3.01, (ii) the imposition of, or any change in the rate of,
any Excluded Taxes payable by such Lender or (iii) reserve requirements
contemplated by Section 3.04(c)) and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining the Eurodollar Rate
Loan (or of maintaining its obligations to make any Loan), or to reduce the
amount of any sum received or receivable by such Lender, then from time to time
within fifteen (15) days after demand by such Lender setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

(b)    If any Lender determines that any Change in Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof or
compliance by such Lender (or its Lending Office) therewith, has

 

88



--------------------------------------------------------------------------------

the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital or liquidity adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurodollar funds or deposits, additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive in the
absence of manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurodollar Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any
such increased cost or reduction incurred more than one hundred and eighty
(180) days prior to the date that such Lender demands, or notifies the Borrower
of its intention to demand, compensation therefor; provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage; and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

SECTION 3.05.    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan; or

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

89



--------------------------------------------------------------------------------

SECTION 3.06.    Matters Applicable to All Requests for Compensation.

(a)    Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b)    With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurodollar
Rate Loans, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c)    If the obligation of any Lender to make or continue from one Interest
Period to another any Eurodollar Rate Loan, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

(i)    to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s Eurodollar
Rate Loans pursuant to this Section 3.06 no longer exist (which such Lender
agrees to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Rate Loans made by other Lenders are outstanding, such Lender’s Base
Rate Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurodollar Rate Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurodollar Rate Loans and by such Lender are held pro rata (as
to principal amounts, interest rate basis, and Interest Periods) in accordance
with their respective Commitments.

SECTION 3.07.    Replacement of Lenders under Certain Circumstances.

(a)    If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurodollar Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 10.07(b)
(with the assignment fee to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement (or, with respect to clause

 

90



--------------------------------------------------------------------------------

(iii) above, all of its rights and obligations with respect to the Class of
Loans or Commitments that is the subject of the related consent, waiver or
amendment) to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.

(b)    Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c)    Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

SECTION 3.08.    Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01.    Conditions of Restatement. The amendment and restatement of the
Existing Credit Agreement pursuant hereto shall become effective on and as of
the date (the “Restatement Effective Date”), which shall occur on or prior to
May 20, 2014, on which each of the following conditions precedent shall have
been satisfied or duly waived:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i)    executed counterparts of this Agreement;

 

91



--------------------------------------------------------------------------------

(ii)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two Business Days in advance of the Restatement
Effective Date;

(iii)    each Collateral Document set forth on Schedule 1.01A required to be
executed on the Restatement Effective Date as indicated on such schedule, duly
executed by each Loan Party, as applicable, thereto, together with:

(A)    to the extent not previously delivered to the Collateral Agent under the
Existing Credit Agreement, certificates, if any, representing the Pledged Equity
referred to therein accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank;

(B)    [reserved]; and

(C)    evidence that all other actions, recordings and filings required by the
Collateral Document as of the Restatement Effective Date that the Administrative
Agent may deem reasonably necessary to satisfy the Collateral and Guarantee
Requirement shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Restatement Effective Date;

(v)    an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the
Loan Parties substantially in the form of Exhibit H;

(vi)    [reserved];

(vii)    a certificate attesting to the Solvency of the Loan Parties, on a
consolidated basis, on the Restatement Effective Date after giving effect to the
Transaction, from the Chief Financial Officer or other officer with equivalent
duties of the Borrower;

(viii)    to the extent not previously delivered to the Collateral Agent under
the Existing Credit Agreement, evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Administrative Agent has been named as loss payee and additional
insured under each insurance policy with respect to such insurance as to which
the Administrative Agent shall have requested to be so named;

(ix)    [reserved];

(x)    a Committed Loan Notice or Letter of Credit Application, as applicable,
relating to the initial Credit Extension;

(xi)    copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Collateral Agent with respect to the Loan Parties;
and

(xii) for any Mortgaged Property located in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards (a
“Flood Hazard Property”), (A) the Borrower’s written acknowledgment of receipt
of written notification from the Collateral Agent as to the fact that such
Mortgaged Property is a Flood Hazard Property and as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (B) copies of the Borrower’s application
for a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Collateral Agent and naming the Collateral Agent
as mortgagee and sole loss payee on behalf of the Lenders.

 

92



--------------------------------------------------------------------------------

(b)    All fees and expenses required to be paid hereunder and invoiced on or
before the Restatement Effective Date shall have been paid in full in cash or
will be paid on the Restatement Effective Date out of the initial Credit
Extension.

(c)    The Administrative Agent shall have received (i) the Audited Financial
Statements and the audit report for such financial statements (which shall not
be subject to any qualification), (ii) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries for each subsequent fiscal quarter
ended at least forty-five (45) days before the Restatement Effective Date (the
“Unaudited Financial Statements”), which financial statements shall be prepared
in accordance with GAAP, and (iii) the Pro Forma Financial Statements.

SECTION 4.02.    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans and other than a Request for Credit
Extension for an Incremental Facility which shall be governed by Section 2.14)
is subject to the following conditions precedent:

(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b)(or, in the
case of a Request for Credit Extension for an Incremental Facility, the
conditions specified in Section 2.14) have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01.    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing (where relevant)
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority to (i) own or lease its assets and carry on
its business and (ii) in the case of the Loan Parties, execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other

 

93



--------------------------------------------------------------------------------

organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (b)(i), to the extent
that such conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.03.    Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04.    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity.

SECTION 5.05.    Financial Statements; No Material Adverse Effect.

(a)    (i) The Audited Financial Statements and the Unaudited Financial
Statements fairly present in all material respects the financial condition of
the Borrower and its consolidated Subsidiaries as of the dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein.

(ii)    The unaudited pro forma consolidated balance sheet of the Borrower and
its Subsidiaries as at March 31, 2014 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of the Borrower and its Subsidiaries for the 9 month period ending on
March 31, 2014 (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Transaction. The Pro Forma Financial Statements have been prepared in
good faith, based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof, and present fairly in all material respects on a
pro forma basis the estimated financial position of the Borrower and its
Subsidiaries as at March 31, 2014 and their estimated results of operations for
the periods covered thereby, assuming that the events specified in the preceding
sentence had actually occurred at such date or at the beginning of the periods
covered thereby.

(b)    Since March 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c)    The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries, copies of which have been
furnished to the Administrative Agent prior to the Restatement Effective Date in
a form reasonably satisfactory to it, have been prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such forecasts, it being understood
that actual results may vary from such forecasts and that such variations may be
material.

 

94



--------------------------------------------------------------------------------

(d)    As of the Restatement Effective Date, neither the Borrower nor any
Subsidiary has any Indebtedness or other obligations or liabilities, direct or
contingent (other than (i) the liabilities reflected on Schedule 5.05, (ii)
obligations arising under this Agreement and (iii) liabilities incurred in the
ordinary course of business) that, either individually or in the aggregate, have
had or could reasonably be expected to have a Material Adverse Effect.

SECTION 5.06.    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Restricted Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07.    No Default. Neither the Borrower nor any Restricted Subsidiary
is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 5.08.    Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good record title to, or valid leasehold interests
in, or easements or other limited property interests in, all real property
necessary in the ordinary conduct of its business, free and clear of all Liens
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and Liens permitted by Section 7.01 and except where the failure to
have such title or other interest could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09.    Environmental Compliance.

(a)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions, suits, or proceedings alleging potential liability or
responsibility for violation of, or otherwise relating to, any applicable
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b)    Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (i) there are no and never have been
any underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Restricted Subsidiaries or, to its
knowledge, on any property formerly owned or operated by any Loan Party or any
of its Restricted Subsidiaries; (ii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or any of
its Restricted Subsidiaries; and (iii) Hazardous Materials have not been
released, discharged or disposed of by any of the Loan Parties and their
Restricted Subsidiaries at any location in a manner which would give rise to
liability under applicable Environmental Laws.

(c)    The properties currently or formerly owned, leased or operated by the
Borrower and the Restricted Subsidiaries do not contain any Hazardous Materials
in amounts or concentrations which (i) constitute a violation of, (ii) require
remedial action under, or (iii) could give rise to liability under, applicable
Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(d)    Neither the Borrower nor any of its Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site or location, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
applicable Environmental Law except for such investigation or assessment or
remedial or response action that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

95



--------------------------------------------------------------------------------

(e)    All Hazardous Materials transported from any property currently or
formerly owned or operated by any Loan Party or any of its Restricted
Subsidiaries for off-site disposal have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

(f)    Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Restricted Subsidiaries has contractually assumed any liability or obligation
under or relating to any applicable Environmental Law.

(g)    Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, the Loan Parties and each of their
Restricted Subsidiaries and their respective businesses, operations and
properties are and have been in compliance with all applicable Environmental
Laws.

SECTION 5.10.    Taxes. Except as set forth in Schedule 5.10 or except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, the Borrower and its Restricted Subsidiaries have
(i) timely filed all federal, state, foreign and other tax returns and reports
required to be filed, and (ii) have timely paid all federal, state, foreign and
other Taxes levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.

SECTION 5.11.    ERISA Compliance.

(a)    Except as set forth in Schedule 5.11(a) or as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance in with the applicable provisions of
ERISA, the Code and other federal or state Laws.

(b)    (i) No ERISA Event has occurred during the period beginning on January 1,
2003 through the date on which this representation is made or deemed made;
(ii) no Pension Plan has an “accumulated funding deficiency” (as defined in
Section 412 of the Code), whether or not waived and, on and after the
effectiveness of the Pension Act, no Pension Plan has failed to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 et
seq. or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c)    Except where noncompliance would not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, (i) each Foreign
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, and (ii) neither a Loan Party nor any Restricted Subsidiary have
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan. Except as would not reasonably be expected to
result in a Material Adverse Effect, the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Plan which is funded,
determined as of the end of the most recently ended fiscal year of a Loan Party
or Restricted Subsidiary (based on the actuarial assumptions used for purposes
of the applicable jurisdiction’s financial reporting requirements), did not
exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.

SECTION 5.12.    Subsidiaries; Equity Interests. As of the Restatement Effective
Date, neither the Borrower nor any other Loan Party has any Material
Subsidiaries other than those specifically disclosed in Schedule 5.12, and all
of the outstanding Equity Interests in the Borrower and the Material
Subsidiaries have been validly issued, are fully paid and nonassessable and all
Equity Interests owned by Holdings or any other Loan Party are owned free and
clear of all Liens except (i) those created under the Collateral Documents and
(ii) any nonconsensual

 

96



--------------------------------------------------------------------------------

Lien that is permitted under Section 7.01. As of the Restatement Effective Date,
Schedule 5.12 (a) sets forth the name and jurisdiction of each Domestic
Subsidiary that is a Loan Party, (b) sets forth the ownership interest of
Holdings, the Borrower and any Guarantor in each of their Subsidiaries,
including the percentage of such ownership and (c) identifies each Person the
Equity Interests of which are required to be pledged on the Restatement
Effective Date pursuant to the Collateral and Guarantee Requirement.

SECTION 5.13.    Margin Regulations; Investment Company Act.

(a)    The Borrower is not engaged nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b)    None of the Borrower, any Person Controlling the Borrower or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

SECTION 5.14.    Disclosure. To the best of the Borrower’s knowledge, no report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party (other than projected financial information, pro forma
financial information and information of a general economic or industry nature)
to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information and pro forma financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time of preparation; it being understood that such
projections may vary from actual results and that such variances may be
material.

SECTION 5.15.    Intellectual Property; Licenses, Etc. Each of the Loan Parties
and their Restricted Subsidiaries own, license or possess the right to use, all
of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, to the knowledge of the Borrower, without violation of
the rights of any Person, except to the extent such violations, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no such IP Rights
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any such IP Rights,
is pending or, to the knowledge of the Borrower, threatened against any Loan
Party or Restricted Subsidiary, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.16.    Solvency. On the Restatement Effective Date after giving effect
to the Transaction the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

SECTION 5.17.    Subordination of Junior Financing. The Obligations are “Senior
Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

SECTION 5.18.    USA Patriot Act, Etc.

(a)    To the extent applicable, each of Holdings and its Subsidiaries is in
compliance in all material respects with all applicable (i) Sanctions and
(ii) the USA PATRIOT Act.

 

97



--------------------------------------------------------------------------------

(b)    Borrower represents that neither Holdings nor any of its Subsidiaries
(collectively, the “Company”) nor to the Company’s knowledge, any director,
officer, employee, agent, affiliate or representative of the Company, is an
individual or entity (“Specified Person”) that is, or is owned or controlled by
Specified Persons that are:

(i)    the subject of any sanctions administered or enforced by the U.S.
government, including the U.S. Department of Treasury’s Office of Foreign Assets
Control and the U.S. Department of State, the United Nations Security Council,
the European Union or Her Majesty’s Treasury (“HMT”), (collectively,
“Sanctions”), nor

(ii)    located, organized or resident in a country or territory that is the
subject or target of Sanctions (including, without limitation, Crimea, Cuba,
Iran, North Korea, Sudan and Syria (such country, a “Sanctioned Country”).

(c)    No part of the proceeds of the Loans will be used, directly or
indirectly, for any offer, payment, promise to pay, authorization of the payment
or giving of money, or anything else of value to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”) or any other applicable
anti-corruption laws (“Anti-Corruption Laws”) or for the purposes of funding,
financing or facilitating any activities or business with any Specified Person
that, at the time of such financing, is the subject of any Sanctions, or located
in a Sanctioned Country or in any other manner that will result in a violation
of Sanctions by any Specified Person. The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by Holdings and
its Subsidiaries and their respective directors, officers, employees and agents
with applicable Anti-Corruption Laws. Holdings and, to the knowledge of the
Borrower, its Subsidiaries have conducted their businesses in compliance, in all
material respects, with applicable Anti-Corruption Laws and Holdings and its
Subsidiaries will conduct their business in a manner designed to promote and
achieve compliance, in all material respects, with such laws and with the
representation and warranty contained herein.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

SECTION 6.01.    Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a)    as soon as available, but in any event within ninety (90) days after the
end of each subsequent fiscal year of the Borrower, a consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit other than a
going concern qualification resulting solely from an upcoming maturity date
under the Facilities occurring within one year from the time such opinion is
delivered;

(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Borrower (commencing with the fiscal quarter ended September 30, 2014), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for

 

98



--------------------------------------------------------------------------------

the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes; and

(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s (or any direct or
indirect parent thereof), as applicable, Form 10-K or 10-Q, as applicable, filed
with the SEC; provided that, with respect to each of clauses (A) and (B), (i) to
the extent such information relates to a parent of the Borrower, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to the
Borrower (or such parent), on the one hand, and the information relating to the
Borrower and the Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

SECTION 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a)    no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c)    promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Restricted Subsidiaries
having an aggregate outstanding principal amount greater than the Threshold
Amount or pursuant to the terms of any High Yield Notes Documentation, Unsecured
Term Loan Documentation, Subordinated Lien Facility Documentation or Junior
Financing Documentation, in each case, so long as the aggregate outstanding
principal amount thereunder is greater than the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;

(d)    together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a), (i)
a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Restatement Effective Date or the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary that
identifies each

 

99



--------------------------------------------------------------------------------

Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate or a confirmation that there is
no change in such information since the later of the Restatement Effective Date
or the date of the last such list;

(e)    (i) promptly following any request therefor, on and after the
effectiveness of the Pension Act, copies of (i) any documents described in
Section 101(k)(1) of ERISA that the Borrower and any of its ERISA Affiliates may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l)(1) of ERISA that the Borrower or any of its ERISA Affiliates may
request with respect to any Plan or Multiemployer Plan; provided that if the
Borrower or any of its ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Plan or
Multiemployer Plan, the Borrower or its ERISA Affiliates shall promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof; and

(f)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

SECTION 6.03.    Notices. Promptly after obtaining actual knowledge thereof,
notify the Administrative Agent:

(a)    of the occurrence of any Default; and

(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including such matters arising out of or resulting
from (i) breach or non-performance of, or any default or event of default under,
a Contractual Obligation of any Loan Party or any Restricted Subsidiary,
(ii) any dispute, litigation, investigation or proceeding between any Loan Party
or any Restricted Subsidiary and any Governmental Authority, (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Restricted Subsidiary, including pursuant to any
applicable Environmental Laws or in respect of IP Rights or the assertion or
occurrence of any noncompliance by any Loan Party or any of its Restricted
Subsidiaries with, or liability under, any applicable Environmental Law or
Environmental Permit, or (iv) the occurrence of any ERISA Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

 

100



--------------------------------------------------------------------------------

SECTION 6.04.    Payment of Obligations. Pay, discharge or otherwise satisfy as
the same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05.    Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clause (a) and (b), (i) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 7.04 or 7.05.

SECTION 6.06.    Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

SECTION 6.07.    Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

SECTION 6.08.    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09.    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or a Restricted Subsidiary, as the case may be.

SECTION 6.10.    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
Board of Directors of such Loan Party or a Restricted Subsidiary) and to discuss
its affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower or any
Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

 

101



--------------------------------------------------------------------------------

SECTION 6.11.    Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a)    upon the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Unrestricted Subsidiary
or an Excluded Subsidiary) by any Loan Party, the designation in accordance with
Section 6.14 of any existing direct or indirect wholly owned Domestic Subsidiary
as a Restricted Subsidiary or any Subsidiary becoming a Material Subsidiary:

(i)    within forty five (45) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
discretion:

(A)    cause each such Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the Material Real Properties owned by such
Restricted Subsidiary in detail reasonably satisfactory to the Administrative
Agent;

(B)    cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
Mortgages, Security Agreement Supplements, Intellectual Property Security
Agreement Supplements and other security agreements and documents (including,
with respect to Mortgages, the documents listed in Section 6.13(b)), as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other Collateral Documents
executed and delivered in connection with the Existing Credit Agreement), in
each case granting Liens required by the Collateral and Guarantee Requirement;

(C)    cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the intercompany Indebtedness held
by such Domestic Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Collateral Agent;

(D)    take and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to take whatever action
(including, in the case of Domestic Subsidiaries, the recording of Mortgages,
the filing of Uniform Commercial Code financing statements and delivery of stock
and membership interest certificates) may be necessary in the reasonable opinion
of the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid Liens
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity (regardless
of whether enforcement is sought in equity or at law),

(ii)    within forty five (45) days after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its sole discretion), deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request, and

(iii)    as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, surveys or environmental
assessment reports, to the extent available and in the possession or control of
the Loan Parties or their respective Subsidiaries; provided, however, that there
shall be no obligation to deliver to the Administrative Agent any existing

 

102



--------------------------------------------------------------------------------

environmental assessment report whose disclosure to the Administrative Agent
would require the consent of a Person other than the Loan Parties or one of
their respective Subsidiaries, where, despite the commercially reasonable
efforts of the Loan Parties or their respective Subsidiaries to obtain such
consent, such consent cannot be obtained.

(b)    after the Restatement Effective Date, not later than ninety (90) days
after the acquisition by any Loan Party of any Material Real Property as
determined by the Borrower (acting reasonably and in good faith) (or such longer
period as the Administrative Agent may agree in writing in its discretion) that
is required to be provided as Collateral pursuant to the Collateral and
Guarantee Requirement, which property would not be automatically subject to
another Lien pursuant to pre-existing Collateral Documents, cause such property
to be subject to a Lien and Mortgage in favor of the Collateral Agent for the
benefit of the Secured Parties and take, or cause the relevant Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, in each case to
the extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement.

SECTION 6.12.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all commercially reasonable actions to cause any lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations and properties; and, (c) in
each case to the extent required by applicable Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
applicable Environmental Laws.

SECTION 6.13.    Further Assurances.

(a)    Promptly upon reasonable request by the Administrative Agent (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

(b)    In the case of any Material Real Property, provide the Administrative
Agent with Mortgages with respect to such owned real property within ninety
(90) days (or such longer period as the Administrative Agent may agree in its
sole discretion) of the acquisition of, or, if requested by the Administrative
Agent, entry into, or renewal of, a ground lease in respect of, such real
property in each case together with:

(i)    evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(ii)    fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies or the equivalent or other form available in each
applicable jurisdiction (the “Mortgage Policies”) in form and substance, with
endorsements and in amount, reasonably acceptable to the Administrative Agent
(not to exceed the value of the real properties covered thereby), issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid subsisting Liens on the
property described therein, free and clear of all defects and encumbrances,
subject to Liens permitted by Section 7.01, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents) and such coinsurance and direct access reinsurance as the
Administrative Agent may reasonably request;

 

103



--------------------------------------------------------------------------------

(iii)    opinions of local counsel for the Loan Parties in states in which the
real properties are located, with respect to the enforceability and perfection
of the Mortgages and any related fixture filings in form and substance
reasonably satisfactory to the Administrative Agent;

(iv)    for any Flood Hazard Property, (A) the Borrower’s written acknowledgment
of receipt of written notification from the Collateral Agent as to the fact that
such property is a Flood Hazard Property and as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (B) copies of the Borrower’s application
for a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Collateral Agent and naming the Collateral Agent
as mortgagee and sole loss payee on behalf of the Lenders; and

(v)    such other evidence that all other actions that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

SECTION 6.14.    Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) other than for purposes of designating a
Restricted Subsidiary as an Unrestricted Subsidiary that is a Securitization
Subsidiary in connection with the establishment of a Qualified Securitization
Financing, immediately after giving effect to such designation (or in the case
such Subsidiary to be designated is newly acquired, if the Borrower so elect in
writing to the Administrative Agent, at the time the definitive documentation of
such acquisition is entered into by the Borrower or any of its Restricted
Subsidiaries), the Interest Coverage Ratio shall exceed 2.00:1.00 (calculated on
a Pro Forma Basis) (and, as a condition precedent to the effectiveness of any
such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
satisfaction of such test) and, (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the High Yield Notes, the Unsecured Term Loan or any Junior Financing, as
applicable. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the net book value of the Borrower’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

SECTION 6.15.    Post-Closing Matters. To the extent such items have not been
delivered as of the Restatement Effective Date, within ninety (90) days after
the Restatement Effective Date, unless waived or extended by the Collateral
Agent in its sole discretion, the applicable Loan Party shall deliver to the
Collateral Agent the following:

(i)    evidence that amendments, supplements or restatements, as applicable, of
the Existing Mortgages (each, a “Mortgage Amendment”) in form and substance
reasonably satisfactory to the Collateral Agent, have been duly executed,
acknowledged and delivered and are in form suitable for filing and recording in
all filing and recording offices that the Collateral Agent may deem necessary or
desirable in order to maintain or protect the Lien created thereby or priority
thereof;

(ii)    record owner and lien searches and modification and date-down
endorsements to the existing title insurance policy for each Mortgaged Property
confirming ownership by the applicable Loan Party and showing no Liens of record
except any Liens expressly permitted by the Credit Agreement;

(iii)    evidence of payment of all applicable title insurance premiums,
mortgage recording taxes, fees, charges, costs and expenses required for the
recording of each Mortgage Amendment and issuance of the date-down endorsements
referenced in clauses (i) and (ii) above;

 

104



--------------------------------------------------------------------------------

(iv)    to the extent reasonably available, an affidavit of “no change” with
respect to the existing survey of the Mortgaged Property located at 10245
Hickman Mills Drive, Kansas City, MO in form satisfactory to the issuer of the
applicable title insurance policy with respect to such Mortgaged Property; and

(v)    favorable written opinions of local counsel for the Loan Parties (A) in
the state in which each Mortgaged Property is located, with respect to the
enforceability and perfection of the Mortgage and any related fixture filings,
in form and substance reasonably satisfactory to the Administrative Agent, and
(B) in the state in which each Loan Party party to a Mortgage is organized or
formed, with respect to the valid existence, corporate power and authority of
such Loan Party in the granting of such Mortgage, in form and substance
reasonably satisfactory to the Administrative Agent.

SECTION 6.16.    Maintenance of Flood Insurance. If any portion of Improvements
(as defined in the Mortgage) constituting part of the Mortgaged Properties is a
Flood Hazard Property, Borrower will (or will cause the applicable mortgagor to)
purchase flood insurance in an amount satisfactory to the Administrative Agent,
but in no event less than the maximum limit of coverage available under the
National Flood Insurance Act of 1968, as amended or supplemented from time to
time, and including the regulations issued thereunder.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly:

SECTION 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the date hereofRestatement Effective Date; provided
that any Lien securing Indebtedness in excess of (x) $2,500,000 individually or
(y) $10,000,000 in the aggregate (when taken together with all other Liens
securing obligations outstanding in reliance on this clause (b) that are not
listed on Schedule 7.01(b)) shall only be permitted to the extent such Lien is
listed on Schedule 7.01(b);

(c)    Liens for Taxes which are not overdue for a period of more than thirty
(30) days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person to the extent required in
accordance with GAAP;

(d)    statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required in accordance with GAAP;

(e)     (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

 

105



--------------------------------------------------------------------------------

(f)    deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g)    easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Borrower or any Material Subsidiary and
any exception on the title polices issued in connection with the Mortgaged
Property;

(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

(i)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens attach concurrently with or within three hundred and
sixty-five (365) days after the acquisition, construction, repair, replacement
or improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, replacements thereof and additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

(j)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or any Material Subsidiary, taken as a whole,
or (ii) secure any Indebtedness;

(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(l)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and which are within the general parameters customary in the banking industry;

(m)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(f), (j) or (o) to
be applied against the purchase price for such Investment and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n)    Liens on property of any Foreign Subsidiary securing Indebtedness
incurred pursuant to Section 7.03;

(o)    Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the date hereofRestatement Effective Date
(other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary); provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted

 

106



--------------------------------------------------------------------------------

Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or (g);

(q)    any interest or title of a lessor under leases entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

(r)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(s)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and the Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

(u)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(v)    (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(g) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure Indebtedness (or to secure a Guarantee of such
Indebtedness) incurred pursuant to Section 7.03(g) in connection with such
Permitted Acquisition;

(w)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(x)    Liens arising from precautionary Uniform Commercial Code financing
statement filings;

(y)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(z)    Liens on the Collateral (but not any other assets) securing Indebtedness
under any Subordinated Lien Facility incurred pursuant to Section 7.03(w) (or
any Permitted Refinancing in respect thereof); provided such Liens are subject
to the Subordinated Lien Intercreditor Agreement (or, in the case of any
Permitted Refinancing thereof, another intercreditor agreement containing terms
that are at least as favorable to the Secured Parties as those contained in the
Subordinated Lien Intercreditor Agreement);

(aa)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any Material Subsidiary;

 

107



--------------------------------------------------------------------------------

(bb)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(cc)    Liens securing letters of credit in a currency other than Dollars
permitted under Section 7.03(p) in an aggregate amount at any time outstanding
not to exceed $20,000,000;

(dd)    Liens on the Securitization Assets arising in connection with a
Qualified Securitization Financing

(ee)    Liens on assets of Restricted Subsidiaries that are not Loan Parties
securing Indebtedness permitted pursuant to Section 7.03;

(ff)    Liens on the Collateral (but not any other assets) securing Indebtedness
permitted under Section 7.03(y); provided, that, to the extent such Liens are
contemplated to be junior to the Liens securing the Obligations, such Liens
shall be subject to the Subordinated Lien Intercreditor Agreement and the
Indebtedness secured by such Liens shall have been incurred pursuant to the
Subordinated Lien Facility; provided, further that (A) if such Liens are on a
pari passu basis with the Liens securing the Obligations, the First Lien
Leverage Ratio shall not exceed 4.50:1.00 and such Liens shall be subject to a
First Lien Intercreditor Agreement and (B) if such Liens are junior to the Liens
securing the Obligations, the Senior Secured Leverage Ratio shall not exceed
6.00:1.00 and such Liens shall be subject to a Second Lien Intercreditor
Agreement;

(gg)    the modification, replacement, renewal or extension of any Lien
permitted by clauses (b), (i), (p), (v) and (z) of this Section 7.01; provided
that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, provided that with respect to such
modification, replacement, renewal or extension of any Lien permitted by clause
(z) of this Section 7.01, such Liens do not extend to any assets other than the
Collateral; and (ii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 7.03;

(hh)    other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
$100,000,000 and 3.0% of Total Assets;

(ii)    Liens securing Permitted Other Debt issued pursuant to Section 7.03(u)
so long as such Liens are subject to the First Lien Intercreditor Agreement (if
such Liens are secured on a pari passu basis with the Liens securing the
Obligations) or a Second Lien Intercreditor Agreement (if such Liens rank junior
to the Liens securing the Obligations); and

(jj)    Liens to secure Indebtedness permitted under Sections 7.03(aa) or
7.03(bb) so long as such Liens are subject to the First Lien Intercreditor
Agreement (if such Liens are secured on a pari passu basis with the Liens
securing the Obligations) or a Second Lien Intercreditor Agreement (if such
Liens rank junior to the Liens securing the Obligations).

SECTION 7.02.    Investments. Make or hold any Investments, except:

(a)    Investments by the Borrower or a Restricted Subsidiary in assets that
were Cash Equivalents when such Investment was made;

(b)    loans or advances to officers, directors and employees of Holdings (or
any direct or indirect parent thereof), any Intermediate Holding Company, the
Borrower or the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (or any

 

108



--------------------------------------------------------------------------------

direct or indirect parent thereof or after a Qualifying IPO, any Intermediate
Holding Company or the Borrower) (provided that the amount of such loans and
advances shall be contributed to the Borrower in cash as common equity) and
(iii) for purposes not described in the foregoing clauses (i) and (ii), in an
aggregate principal amount outstanding not to exceed $20,000,000;

(c)    asset purchases (including purchases of inventory, supplies and
materials) and the licensing or contribution of intellectual property pursuant
to joint marketing arrangements with other Persons, in each case in the ordinary
course of business;

(d)    Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Non-Loan Party in any other Non-Loan Party that is a Restricted Subsidiary,
(iii) by any Non-Loan Party in any Loan Party, (iv) by any Loan Party in any
Non-Loan Party that is a Restricted Subsidiary; provided that all such
Investments pursuant to this clause (iv) shall be in the form of intercompany
loans and evidenced by notes that have been pledged (individually or pursuant to
a global note) to the Collateral Agent for the benefit of the Lenders (provided
that in order to comply with the laws and regulations of a jurisdiction where
such Non-Loan Party is located or organized, Investments in an aggregate amount
not to exceed $250,000,000 may be structured as an equity contribution or
otherwise in a form other than an intercompany loan);

(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(g)    Investments (i) existing or contemplated on the date hereofRestatement
Effective Date and set forth on Schedule 7.02(g) and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) existing on the
date hereofRestatement Effective Date by the Borrower or any Restricted
Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of any
Investment permitted pursuant to this Section 7.02(g) is not increased from the
amount of such Investment on the Restatement Effective Date except pursuant to
the terms of such Investment as of the Restatement Effective Date or as
otherwise permitted by this Section 7.02;

(h)    Investments in Swap Contracts permitted under Section 7.03;

(i)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05;

(j)    the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Subsidiary of the Borrower (including as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(j) (each, a
“Permitted Acquisition”):

(B)    to the extent required by Section 6.11, any such newly created or
acquired Subsidiary (and, to the extent required under the Collateral and
Guarantee Requirement, the Subsidiaries of such created or acquired Subsidiary)
shall be Guarantors and shall have complied with the requirements of
Section 6.11, within the times specified therein (for the avoidance of doubt,
this clause (A) shall not override any provisions of the Collateral and
Guarantee Requirement); and

(C)    immediately after giving effect to such purchase or other acquisition (or
if the Borrower so elects in writing to the Administrative Agent, at the time
the definitive documentation of such purchase or other acquisition is entered
into by the Borrower or any of its Restricted Subsidiaries), the Borrower and

 

109



--------------------------------------------------------------------------------

the Restricted Subsidiaries shall be in compliance with Section 7.14 (calculated
on a Pro Forma Basis) for the Test Period in effect at the time such purchase or
other acquisition is to occur but only to the extent such Section is applicable;

(k)    [reserved];

(l)    Investments in the ordinary course of business consisting of Article III
endorsements for collection or deposit and Article IV customary trade
arrangements with customers consistent with past practices;

(m)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n)    loans and advances to the Borrower (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to the Borrower (or such direct or
indirect parent) in accordance with Section 7.06(f), (g) or (k);

(o)    other Investments that do not exceed the greater of $200,000,000 and 5.0%
of Total Assets in the aggregate, net of any return representing return of
capital in respect of any such investment and valued at the time of the making
thereof; provided that such amount shall be increased by (i) the Net Cash
Proceeds of Permitted Equity Issuances that are Not Otherwise Applied and
(ii) if as of the last day of the immediately preceding Test Period (or if the
Borrower so elects in writing to the Administrative Agent, at the time the
definitive documentation of such other Investment is entered into by the
Borrower or any of its Restricted Subsidiaries), the Interest Coverage Ratio
exceeds 2.00:1.00 (calculated on a Pro Forma Basis), the Available Amount that
is Not Otherwise Applied;

(p)    advances of payroll payments to employees in the ordinary course of
business;

(q)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of Holdings (or by the Borrower or any
Intermediate Holding Company or any direct or indirect parent of Holdings after
a Qualifying IPO of Holdings, the Borrower, such Intermediate Holding Company or
such direct or indirect parent of Holdings);

(r)    Investments held by a Restricted Subsidiary acquired after the
Restatement Effective Date or of a Person merged or consolidated into the
Borrower or merged or consolidated with a Restricted Subsidiary in accordance
with Section 7.04 after the Restatement Effective Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(s)    Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(t)    (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

 

110



--------------------------------------------------------------------------------

(u)    Investments constituting the non-cash portion of consideration received
in a Disposition permitted by Section 7.05;

(v)    Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this
Section 7.02(v) that are at the time outstanding, without giving effect to the
sale of an Unrestricted Subsidiary to the extent the proceeds of such sale do
not consist of cash or marketable securities (until such proceeds are converted
to Cash Equivalents), in an amount not to exceed the greater of $100,000,000 and
3.0% of Total Assets (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value); provided that any Investment made by any Loan Party pursuant to this
Section 7.03(v) shall be subordinated in right of payment to the Loans;

(w)    any Investment in a Similar Business taken together with all other
Investments made pursuant to this Section 7.02(w) that are at that time
outstanding not to exceed the greater of $100,000,000 and 3.0% of Total Assets
(in each case, determined on the date such Investment is made, with the fair
market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this Section 7.02(w) is made in any Person that is not a
Restricted Subsidiary of the Borrower at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary after such date, such
Investment shall thereafter be deemed to have been made pursuant to
Section 7.02(d) above and shall cease to have been made pursuant to this
Section 7.02(w);

(x)    Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries, taken together with all other Investments made pursuant to this
Section 7.03(x) that are at that time outstanding not to exceed the greater of
$60,000,000 and 2.0% of Total Assets (in each case, determined on the date such
Investment is made, with the fair market value of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

(y)    any Investment by the Borrower or any Restricted Subsidiary so long as
the Total Leverage Ratio determined on a Pro Forma Basis is less than or equal
to 3.75:1.00; and

(z)    Investments in connection with internal reorganizations and/or
restructurings and related activities related to tax planning and
reorganizations consisting of the transfer by any Loan Party of the Equity
Interests of any Non-Loan Party to another Non-Loan Party in the form of a
capital contribution or intercompany note which is not pledged to the Secured
Parties.

SECTION 7.03.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)    Indebtedness of the Borrower and any of its Subsidiaries under the Loan
Documents;

(b)    (i) Indebtedness outstanding on the date hereofRestatement Effective Date
and listed on Schedule 7.03(b) and any Permitted Refinancing thereof and
(ii) intercompany Indebtedness outstanding on the date hereofRestatement
Effective Date and any refinancing thereof with Indebtedness owed to the
Borrower or any Restricted Subsidiary in a principal amount that does not exceed
the principal amount (or accreted value, if applicable) of the intercompany
Indebtedness so refinanced; provided that (x) any amount owed by a Restricted
Subsidiary that is not a Loan Party to a Loan Party shall be evidenced by an
intercompany note and (y) all such Indebtedness of any Loan Party owed to any
Person or Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to an intercompany note;

(c)    Guarantees by the Borrower and the Restricted Subsidiaries in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder (except that a Restricted Subsidiary that is not a Loan Party may not,
by virtue of this Section 7.03(c), Guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 7.03); provided that
(A) no Guarantee by any Restricted Subsidiary of any High Yield Note, the
Unsecured Term Loan, any

 

111



--------------------------------------------------------------------------------

Subordinated Lien Facility or any Junior Financing shall be permitted unless
such Restricted Subsidiary shall have also provided a Guarantee of the
Obligations substantially on the terms set forth in the Guaranty and (B) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;

(d)    Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be unsecured and
subject to the subordination terms set forth in Section 5.03 of the Security
Agreement;

(e)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within three hundred and sixty-five (365) days
after the applicable acquisition, construction, repair, replacement or
improvement in an aggregate amount at any one time not to exceed the greater of
$150,000,000 and 5.0% of Total Assets (together with any Permitted Refinancings
thereof), (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(f) and (iii) any Permitted Refinancing of
any Indebtedness set forth in the immediately preceding clauses (i) and (ii);

(f)    Indebtedness in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes;

(g)    Indebtedness assumed in connection with any Permitted Acquisition,
provided that (x) such Indebtedness (i) was not incurred in contemplation of
such Permitted Acquisition and any Permitted Refinancing thereof, (ii) is
secured only by the assets acquired in the applicable Permitted Acquisition
(including any acquired Equity Interests), (iii) the only obligors with respect
to any Indebtedness incurred pursuant to this clause (g) shall be those Persons
who were obligors of such Indebtedness prior to such Permitted Acquisition and
(y) both immediately prior and after giving effect thereto no Default shall
exist or result therefrom;

(h)    (i) Indebtedness (A) assumed in connection with any Permitted
Acquisition; provided that such Indebtedness is not incurred in contemplation of
such Permitted Acquisition, or (B) of the Borrower or any Restricted Subsidiary
incurred to finance a Permitted Acquisition and (ii) any Permitted Refinancing
of the foregoing; provided, that in the case of each of (i) and (ii) above, such
Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof (w) is unsecured or is subordinated to the Obligations on terms no less
favorable to the Lenders than the subordination terms set forth in the Senior
Subordinated Notes Indenture as of the Restatement Effective Date or as
otherwise reasonably satisfactory to the Administrative Agent, (x) both
immediately prior and after giving effect thereto no Default shall exist or
result therefrom, (y) matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the Latest Term
Loan Maturity Date of the Term Loans and (z) has terms and conditions (other
than interest rate and redemption premiums), taken as a whole, that are not
materially less favorable to the Borrower as the terms and conditions of the
Senior Subordinated Notes as of the Restatement Effective Date or as otherwise
consistent with the market for such Indebtedness; provided that notwithstanding
anything contained in the Loan Documents to the contrary, (a) the only obligors
with respect to any Indebtedness incurred pursuant to clause (A) of this
paragraph or any Permitted Refinancing of Indebtedness in respect thereof shall
be those Persons who were obligors of such Indebtedness immediately prior to
such Permitted Acquisition and (b) Restricted Subsidiaries that are Non-Loan
Parties may not incur Indebtedness pursuant to this clause (h) in an aggregate
outstanding amount in excess of 3.0% of Total Assets;

(i)    Indebtedness representing deferred compensation to employees of the
Borrower (or any direct or indirect parent of the Borrower) and the Restricted
Subsidiaries incurred in the ordinary course of business;

 

112



--------------------------------------------------------------------------------

(j)    Indebtedness to current or former officers, directors, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings (or any
direct or indirect parent thereof) permitted by Section 7.06;

(k)    Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case to the extent constituting
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments;

(l)    Indebtedness consisting of obligations of the Borrower or any of the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(m)    Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts;

(n)    Indebtedness in an aggregate principal amount not to exceed the greater
of $250,000,000 and 8.0% of Total Assets at any time outstanding; provided that
a maximum of the greater of $100,000,000 and 3.0% of Total Assets in aggregate
principal amount of such Indebtedness may be incurred by Non-Loan Parties;

(o)    Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p)    Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(q)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r)    Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any of its Restricted
Subsidiaries;

(s)    Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;

(t)    Indebtedness in respect of the High Yield Notes and the Unsecured Term
Loan and, in each case, any Permitted Refinancing thereof;

(u)    Indebtedness in respect of (i) any Permitted Other Debt issued or
incurred in exchange for, or which modifies, extends, refinances, renews,
replaces or refunds or the Net Cash Proceeds therefrom are applied to the
prepayment of Term Loans in the manner set forth in Section 2.05(b)(iii) and
(ii) any Permitted Refinancing of such Indebtedness; provided that, in the case
of this subclause (ii), such Indebtedness otherwise complies with the definition
of Permitted Other Debt;

 

113



--------------------------------------------------------------------------------

(v)    Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(v) and then outstanding, does not exceed the greater of $300,000,000 and 10% of
Total Assets;

(w)    (i) Indebtedness under a Subordinated Lien Facility in an aggregate
principal amount not to exceed $200,000,000 at any time outstanding; provided
that at the time of the incurrence of such Indebtedness and after giving Pro
Forma Effect thereto, no Default exists or would result therefrom, and
(ii) Permitted Refinancings in respect thereof; provided that the amount of
Indebtedness incurred pursuant to this clause (w) shall not exceed at any time
outstanding the sum of (1) $415,000,000 minus the aggregate amount of
Incremental Term Loans and Incremental Revolving Credit Commitments incurred or
effected pursuant to Section 2.14(a)(1) and the aggregate amount of Indebtedness
incurred pursuant to Section 7.03(aa) plus (2) all voluntary prepayments of Term
Loans and (to the extent coupled with a permanent reduction of the Revolving
Credit Commitments) of Revolving Credit Loans prior to such time;

(x)    Unsecured Indebtedness of the Borrower or any Restricted Subsidiary;
provided that (A) both immediately prior and after giving Pro Forma Effect to
such incurrence no Default or Event of Default shall exist or result therefrom
and (B) if such Indebtedness is subordinated to the Obligations, it is done so
on terms taken as a whole, that are not materially less favorable to the
Borrower as the terms and conditions of the Senior Subordinated Notes as of the
Restatement Effective Date, as otherwise consistent with the market for such
Indebtedness or reasonably satisfactory to the Administrative Agent;

(y)    Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance a Permitted Acquisition; provided that such Indebtedness shall (A) in
the case of Indebtedness secured on a pari passu basis with the Facilities, have
a maturity date that is after the Latest Maturity Date at the time such
Indebtedness is incurred, and in the case of Indebtedness secured on a junior
basis to the Facilities, have a maturity date that is at least 91 days after the
Latest Maturity Date at the time such Indebtedness is incurred, (B) in the case
of Indebtedness secured on a pari passu basis with the Facilities, have a
Weighted Average Life to Maturity not shorter than the longest remaining
Weighted Average Life to Maturity of the Term Loans and, in the case of
Indebtedness secured on a junior basis to the Facilities, shall not be subject
to scheduled amortization prior to maturity, (C) if such Indebtedness is secured
on a junior basis by a Loan Party, be subject to the Second Lien Intercreditor
Agreement and, if the Indebtedness is secured on a pari passu basis with the
Facilities, be subject to the First Lien Intercreditor Agreement, (D) in the
case of Indebtedness secured on a pari passu basis with the Facilities, be
subject to the “most favored nation” provision contained in Section 2.14 and
(E) have terms and conditions (other than pricing, rate floors, discounts, fees,
premiums and optional prepayment or redemption provisions) that in the good
faith determination of the Borrower are not materially less favorable (when
taken as a whole) to the Borrower than the terms and conditions of the Loan
Documents (when taken as a whole);

(z)    to the extent constituting Indebtedness, obligations in respect of the
‘Subsequent Payment Amount’ (under and as defined in that certain Interest
Purchase Agreement dated September 18, 2017 among the Borrower, Cook Pharmica
LLC, a limited liability company organized under the laws of Indiana, Cook Group
Incorporated, a corporation incorporated under the laws of Indiana, and the
other Persons party thereto, as in effect on the Amendment No. 3 Effective
Date);

(aa)    (x) Indebtedness secured on a pari passu basis with the Facilities,
(y) Indebtedness secured on a junior basis to the Facilities or (z) unsecured
Indebtedness, in an aggregate principal amount not to exceed the sum of (i)
$415,000,000 minus the aggregate amount of Incremental Term Loans and
Incremental Revolving Credit Commitments incurred or effected pursuant to
Section 2.14(a)(1) and the aggregate amount of Indebtedness incurred pursuant to
Section 7.03(w) plus (ii) all voluntary prepayments of Term Loans and (to the
extent coupled with a permanent reduction of the Revolving Credit Commitments)
of Revolving Credit Loans prior to such time; provided that such Indebtedness
shall (A) in the case of clause (x) above, have a maturity date that is after
the Latest Maturity Date at the time such Indebtedness is incurred, and in the
case of clause (y) above, have a maturity date that is at least 91 days after
the Latest Maturity Date at the time such Indebtedness is incurred, (B) in the
case of clause (x) above, have a Weighted Average Life to Maturity not shorter
than the longest remaining Weighted Average Life to

 

114



--------------------------------------------------------------------------------

Maturity of the Term Loans and, in the case of clause (y) above, shall not be
subject to scheduled amortization prior to maturity, (C) if such Indebtedness is
secured on a junior basis by a Loan Party, be subject to the Second Lien
Intercreditor Agreement and, if the Indebtedness is secured on a pari passu
basis with the Facilities, be (x) in the form of debt securities and (y) subject
to the First Lien Intercreditor Agreement, (D) in the case of clause (x) above,
be subject to the “most favored nation” provision contained in Section 2.14 and
(E) have terms and conditions (other than pricing, rate floors, discounts, fees,
premiums and optional prepayment or redemption provisions) that in the good
faith determination of the Borrower are not materially less favorable (when
taken as a whole) to the Borrower than the terms and conditions of the Loan
Documents (when taken as a whole); provided that any such Indebtedness incurred
by a Restricted Subsidiary that is not a Loan Party, together with any
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Section 7.03(bb), does not exceed in the aggregate at any time
outstanding, the greater of $100,000,000 and 3.0% of Total Assets, in each case
determined at the time of incurrence;

(bb)    Permitted Ratio Debt and Permitted Refinancings thereof; provided,
further, that any such Indebtedness incurred pursuant to this definition by a
Restricted Subsidiary that is not a Loan Party, together with any Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party pursuant to
Section 7.03(aa), does not exceed in the aggregate at any time outstanding the
greater of $100,000,000 and 3.0% of Total Assets, in each case determined at the
time of incurrence;

(cc)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (bb) above.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (cc) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that (i) all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred on such date in reliance only on
the exception in clause (a) of Section 7.03 and (ii) all Indebtedness
outstanding under the High Yield Notes and the Unsecured Term Loan will be
deemed to have been incurred on such date in reliance only on the exception of
clause (t) of Section 7.03.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.

SECTION 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

(a)    any Restricted Subsidiary may merge or consolidate with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person, and (y) such merger does not result in the Borrower ceasing to
be organized under the Laws of the United States, any state thereof or the
District of Columbia or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;

 

115



--------------------------------------------------------------------------------

(b)    (i) any Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Subsidiary that is not a Loan Party and (ii) (A) any
Subsidiary may liquidate or dissolve or (B) the Borrower or any Subsidiary may
change its legal form if the Borrower determines in good faith that such action
is in the best interests of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders;

(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03, respectively;

(d)    so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee shall apply to the Successor Borrower’s obligations under
this Agreement, (D) each Loan Party, unless it is the other party to such merger
or consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any other Loan
Document comply with this Agreement; provided further that if the foregoing are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement;

(e)    so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary or the Borrower, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11;

(f)    so long as no Default exists or would result therefrom and no material
assets have been transferred to such Subsidiaries from the Borrower or any
Subsidiary thereof from the Restatement Effective Date to the date of such
dissolution or liquidation, the Subsidiaries listed on Schedule 7.04(f) may be
dissolved or liquidated; and

(g)    so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

 

116



--------------------------------------------------------------------------------

SECTION 7.05.    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:

(a)    Dispositions of obsolete, worn out or surplus property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;

(b)    Dispositions of inventory and immaterial assets in the ordinary course of
business (including allowing any registrations or any applications for
registration of any immaterial IP Rights to lapse or go abandoned in the
ordinary course of business);

(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);

(d)    Dispositions of property to the Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;

(e)    Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens
permitted by Section 7.01;

(f)    Dispositions of property for fair market value pursuant to sale-leaseback
transactions;

(g)    Dispositions in the ordinary course of business of Cash Equivalents;

(h)    leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(i)    transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j)    Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default exists), no Default shall
exist or would result from such Disposition, (ii) such Disposition is for fair
market value and (iii) with respect to any Disposition pursuant to this clause
(j) for a purchase price in excess of $50,000,000, the Borrower or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents (in each case, free and clear of all Liens at the time
received, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(l) and clauses (i) and (ii) of
Section 7.01(t)); provided, however, that for the purposes of this clause (iii),
(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which all
of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by such Restricted
Subsidiary from such transferee that are converted by such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not in excess of 2.5% of Total Assets at the time of
the receipt of such Designated Non-Cash Consideration, with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash and Cash Equivalents;

 

117



--------------------------------------------------------------------------------

(k)    Dispositions listed on Schedule 7.05(k) (“Scheduled Dispositions”);

(l)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m)    Dispositions of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof;

(n)    any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(o)    the unwinding of any Swap Contract pursuant to its terms;

(p)    any Disposition of Securitization Assets to a Securitization Subsidiary;

(q)    any Disposition of non-core assets or property, including assets or
property (i) no longer used or useful in the conduct of the business of the
Borrower and the Restricted Subsidiaries in an aggregate amount not to exceed
$20,000,000; provided that such Disposition is for fair market value or
(ii) acquired pursuant to or in order to effectuate a Permitted Acquisition or
Investment which assets are not used or useful to the core or principal business
of the Borrower and the Restricted Subsidiaries; and

(r)    any swap of assets in exchange for services or other assets of comparable
or greater value or usefulness to the business of the Borrower and its
Subsidiaries as a whole, as determined in good faith by the management of the
Borrower;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e), (i), (n) and (o) and except for
Dispositions from a Loan Party to another Loan Party), shall be for no less than
the fair market value of such property at the time of such Disposition. To the
extent any Collateral is Disposed of as expressly permitted by this Section 7.05
to any Person other than the Borrower or any Restricted Subsidiary, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

SECTION 7.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:

(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower
and to other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrower and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b)    (i) the Borrower may redeem in whole or in part any of its Equity
Interests for another class of Equity Interests or rights to acquire its Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new Equity Interests, provided that any terms and provisions
material to the interests of the Lenders, when taken as a whole, contained in
such other class of Equity Interests are at least as advantageous to the Lenders
as those contained in the Equity Interests redeemed thereby and (ii) the
Borrower and each Restricted Subsidiary may declare and make dividend payments
or other distributions payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

(c)    [reserved];

 

118



--------------------------------------------------------------------------------

(d)    to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02, 7.04 or 7.08 other than
Section 7.08(f);

(e)    repurchases of Equity Interests in the Borrower (or any direct or
indirect parent thereof) or any Restricted Subsidiary deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(f)    the Borrower or any Restricted Subsidiary may pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of the Borrower (or of any such direct or indirect parent thereof) by
any future, present or former employee, director or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower (or any direct or indirect
parent of the Borrower) or any of its Subsidiaries pursuant to any employee or
director equity plan, employee or director stock option plan or any other
employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director or consultant
of the Borrower (or any direct or indirect parent thereof), any Intermediate
Holding Company, Holdings or any of its Subsidiaries; provided that the
aggregate amount of Restricted Payments made pursuant to this clause (f) shall
not exceed $60,000,000 in any calendar year (with unused amounts in any calendar
year being carried over to succeeding calendar years subject to a maximum
(without giving effect to the following proviso) of $85,000,000 in any calendar
year); provided, further, that such amount in any calendar year may be increased
by an amount not to exceed:

(i)    to the extent contributed to the Borrower, the Net Cash Proceeds from the
sale of Equity Interests of any of the Borrower’s direct or indirect parent
companies, in each case to members of management, directors or consultants of
Holdings, the Borrower, any of its Subsidiaries or any of its direct or indirect
parent companies that occurs after the Original Effective Date; plus

(ii)     the Net Cash Proceeds of key man life insurance policies received by
the Borrower or its Restricted Subsidiaries; less

(iii)     the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);

and provided further that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of the Borrower’s direct or
indirect parent companies or any of the Borrower’s Restricted Subsidiaries in
connection with a repurchase of Equity Interests of any of the Borrower’s direct
or indirect parent companies will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement.

(g)    the Borrower and its Restricted Subsidiaries may make Restricted Payments
to any direct or indirect parent of the Borrower:

(i)    the proceeds of which will be used to pay the tax liability to each
foreign, federal, state or local jurisdiction in respect of consolidated,
combined, unitary or affiliated returns for such jurisdiction of the Borrower
(or such direct or indirect parent) attributable to the Borrower or its
Subsidiaries determined as if the Borrower and its Subsidiaries filed
separately;

(ii)    the proceeds of which shall be used to pay its operating costs and
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, attributable to the ownership
or operations of the Borrower and its Subsidiaries (including any reasonable and
customary indemnification claims made by directors or officers of any direct or
indirect parent of the Borrower attributable to the ownership or operations of
the Borrower and its Subsidiaries);

 

119



--------------------------------------------------------------------------------

(iii)    the proceeds of which shall be used to pay franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;

(iv)    to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Borrower shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be held by it or contributed to a
Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into a Restricted Subsidiary in
order to consummate such Permitted Acquisition, in each case, in accordance with
the requirements of Section 6.11;

(v)    the proceeds of which shall be used to pay customary costs, fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering permitted by this Agreement; and

(vi)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company of the Borrower to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;

(h)    the Borrower or any Restricted Subsidiary may (a) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms; and

(i)    (i) any Restricted Payment by the Borrower or any other direct or
indirect parent of the Borrower to pay listing fees and other costs and expenses
attributable to being a publicly traded company which are reasonable and
customary and (ii) Restricted Payments not to exceed the sum of (A) up to 6.0%
per annum of the net proceeds received by (or contributed to) the Borrower and
its Restricted Subsidiaries from a Qualifying IPO and (B) Restricted Payments in
an aggregate amount per annum not to exceed (x) 3.50% of Market Capitalization,
if, on a Pro Forma Basis after giving effect to the payment of any such
Restricted Payment, the Total Leverage Ratio is greater than 4.00:1.00 and (y)
4.75% of Market Capitalization, so long as, on a Pro Forma Basis after giving
effect to the payment of any such Restricted Payment, the Total Leverage Ratio
shall be less than or equal to 4.0:1.00;

(j)    payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar taxes payable by
any future, present or former employee, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) and any repurchases of Equity Interests
in consideration of such payments including deemed repurchases in connection
with the exercise of stock options;

(k)    in addition to the foregoing Restricted Payments and so long as no
Default shall have occurred and be continuing or would result therefrom, the
Borrower may make additional Restricted Payments in an aggregate amount,
together with the aggregate amount of (1) prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings made pursuant to
Section 7.12(a)(iv) and (2) loans and advances to any direct or indirect parent
of the Borrower made pursuant to Section 7.02(n) in lieu of Restricted Payments
permitted by this clause (i), not to exceed the sum of (i) the greater of
$120,000,000 and 4.0% of Total Assets, (ii) the aggregate amount of the Net Cash
Proceeds of Permitted Equity Issuances that are Not Otherwise Applied and
(iii) if as of the last day of the immediately preceding Test Period, the
Interest Coverage Ratio exceeds 2.00:1.00 (calculated on a Pro Forma Basis), the
amount of the Available Amount that is Not Otherwise Applied; and

 

120



--------------------------------------------------------------------------------

(l)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower and its Restricted Subsidiaries may make
Restricted Payments so long as the Total Leverage Ratio (calculated on a Pro
Forma Basis) immediately after giving effect to such Restricted Payment does not
exceed 3.75:1.00.

Notwithstanding anything to the contrary herein, the Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, make any
Restricted Payment consisting of any proceeds from a Qualified Securitization
Transaction.

SECTION 7.07.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the date hereofRestatement Effective
Date or any business reasonably related or ancillary thereto.

SECTION 7.08.    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) transactions between or among the Borrower or any
Restricted Subsidiary or any entity that becomes a Restricted Subsidiary as a
result of such transaction, (b) transactions on terms substantially as favorable
to the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) the Transaction and the
payment of fees and expenses related to the Transaction, (d) transactions with
the Captive Insurance Subsidiary in the ordinary course of business, (e) the
payment of management and monitoring fees to the Sponsor in an aggregate amount
in any fiscal year not to exceed the amount permitted to be paid pursuant to the
Sponsor Management Agreement as in effect on the date hereofRestatement
Effective Date and any Sponsor Termination Fees not to exceed the amount set
forth in the Sponsor Management Agreement as in effect on the Original Effective
Date and related indemnities and reasonable expenses, (f) equity issuances,
repurchases, retirements or other acquisitions or retirements of Equity
Interests by the Borrower permitted under Section 7.06, (g) loans and other
transactions by the Borrower and the Subsidiaries to the extent permitted under
this Article VII, (h) employment and severance arrangements between the Borrower
and the Subsidiaries and their respective officers and employees in the ordinary
course of business and transactions pursuant to stock option plans and employee
benefit plans and arrangements, (i) payments by the Borrower (and any direct or
indirect parent thereof) and the Restricted Subsidiaries pursuant to the tax
sharing agreements among the Borrower (and any such direct or indirect parent
thereof) and the Restricted Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries, (j) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers, employees
and consultants of the Borrower and the Restricted Subsidiaries or any direct or
indirect parent of the Borrower in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Restricted
Subsidiaries, (k) transactions pursuant to permitted agreements in existence on
the Restatement Effective Date and set forth on Schedule 7.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect, (l) dividends, redemptions and repurchases permitted under
Section 7.06 and Investments permitted under Section 7.02, (m) customary
payments by the Borrower and any Restricted Subsidiaries to the Sponsor made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved by the majority of
the members of the board of directors or a majority of the disinterested members
of the board of directors of the Borrower in good faith and (n) any Disposition
of Securitization Assets or related assets in connection with any Qualified
Securitization Financing.

SECTION 7.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Facilities and the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations which (i) (x) exist on the date
hereofRestatement Effective Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual

 

121



--------------------------------------------------------------------------------

Obligations permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not expand the scope of such Contractual Obligation,
(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14, (iii) represent Indebtedness of a
Restricted Subsidiary which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Lien permitted by
Section 7.01(u) or any Disposition permitted by Sections 7.04 or 7.05, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof, (vii) are customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto,
(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), 7.03(g), 7.03(n) or 7.03(v)
to the extent that such restrictions apply only to the property or assets
securing such Indebtedness or, in the case of Indebtedness incurred pursuant to
Section 7.03(g) only, to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness, (ix) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of any Restricted
Subsidiary, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xii) are customary restrictions contained in the
High Yield Notes Documentation, the Unsecured Term Loan Documentation or any
Subordinated Lien Facility and (xiii) arise in connection with cash or other
deposits permitted under Sections 7.01 and 7.02.

SECTION 7.10.    Use of Proceeds. The proceeds of the Term Borrowing shall be
used solely to refinance in full the Indebtedness incurred pursuant to the
Existing Credit Agreement and to pay any fees, costs and expenses incurred in
connection with the Transaction. The Revolving Credit Loans made after the
Restatement Effective Date will be used for working capital and other general
corporate purposes of the Borrower and its Subsidiaries, including the financing
of Permitted Acquisitions. Swing Line Loans and Letters of Credit will be used
for general corporate purposes of the Borrower and its Subsidiaries.

SECTION 7.11.    Accounting Changes. Make any change in its fiscal year;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

SECTION 7.12.    Prepayments, Etc. of Indebtedness.

(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) the Senior Subordinated Notes, any subordinated Indebtedness incurred
under Section 7.03(y) or 7.03(n) or any other Indebtedness that is or is
required to be subordinated to the Obligations pursuant to the terms of the Loan
Documents (collectively, “Junior Financing”) or make any payment in violation of
any subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with the Net Cash Proceeds of any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing and, if applicable,
is permitted pursuant to Section 7.03(y)), to the extent not required to prepay
any Loans or Facility pursuant to Section 2.05(b) or the prepayment thereof with
Declined Proceeds, (ii) the conversion of any Junior Financing to Equity
Interests (other than Disqualified Equity Interests) of Holdings or any of its
direct or indirect parents, (iii) the prepayment of Indebtedness of the Borrower
or any Restricted Subsidiary to the Borrower or any Restricted Subsidiary to the
extent permitted by the Collateral Documents and (iv) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount, together with the aggregate
amount of (1) Restricted Payments made pursuant to Section 7.06(k) and (2) loans
and advances to the

 

122



--------------------------------------------------------------------------------

Borrower (or any direct or indirect parent thereof) made pursuant to
Section 7.02(n), not to exceed the sum of (A) the greater of $120,000,000 and
4.0% of Total Assets, (B) the amount of the Net Cash Proceeds of Permitted
Equity Issuances that are Not Otherwise Applied, and (C) if as of the last day
of the immediately preceding Test Period, the Interest Coverage Ratio exceeds
2.00:1.00 (calculated on a Pro Forma Basis), the Available Amount that is Not
Otherwise Applied.

(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders any term or condition of any Junior Financing Documentation or
Subordinated Lien Facility Documentation without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).

SECTION 7.13.    Equity Interests of Certain Restricted Subsidiaries. Permit any
wholly-owned Domestic Subsidiary that is a Restricted Subsidiary to become a
non-wholly owned Subsidiary, except to the extent such Restricted Subsidiary
continues to be a Guarantor or in connection with a Disposition of all or
substantially all of the assets or all of the Equity Interests of such
Restricted Subsidiary permitted by Section 7.05 or the designation of such
Restricted Subsidiary as an Unrestricted Subsidiary pursuant to Section 6.14.

SECTION 7.14.    Financial Covenant.

(a)    The Borrower will not permit the First Lien Leverage Ratio as of the last
day of a Test Period (commencing with the Test Period ending after the first
full fiscal quarter following the Restatement Effective Date) to exceed
6.50:1.00 (provided that the provisions of this Section 7.14 shall not be
applicable to any such Test Period if on the last day of such Test Period the
aggregate principal amount of Revolving Credit Loans, Swing Line Loans and/or
Letters of Credit (excluding up to $30,000,000 of Letters of Credit and other
Letters of Credit which have been Cash Collateralized or backstopped by a letter
of credit reasonably satisfactory to the applicable L/C Issuer) that are issued
and/or outstanding is equal to or less than 30% of the Revolving Credit
Facility).

(b)    The provisions of this Section 7.14 are for the benefit of the Revolving
Credit Lenders only and the Required Facility Lenders in respect of the
Revolving Credit Facility may amend, waive or otherwise modify this Section 7.14
or the defined terms used in this Section 7.14 (solely in respect of the use of
such defined terms in this Section 7.14) or waive any Default resulting from a
breach of this Section 7.14 without the consent of any Lenders other than the
Required Facility Lenders in respect of the Revolving Credit Facility.

SECTION 7.15.    Covenant Suspension.

(a)    Notwithstanding anything to the contrary in Article VII of this
Agreement, if on any date (i) the Loans have an Investment Grade Rating from
either of the Rating Agencies and (ii) no Default has occurred and is continuing
(the occurrence of the events described in the foregoing clauses (i) and (ii)
being collectively referred to as a “Covenant Suspension Event”), then,
beginning on such date and continuing so long as the Loans have an Investment
Grade Rating, Sections 7.03, 7.06 and 7.08 (the “Suspended Covenants”) will no
longer be applicable during such period (the “Suspension Period”) until the
occurrence of the Reversion Date.

(b)    In the event that the Borrower and its Restricted Subsidiaries are not
subject to the Suspended Covenants for any period of time as a result of the
foregoing, and on any subsequent date (the “Reversion Date”) (i) one or more of
the Rating Agencies withdraw their Investment Grade Rating or downgrade the
rating assigned to the Loans below an Investment Grade Rating (leaving neither
of the Rating Agencies with an Investment Grade Rating for the Loans) and/or
(ii) the Borrower enters into an agreement to effect a transaction that would
result in a Change of Control and one or more of the Rating Agencies indicate
that if consummated, such transaction (alone or together with any related
recapitalization or refinancing transactions) would cause such Rating Agency to
withdraw its Investment Grade Rating or downgrade the ratings assigned to the
Loans below an Investment Grade Rating (in either case leaving neither of the
Rating Agencies with an Investment Grade Rating for the Loans), then the
Borrower and its Restricted Subsidiaries will thereafter again be subject to the
Suspended Covenants with respect to future events, including, without
limitation, a proposed transaction described in this clause (ii).

(c)    During a Suspension Period, the Borrower and its Restricted Subsidiaries
will be entitled to consummate transactions to the extent not prohibited
hereunder without giving effect to the Suspended Covenants.

 

123



--------------------------------------------------------------------------------

During a Suspension Period, the covenants that are not Suspended Covenants shall
be interpreted as though the Suspended Covenants continue to be applicable
during such Suspension Period. For illustrative purposes only, even though
Section 7.03 will not be in effect during a Suspension Period, Section 7.01(jj)
will be interpreted as though Section 7.03(aa) and 7.03(bb) were still in effect
during such Suspension Period.

(d)    Notwithstanding the foregoing, in the event of any such reinstatement, no
action taken or omitted to be taken by Holdings, the Borrower or any of its
Restricted Subsidiaries prior to such reinstatement will give rise to a Default
or Event of Default under this Agreement or any other Loan Document; provided
that (1) with respect to Restricted Payments made after such reinstatement, the
amount available to be made as Restricted Payments will be calculated as though
the covenant described above under Section 7.06 had been in effect prior to, but
not during, the Suspension Period; (2) all Indebtedness incurred, or
Disqualified Equity Interests issued, during the Suspension Period will be
classified to have been incurred or issued pursuant to Section 7.03(b)(i); and
(3) any transaction with an Affiliate entered into after such reinstatement
pursuant to an agreement entered into during any Suspension Period shall be
deemed to be permitted pursuant to Section 7.08(k).

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01.    Events of Default. Any of the following events referred to in
any of clauses (a) through (m) inclusive of this Section 8.01 shall constitute
an “Event of Default”:

(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Loan or any
other amount payable hereunder or with respect to any other Loan Document; or

(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the Borrower) or Article VII; provided that the Borrowers’
failure to comply with Section 7.14 shall not constitute an Event of Default
with respect to any Term Loans or Term Commitments unless and until the
Revolving Credit Lenders have declared all amounts outstanding under the
Revolving Credit Facility to be immediately due and payable and all outstanding
Revolving Credit Commitments to be immediately terminated, in each case in
accordance with this Agreement and such declaration has not been rescinded on or
before such date (the “Term Loan Standstill Period”); provided, further, that a
Default as a result of a breach of Section 7.14 is subject to cure pursuant to
Section 8.05; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof by the Administrative Agent; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Agreements, termination events or equivalent
events pursuant to the terms of such Swap Agreements), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on

 

124



--------------------------------------------------------------------------------

behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided, further, that such failure is unremedied and is not
waived by the holders of such Indebtedness; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days; or an order for relief is
entered in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect,
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect, or (iii) a termination, withdrawal or noncompliance
with applicable law or plan terms or termination, withdrawal or other event
similar to an ERISA Event occurs with respect to a Foreign Plan that could
reasonably be expected to result in a Material Adverse Effect; or

(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(k)    Change of Control. There occurs any Change of Control; or

 

125



--------------------------------------------------------------------------------

(l)    Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral) on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied or failed to
acknowledge coverage, or (ii) any of the Equity Interests of the Borrower
ceasing to be pledged pursuant to the Security Agreement free of Liens other
than Liens created by the Security Agreement or any nonconsensual Liens arising
solely by operation of Law; or

(m)    Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation,
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable, or (iii) if applicable, the Subordinated Lien
Intercreditor Agreement shall, in whole or in part, cease to be effective or
otherwise cease to be legally valid, binding and enforceable against the holders
of any Indebtedness under the Subordinated Lien Facility.

SECTION 8.02.    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions (or, if an
Event of Default under Section 7.14 occurs and is continuing and prior to the
expiration of the Term Loan Standstill Period, at the request of the Required
Revolving Credit Lenders under the Revolving Credit Facility only, and in such
case only with respect to the Revolving Credit Commitments, Swing Line Loans,
and any Letters of Credit):

(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03.    Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or

 

126



--------------------------------------------------------------------------------

circumstances referred to in any such clause that is not a Material Subsidiary
(it being agreed that all Restricted Subsidiaries affected by any event or
circumstance referred to in any such clause shall be considered together, as a
single consolidated Restricted Subsidiary, for purposes of determining whether
the condition specified above is satisfied).

SECTION 8.04.    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and the Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower. Notwithstanding the foregoing,
no amounts received from any Guarantor shall be applied to any Excluded Swap
Obligation of such Guarantor.

SECTION 8.05.    Borrower’s Right to Cure.

(a)    Notwithstanding anything to the contrary contained in Sections 8.01 or
8.02, if the Borrower determines that an Event of Default under the covenant set
forth in Section 7.14 has occurred or may occur, during the period commencing
after the beginning of the last fiscal quarter included in such Test Period and
ending 10 Business Days after the date on which financial statements are
required to be delivered hereunder with respect to such fiscal quarter, Holdings
may make a Specified Equity Contribution to the Borrower (a “Designated Equity
Contribution”), and the amount of the net cash proceeds thereof shall be deemed
to increase Consolidated EBITDA with respect to such applicable quarter;
provided that such net cash proceeds are actually received by the Borrower as
cash common equity (including through capital contribution of such net cash
proceeds to the Borrower) during the period commencing after the beginning of
the last fiscal quarter included in such Test Period by the Borrower

 

127



--------------------------------------------------------------------------------

and ending 10 Business Days after the date on which financial statements are
required to be delivered with respect to such fiscal quarter hereunder. The
parties hereby acknowledge that this Section 8.05(a) may not be relied on for
purposes of calculating any financial ratios other than as applicable to
Section 7.14 and shall not result in any adjustment to any baskets or other
amounts other than the amount of the Consolidated EBITDA for the purpose of
Section 7.14.

(b)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Designated Equity Contribution is made,
(ii) no more than five Designated Equity Contributions may be made in the
aggregate during the term of this Agreement, (iii) the amount of any Designated
Equity Contribution shall be no more than the amount required to cause the
Borrower to be in compliance (calculated on a Pro Forma Basis) with Section 7.14
for any applicable period and (iv) there shall be no pro forma reduction in
Indebtedness with the proceeds of any Designated Equity Contribution for
determining compliance with Section 7.14 for the fiscal quarter with respect to
which such Designated Equity Contribution was made.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01.    Appointment and Authorization of Agents.

(a)    Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), L/C Issuer (if applicable) and a potential
Hedge Bank) hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of (and to hold any security interest created by the
Collateral Documents for and on behalf of or on trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

 

128



--------------------------------------------------------------------------------

SECTION 9.02.    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact
including for the purpose of any Borrowing or payment, such sub-agents as shall
be deemed necessary by the Administrative Agent and shall be entitled to advice
of counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or sub-agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct (as determined
in the final judgment of a court of competent jurisdiction).

SECTION 9.03.    Liability of Agents. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04.    Reliance by Agents.

(a)    Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.

SECTION 9.05.    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its

 

129



--------------------------------------------------------------------------------

receipt of any such notice. The Administrative Agent shall take such action with
respect to any Event of Default as may be directed by the Required Lenders in
accordance with Article VIII; provided that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default as it shall deem advisable or in the best
interest of the Lenders.

SECTION 9.06.    Credit Decision; Disclosure of Information by Agents. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

SECTION 9.07.    Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from (x) such Agent-Related Person’s own bad faith, gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction or (y) a material breach of the
Loan Documents by such Agent-Related Person, as determined by the final
non-appealable judgment of a court of competent jurisdiction; provided that no
action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall be required by the Loan
Documents) shall be deemed to constitute bad faith, gross negligence or willful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower, provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto. The undertaking in this Section 9.07 shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.

SECTION 9.08.    Agents in their Individual Capacities. MSSF JPMorgan Chase
Bank, N.A. and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
MSSF JPMorgan Chase Bank, N.A. were not the Administrative Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, MSSF JPMorgan Chase Bank, N.A. or its Affiliates
may receive information regarding

 

130



--------------------------------------------------------------------------------

any Loan Party or any of their Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, MSSF
JPMorgan Chase Bank, N.A. shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders”
include MSSF JPMorgan Chase Bank, N.A. in its individual capacity.

SECTION 9.09.    Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or (g)
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent”, shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

SECTION 9.10.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

131



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11.    Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a)    that any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than (x) obligations under Secured Hedge Agreements
not yet due and payable, (y) Cash Management Obligations not yet due and payable
and (z) contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than the Borrower or any of its Domestic
Subsidiaries that are Restricted Subsidiaries, (iii) subject to Section 10.01,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;

(b)    to release or subordinate any Lien on any property granted to or held by
the Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);

(c)    that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder; provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of the High Yield Notes or
any Permitted Refinancing thereof, the Unsecured Term Loan or any Permitted
Refinancing thereof or any Junior Financing;

(d)    if any Subsidiary Guarantor shall cease to be a Material Subsidiary (as
certified in writing by a Responsible Officer), (i) such Subsidiary shall be
automatically released from its obligations under any Guaranty and (ii) any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released; provided that no such release shall
occur if such Subsidiary continues to be a guarantor in respect of the High
Yield Notes or any Permitted Refinancing thereof, the Unsecured Term Loan or any
Permitted Refinancing thereof or any Junior Financing; and

(e)    (e)(x) the Collateral Agent may, without any further consent of any
Lender, enter into or amend (i) a First Lien Intercreditor Agreement with the
collateral agent or other representatives of the holders of Permitted Other Debt
issued pursuant to Section 7.03(u) or holders of Indebtedness issued or incurred
pursuant to Section 7.03(y), (aa) or (bb) that is intended to be secured on a
pari passu basis with the Obligations and/or (ii) a Second Lien Intercreditor
Agreement with the collateral agent or other representatives of the holders of
Indebtedness that is permitted to be secured by a Lien on the Collateral ranking
junior to the Lien securing the Obligations that is permitted by Section 7.03,
(y) the Collateral Agent may rely exclusively on a certificate of a Responsible
Officer of the Borrower as to whether any such other Liens are permitted and
(z) any First Lien Intercreditor Agreement or Second Lien Intercreditor
Agreement entered into by the Collateral Agent shall be binding on the Secured
Parties.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to

 

132



--------------------------------------------------------------------------------

release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12.    Other Agents; Arrangers, Amendment No. 4 Arrangers and
Managers. None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “joint bookrunner” or, “arranger”,
“co-manager” or “documentation agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.13.    Appointment of Supplemental Administrative Agents.

(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

(b)    In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c)    Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

133



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01.    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that any
amendment or waiver contemplated in clause (h) below, shall only require the
consent of such Loan Party and the Required Revolving Credit Lenders or the
Required Facility Lenders under the applicable Facility, as applicable;
provided, further that no such amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender directly affected thereby (it being understood that a
waiver of any condition precedent set forth in Section 4.02 or the waiver of any
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender);

(b)    postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Sections 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest and it being understood that any change to the definition of “First
Lien Leverage Ratio”, “Senior Secured Leverage Ratio” or “Total Leverage Ratio”
or, in each case, in the component definitions thereof shall not constitute a
reduction or forgiveness in any rate of interest);

(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of “First Lien
Leverage Ratio”, “Total Leverage Ratio” or “Senior Secured Leverage Ratio” or in
each case in the component definitions thereof shall not constitute a reduction
in the rate of interest; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

(d)    change any provision of this Section 10.01, the definition of “Required
Revolving Credit Lenders,” “Required Lenders”, “Required Facility Lender” or
“Pro Rata Share” or Section 2.05(b)(v)(Y), 2.06(c), 8.04 or 2.13 without the
written consent of each Lender directly affected thereby;

(e)    other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

(f)    other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

(g) amend the definition of the term “Interest Period” so as to permit intervals
in excess of six months without regard to availability to all Lenders, without
the written consent of each Lender directly affected thereby;

(h)    amend, waive or otherwise modify Section 7.14 or any definition related
thereto (solely in respect of the use of such defined terms in Section 7.14) or
waive any Default or Event of Default resulting from a failure to perform or
observe Section 7.14 without the written consent of the Required Facility
Lenders under the applicable Revolving Credit Facility or Facilities with
respect to Revolving Credit Commitments (such Required Facility Lenders shall
consent together as one Facility); provided, however,

 

134



--------------------------------------------------------------------------------

that the amendments, waivers and other modifications described in this clause
(h) shall not require the consent of any Lenders other than the Required
Facility Lenders under the applicable Revolving Credit Facility or Facilities;

(i)    waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities without the consent of the
Required Revolving Credit Lenders; or

(j)    change the currency in which any Loan is denominated of any Loan without
the written consent of the Lender holding such Loans;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and (iv) Section 10.07(i)
may not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender (it being understood that any Commitments or Loans held or deemed
held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of the Lenders).

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Second
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding Indebtedness
permitted pursuant to Section 7.03, as expressly contemplated by the terms of
such First Lien Intercreditor Agreement, such Second Lien Intercreditor
Agreement or such other intercreditor agreement or arrangement permitted under
this Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided that such other changes are not adverse,
in any material respect, to the interests of the Lenders); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Dollar Term Loans, the Euro Term Loans, the Dollar Term B-2 Loans and
the Revolving Credit Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (x) to correct or cure ambiguities, errors, omissions,
defects, (y) to effect administrative changes of a technical or immaterial
nature or (z) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document. Notwithstanding anything to the
contrary contained in Section 10.01, guarantees, collateral security documents
and related documents executed by Subsidiaries in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended, supplemented and waived with the consent
of the Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment, supplement or waiver
is delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

 

135



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.19 and Extension Agreement in accordance with
Section 2.16 or 2.18 and such Incremental Amendments, Refinancing Amendments and
Extension Agreement shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.

SECTION 10.02.    Notices and Other Communications; Facsimile Copies.

(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i)    if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuer and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c)    Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

SECTION 10.03.    No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any

 

136



--------------------------------------------------------------------------------

right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04.    Attorney Costs and Expenses. The Borrower agrees (a) if the
Restatement Effective Date occurs, to pay or reimburse the Administrative Agent
and, the Arrangers and the Amendment No. 4 Arrangers for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby, including all Attorney
Costs of Shearman & Sterling LLP and one local counsel in each relevant
jurisdiction material to the interests of the Lenders taken as a whole, and
(b) to pay or reimburse the Administrative Agent, the Arrangers, the Amendment
No. 4 Arrangers and each Lender for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of one
counsel to the Administrative Agent and, the Arrangers and the Amendment No. 4
Arrangers). The foregoing costs and expenses shall include all reasonable
search, filing, recording and title insurance charges and fees related thereto,
and other (reasonable, in the case of Section 10.04(a)) and documented
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within ten (10) Business Days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail. If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

SECTION 10.05.    Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs but limited in the case of legal fees and expenses to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken as a whole and, if reasonably
necessary, one local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction that is material to the interests of the Lenders, and
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Indemnitees)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any
affiliate, director, officer, employee, counsel, agent or attorney-in-fact of
such Indemnitee, as determined by the final non-appealable judgment of a court
of competent jurisdiction or (y) a material breach of the Loan Documents by such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee, as determined by the final non-appealable
judgment of a court of

 

137



--------------------------------------------------------------------------------

competent jurisdiction. No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, nor shall any Indemnitee or any Loan Party have any liability
for any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Restatement
Effective Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within ten (10) Business Days after demand therefor;
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final and non-appealable judicial or arbitral
determination that such Indemnitee was not entitled to indemnification or
contribution rights with respect to such payment pursuant to the express terms
of this Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

SECTION 10.06.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate.

SECTION 10.07.    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (except as permitted by Section 7.04) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee (other than a Defaulting Lender)
and (A) in the case of any Assignee that, immediately prior to or upon giving
effect to such assignment, is an Affiliated Lender, in accordance with
Section 10.07(l), (B) in the case of any Assignee that is Holdings or any of its
Subsidiaries, in accordance with Section 10.07(m) or (C) in the case of any
Assignee that, immediately prior to or upon giving effect to such assignment, is
a Debt Fund Affiliate, in accordance with Section 10.07(p), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(h) or (iv) to an SPC in accordance with the provisions of
Section 10.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding anything
to the contrary, (x) no Lender may assign or transfer by participation any of
its rights or obligations hereunder to (i) any Person that is a Defaulting
Lender, (ii) a natural Person or (iii) to Holdings, the Borrower or any of their
respective Subsidiaries or Affiliates (except with respect to Term Loans
pursuant to Section 2.05(a)(iv), Section 10.07(l) or Section 10.07(m) or to the
extent otherwise explicitly permitted hereunder) and (y) no Lender may assign or
transfer by participation any of its rights or obligations under the Revolving
Credit Facility hereunder without the consent of the Borrower (not to be
unreasonably withheld) unless (i) such assignment or transfer is to a Revolving
Credit Lender or (ii) an Event of Default under Section 8.01(a) or, solely with
respect to the Borrower, Section 8.01(f) or (g) has occurred and is continuing;
provided that the Borrower shall have deemed to have consented to any assignment
of Term Loans or participations in respect of the Revolving Credit Facility
unless the Borrower shall have objected thereto within fifteen (15) Business
Days after a Responsible Officer of the Borrower having received written notice
thereof. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

138



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A)     (B) the Borrower, provided that no consent of the Borrower shall be
required (i) in connection with the primary syndication of the Facilities,
(ii) for an assignment of all or any portion of the Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund, (iii) for an assignment related to
Revolving Credit Commitments or Revolving Credit Exposure to a Revolving Credit
Lender, (iv) if an Event of Default under Section 8.01(a) or, solely with
respect to the Borrower, Section 8.01(f) or (g) has occurred and is continuing
or (v) an assignment of all or a portion of the Loans pursuant to
Section 10.07(l) or Section 10.07(m);

(B)     (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment (i) of all or any
portion of a Term Loan to another Lender, an Affiliate of a Lender or an
Approved Fund or (ii) of all or a portion of the Loans pursuant to
Section 10.07(l) or Section 10.07(m);

(C)    each L/C Issuer at the time of such assignment; provided that no consent
of the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure; and

(D)    the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure.

(ii)     (vi) Assignments shall be subject to the following additional
conditions:

(A)     (B) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facility) or $1,000,000 (in the
case of a Term Loan) unless the Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

(B)     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption; and

(C)     (D) other than in the case of assignments pursuant to Section 10.07(m),
the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any

 

139



--------------------------------------------------------------------------------

Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, other than in connection with an assignment
pursuant to Section 10.07(m) the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment); provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, and the surrender by the
assigning Lender of its Note, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this clause
(c) shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with
Section 10.07(e).

(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it, each Affiliated Lender Assignment and
Assumption delivered to it and each notice of cancellation of any Loans
delivered by the Borrower to the Administrative Agent pursuant to
Section 10.07(m) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and related
interest amounts) of the Loans, L/C Obligations (specifying the Unreimbursed
Amounts), L/C Borrowings and amounts due under Section 2.03, owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Notwithstanding the foregoing, in no event shall the Administrative
Agent be obligated to ascertain, monitor or inquire as to whether any Lender is
an Affiliated Lender nor shall the Administrative Agent be obligated to monitor
the aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders. Upon request by the Administrative Agent, the Borrower shall
(i) promptly (and in any case, not less than five Business Days (or such shorter
period as may be agreed to by the Administrative Agent) prior to the proposed
effective date of any amendment, consent or waiver pursuant to Section 10.01)
provide to the Administrative Agent, a complete list of all Affiliated Lenders
holding Term Loans or Incremental Term Loans at such time and (ii) not less than
five Business Days (or such shorter period as may be agreed to by the
Administrative Agent) prior to the proposed effective date of any amendment,
consent or waiver pursuant to Section 10.01, provide to the Administrative
Agent, a complete list of all Debt Fund Affiliates holding Term Loans or
Incremental Term Loans at such time.

(e)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this

 

140



--------------------------------------------------------------------------------

Agreement or the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that directly affects such Participant.
Subject to Section 10.07(f), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01 (subject to the requirements of
Section 10.15), 3.04 and 3.05 (through the applicable Lender) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(g)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(h)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(j)    Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security

 

141



--------------------------------------------------------------------------------

for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(k)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
or the Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and
the Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified, in consultation with the Borrower, a successor L/C Issuer or Swing
Line Lender willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).

(l)    Any Lender may, so long as no Default or Event of Default has occurred
and is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(iv) or (y) open market purchases on a
non-pro rata basis, in each case subject to the following limitations:

(i)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit J-1 hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;

(iii)    the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 25% of the original principal amount of all
Term Loans at such time outstanding (such percentage, the “Affiliated Lender
Cap”); provided that to the extent any assignment to an Affiliated Lender would
result in the aggregate principal amount of all Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio; and

(iv)    as a condition to each assignment pursuant to this clause (k), the
Administrative Agent shall have been provided a notice in the form of Exhibit
J-2 in connection with each assignment to an Affiliated Lender or a Person that
upon effectiveness of such assignment would constitute an Affiliated Lender
pursuant to which such Affiliated Lender shall waive any right to bring any
action in connection with such Term Loans against the Administrative Agent, in
its capacity as such.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender. Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit J-2. In addition, any assignment by an
Affiliated Lender shall be made pursuant to an Affiliated Lender Assignment and
Assumption.

 

142



--------------------------------------------------------------------------------

(m)    Any Lender may, so long as no Default or Event of Default has occurred
and is continuing and no proceeds of Revolving Credit Borrowings are applied to
fund the consideration for any such assignment, at any time, assign all or a
portion of its rights and obligations with respect to Term Loans under this
Agreement to Holdings or the Borrower through (x) Dutch auctions open to all
Lenders on a pro rata basis in accordance with procedures of the type described
in Section 2.05(a)(iv) or (y) notwithstanding Sections 2.12 and 2.13 or any
other provision in this Agreement, open market purchase on a non-pro rata basis;
provided that, in connection with assignments pursuant to clause (y) above:

(i)    if Holdings is the assignee, immediately upon such assignment, transfer
or contribution, Holdings shall automatically be deemed to have contributed the
principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the Borrower; or

(ii)    if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above), (A) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically
immediately cancelled and extinguished on the date of such contribution,
assignment or transfer, (B) the aggregate outstanding principal amount of Term
Loans of the remaining Lenders shall reflect such cancellation and extinguishing
of the Term Loans then held by the Borrower and (C) the Borrower shall promptly
provide notice to the Administrative Agent of such contribution, assignment or
transfer of such Term Loans, and the Administrative Agent, upon receipt of such
notice, shall reflect the cancellation of the applicable Term Loans in the
Register.

(n)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” or “Required Facility Lenders” to the contrary, for purposes of
determining whether the Required Lenders and the Required Facility Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, or subject to Section 10.07(o), any plan
of reorganization pursuant to the Bankruptcy Code of the United States,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent, the Collateral Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, no Affiliated Lender shall have any right to
consent (or not consent), otherwise act or direct or require the Administrative
Agent, the Collateral Agent or any Lender to take (or refrain from taking) any
such action and:

(i)    all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any actions; and

(ii)    all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders or all affected
Lenders have taken any action unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on
other Lenders.

(o)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Term Lenders
that are not Affiliated Lenders. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, each Affiliated

 

143



--------------------------------------------------------------------------------

Lender hereby agrees that it shall not have any right to make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent or any Lender with respect to any duties or obligations or
alleged duties or obligations of the Administrative Agent or any Lender under
the Loan Documents, except with respect to any claims that Administrative Agent
or any Lender is treating such Affiliated Lender, in its capacity as a Lender,
in a disproportionate manner relative to the other Lenders (other than as
expressly provided herein or in any other Loan Document).

(p)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” or “Required Facility Lenders” to the contrary, for purposes of
determining whether the Required Lenders and Required Facility Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document or (iii) directed or required the Administrative
Agent, the Collateral Agent or any Lender to undertake any action (or refrain
from taking any action) with respect to or under any Loan Document, all Total
Outstandings and Revolving Credit Commitments held by Debt Fund Affiliates may
not account for more than 50% (pro rata among such Debt Fund Affiliates) of the
Total Outstandings and Revolving Credit Commitments of consenting Lenders
included in determining whether the Required Lenders have consented to any
action pursuant to Section 10.01.

SECTION 10.08.    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(h) or 10.07(j),
counterparty to a Swap Contract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, the Lead Arrangers, the Amendment No. 4 Arrangers, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Loan Party or the Sponsor or
their respective Affiliates (so long as such source is not known to the
Administrative Agent, the Lead Arrangers, the Amendment No. 4 Arrangers, such
Lender, such L/C Issuer or any of their respective Affiliates to be bound by
confidentiality obligations to any Loan Party); (h) to any Governmental
Authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; (i) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (j) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party or its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, relating to Holding, the Borrower or any of their subsidiaries or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the date hereofRestatement Effective Date, such
information is clearly identified at the time of delivery as confidential or
(ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09.    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Borrower or any other Loan Party, any such notice being waived by the Borrower
(on its own behalf and on behalf of each Loan Party

 

144



--------------------------------------------------------------------------------

and its Subsidiaries) to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or such L/C Issuer and its Affiliates,
as the case may be, to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or such L/C Issuer and its Affiliates hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not such Agent or such Lender or Affiliate shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuer, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Notwithstanding anything to the contrary contained herein, no Lender
or its Affiliates and no L/C Issuer or its Affiliates shall have a right to set
off and apply any deposits held or other Indebtedness owning by such Lender or
its Affiliates or such L/C Issuer or its Affiliates, as the case may be, to or
for the credit or the account of any Subsidiary of a Loan Party which is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
unless such Subsidiary is not a direct or indirect subsidiary of the Borrower.
Each Lender and L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender and each L/C Issuer under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender and such L/C Issuer may have.
Notwithstanding the foregoing, no amounts set off from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

SECTION 10.10.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11.    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic submission of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document. The Agents may also require that any
such documents and signatures delivered by telecopier or other electronic
submission be confirmed by a manually signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
document or signature delivered by telecopier or other electronic submission.

SECTION 10.12.    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

145



--------------------------------------------------------------------------------

SECTION 10.13.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15.    Tax Forms.

(a)    (i) Each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall, to
the extent it may lawfully do so, deliver to the Borrower and the Administrative
Agent, on or prior to the date which is ten (10) Business Days after the
Restatement Effective Date (or upon accepting an assignment of an interest
herein), two duly signed, properly completed copies of either IRS Form W-8BEN,
IRS Form W-8BEN-E or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, United States withholding
tax on all payments to be made to such Foreign Lender by the Borrower or any
other Loan Party pursuant to this Agreement or any other Loan Document) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document) or such other evidence reasonably
satisfactory to the Borrower and the Administrative Agent that such Foreign
Lender is entitled to an exemption from, or reduction of, United States federal
withholding tax, including any exemption pursuant to Section 871(h) or 881(c) of
the Code, and in the case of a Foreign Lender claiming such an exemption under
Section 881(c) of the Code, a certificate that establishes in writing to the
Borrower and the Administrative Agent that such Foreign Lender is not (i) a
“bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a 10-percent
stockholder within the meaning of Section 871(h)(3)(B) of the Code, or (iii) a
controlled foreign corporation related to the Borrower with the meaning of
Section 864(d) of the Code. Thereafter and from time to time, each such Foreign
Lender shall, to the extent it may lawfully do so, (A) promptly submit to the
Borrower and the Administrative Agent such additional duly completed and signed
copies of one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United States
taxing authorities) as may then be available under then current United States
Laws and regulations to avoid, or such evidence as is reasonably satisfactory to
the Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States federal withholding taxes in respect of all payments
to be made to such Foreign Lender by the Borrower or other Loan Party pursuant
to this Agreement, or any other Loan Document, in each case, (1) on or before
the date that any such form, certificate or other evidence expires or becomes
obsolete, (2) after the occurrence of a change in the Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent and (3) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (B) promptly notify the Borrower and the Administrative Agent of any
change in the Lender’s circumstances which would modify or render invalid any
claimed exemption or reduction.

(ii)    Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents, shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
either case, in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States federal withholding tax, and
(B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Foreign Lender is required to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.

 

146



--------------------------------------------------------------------------------

(iii)    The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a) or 10.15(c), or (B) any U.S. Lender if such U.S. Lender shall
have failed to satisfy the provisions of Section 10.15(b) or 10.15(c); provided
that (i) if such Lender shall have satisfied the requirement of this or
Section 10.15(b), as applicable, on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) or Section 10.15(b) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate and (ii) nothing in this Section 10.15(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that the requirements of 10.15(a)(ii) have not been satisfied if the
Borrower is entitled, under applicable Law, to rely on any applicable forms and
statements required to be provided under this Section 10.15 by the Foreign
Lender that does not act or has ceased to act for its own account under any of
the Loan Documents.

(iv)    The Administrative Agent may deduct and withhold any taxes required by
any Laws to be deducted and withheld from any payment under any of the Loan
Documents.

(b)    Each Lender and Agent that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9, or any successor thereto, certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding tax (i) on or
prior to the Restatement Effective Date (or on or prior to the date it becomes a
party to this Agreement), (ii) on or before the date that such form expires or
becomes obsolete, (iii) after the occurrence of a change in the Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent and (iv) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent.
If such U.S. Lender fails to deliver such forms, then the Administrative Agent
may withhold from any payment to such U.S. Lender an amount equivalent to the
applicable backup withholding tax imposed by the Code.

(c)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 10.15, “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

SECTION 10.16.    GOVERNING LAW.

(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b)     ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE

 

147



--------------------------------------------------------------------------------

BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. THE BORROWER, HOLDINGS, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 10.17.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.18.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

SECTION 10.19.    [Reserved].

SECTION 10.20.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.20 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

SECTION 10.21.    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.

SECTION 10.22.    Agent for Service of Process. The Borrower agrees that
promptly following request by the Administrative Agent it shall cause each
Material Foreign Subsidiary or for whose account a Letter of Credit is issued to
appoint and maintain an agent reasonably satisfactory to the Administrative
Agent to receive service of process in New York City on behalf of such Material
Foreign Subsidiary.

SECTION 10.23.    Amendment and Restatement; No Novation; Reaffirmation.

(a)    This Agreement constitutes an amendment and restatement of the Existing
Credit Agreement, effective from and after the Restatement Effective Date. The
execution and delivery of this Agreement shall not

 

148



--------------------------------------------------------------------------------

constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Restatement Effective Date, the credit facilities
described in the Existing Credit Agreement shall be amended and restated in
their entirety by the credit facilities described herein, and all loans and
other obligations of the Borrower outstanding as of such date under the Existing
Credit Agreement shall be deemed to be loans and obligations outstanding under
the facilities described herein, without any further action by any Person,
except that the Administrative Agent shall make such transfers of funds as are
necessary in order that the outstanding balance of such advances, together with
any advances funded on the Restatement Effective Date, reflect the respective
Commitment of the Lenders hereunder.

(b)    On the Restatement Effective Date, (i) all advances and commitments of
any Person that is a “Lender” under the Existing Credit Agreement which is not a
Lender hereunder (each, an “Exiting Lender”) shall be deemed to have been
assigned to the Lenders hereunder (including via any fronting arrangement with
any of the Arrangers and any of the Amendment No. 4 Arrangers), and any Peron
that is a “Lender” under the Existing Credit Agreement which is a Lender
hereunder (including via any fronting arrangement with any of the Arrangers and
any of the Amendment No. 4 Arrangers) shall be deemed to continue their
outstanding advances and commitments under the Existing Credit Agreement as
advances and commitments hereunder in their respective Classes, (ii) the
Administrative Agent shall make such transfers of funds (all such transfers are
deemed in compliance with the Loan Documents and shall supersede any provisions
in Section 2.05, 2.13, 10.01 or 10.07 to the contrary) as are necessary in order
that the outstanding balance of the Revolving Credit Loans and the Term Loans,
as applicable, are in accordance with the Pro Rata Share of the Revolving Credit
Commitments and Term Commitments, as applicable, of each of the Lenders
hereunder, (iii) there shall have been paid in cash in full all principal owed
to the Exiting Lenders under the Existing Credit Agreement, and all accrued but
unpaid interest, fees and other amounts owing to the Administrative Agent and
any lender under the Existing Credit Agreement and (iv) all outstanding Letters
of Credit under the Existing Credit Agreement shall be Letters of Credit
hereunder.

(c)    Each Loan Party (i) agrees that the transactions contemplated by this
Agreement shall not limit or diminish the obligations of such Person under, or
release such Person from any obligations under, any Guaranty, the Security
Agreement or any other Collateral Document to which it is a party, (ii) confirms
and reaffirms its obligations under the Guaranty, the Security Agreement and
each other Collateral Document to which it is a party and (iii) agrees that the
Guaranty, the Security Agreement and each other Collateral Document to which it
is a party remain in full force and effect and are hereby ratified and
confirmed. In furtherance of the reaffirmations set forth in this
Section 10.23(c), each Loan Party hereby grants to the Administrative Agent, for
the ratable benefit of the Secured Parties, a security interest in, all
Collateral and all proceeds thereof as security for the Obligations, in each
case subject to any applicable terms and conditions set forth in the Guaranty,
the Security Agreement and each other Collateral Document to which it is a
party.

SECTION 10.24.    Cross-Guaranty. Each Qualified ECP Guarantor hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Guarantor as may be needed by such
Specified Guarantor from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of any Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.24 for up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.24 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 10.24 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full and all Commitments have been
terminated. Each Qualified ECP Guarantor intends that this Section 10.24
constitute, and this Section 10.24 shall be deemed to constitute, an agreement
for the benefit of each Specified Guarantor for all purposes of the Commodity
Exchange Act.

SECTION 10.25.    No Fiduciary Duty. Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its stockholders or its affiliates, on the
other. The Loan

 

149



--------------------------------------------------------------------------------

Parties acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto.

SECTION 10.26.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

SECTION 10.27.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

150



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CATALENT PHARMA SOLUTIONS, INC.

as Borrower,

By:

 

/s/ Matthew Walsh

 

Name:  Matthew Walsh

 

Title:   Executive Vice President and Chief Financial Officer

PTS INTERMEDIATE HOLDINGS LLC

as Holdings,

By:

 

/s/ Matthew Walsh

 

Name:  Matthew Walsh

 

Title:   Chief Financial Officer and Treasurer

[Signature Pages Intentionally Removed]

 

151